EXHIBIT 10.6

 

Execution Version

 

$25,000,000

 

SUBORDINATED CREDIT AGREEMENT

 

Among

 

CANO PETROLEUM, INC.

 

as Borrower,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

as Lenders,

 

and

 

UNIONBANCAL EQUITIES, INC.

 

as Administrative Agent

 

March 17, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

Section 1.01

 

Certain Defined Terms

 

1

Section 1.02

 

Computation of Time Periods

 

18

Section 1.03

 

Accounting Terms; Changes in GAAP

 

18

Section 1.04

 

Types of Advances

 

18

Section 1.05

 

Miscellaneous

 

18

 

 

 

 

 

ARTICLE II

 

CREDIT FACILITIES

 

19

 

 

 

 

 

Section 2.01

 

Commitment for Advances

 

19

Section 2.02

 

[Reserved]

 

19

Section 2.03

 

Method of Borrowing

 

19

Section 2.04

 

Reduction of the Commitment

 

22

Section 2.05

 

Prepayment of Advances

 

22

Section 2.06

 

Repayment of Advances

 

23

Section 2.07

 

[Reserved]

 

23

Section 2.08

 

Fees

 

23

Section 2.09

 

Interest

 

23

Section 2.10

 

Payments and Computations

 

25

Section 2.11

 

Sharing of Payments, Etc.

 

26

Section 2.12

 

Breakage Costs

 

26

Section 2.13

 

Increased Costs

 

26

Section 2.14

 

Taxes

 

27

Section 2.15

 

Extension of Maturity Date

 

29

Section 2.16

 

Increase in Commitments

 

30

 

 

 

 

 

ARTICLE III

 

CONDITIONS OF LENDING

 

32

 

 

 

 

 

Section 3.01

 

Conditions Precedent to Initial Credit Extension

 

32

Section 3.02

 

Conditions Precedent to All Borrowings

 

34

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 4.01

 

Existence; Subsidiaries

 

35

Section 4.02

 

Power

 

35

Section 4.03

 

Authorization and Approvals

 

36

Section 4.04

 

Enforceable Obligations

 

36

Section 4.05

 

Financial Statements

 

36

Section 4.06

 

True and Complete Disclosure

 

37

Section 4.07

 

Litigation; Compliance with Laws

 

37

Section 4.08

 

Use of Proceeds

 

37

Section 4.09

 

Investment Company Act

 

37

Section 4.10

 

Federal Power Act

 

37

 

i

--------------------------------------------------------------------------------


 

Section 4.11

 

Taxes

 

38

Section 4.12

 

Pension Plans

 

38

Section 4.13

 

Condition of Property; Casualties

 

39

Section 4.14

 

No Burdensome Restrictions; No Defaults

 

39

Section 4.15

 

Environmental Condition

 

39

Section 4.16

 

Permits, Licenses, Etc.

 

40

Section 4.17

 

Gas Contracts

 

40

Section 4.18

 

Liens; Titles, Leases, Etc.

 

40

Section 4.19

 

Solvency and Insurance

 

41

Section 4.20

 

Hedging Agreements

 

41

Section 4.21

 

Material Agreements

 

41

 

 

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

41

 

 

 

 

 

Section 5.01

 

Compliance with Laws, Etc.

 

42

Section 5.02

 

Maintenance of Insurance

 

42

Section 5.03

 

Preservation of Corporate Existence, Etc.

 

43

Section 5.04

 

Payment of Taxes, Etc.

 

43

Section 5.05

 

Visitation Rights

 

43

Section 5.06

 

Reporting Requirements

 

43

Section 5.07

 

Maintenance of Property

 

47

Section 5.08

 

Agreement to Pledge

 

47

Section 5.09

 

Use of Proceeds

 

47

Section 5.10

 

Title Evidence and Opinions

 

47

Section 5.11

 

Further Assurances; Cure of Title Defects

 

48

Section 5.12

 

Hedging Arrangements

 

48

Section 5.13

 

Bank Accounts

 

48

 

 

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

49

 

 

 

 

 

Section 6.01

 

Liens, Etc.

 

49

Section 6.02

 

Debts, Guaranties, and Other Obligations

 

50

Section 6.03

 

Agreements Restricting Liens and Distributions

 

51

Section 6.04

 

Merger or Consolidation; Asset Sales

 

52

Section 6.05

 

Restricted Payments

 

52

Section 6.06

 

Investments

 

52

Section 6.07

 

Affiliate Transactions

 

53

Section 6.08

 

Compliance with ERISA

 

53

Section 6.09

 

Sale-and-Leaseback

 

54

Section 6.10

 

Change of Business

 

54

Section 6.11

 

Organizational Documents, Name Change

 

54

Section 6.12

 

Use of Proceeds

 

54

Section 6.13

 

Gas Imbalances, Take-or-Pay or Other Prepayments

 

54

Section 6.14

 

Limitation on Speculative Hedging

 

55

Section 6.15

 

Additional Subsidiaries; Additional Oil and Gas Properties

 

55

Section 6.16

 

Account Payables

 

55

Section 6.17

 

Current Ratio

 

55

 

ii

--------------------------------------------------------------------------------


 

Section 6.18

 

Leverage Ratio

 

56

Section 6.19

 

Interest Coverage Ratio

 

56

Section 6.20

 

Senior Debt

 

56

Section 6.21

 

Non-Guarantor Subsidiary

 

56

Section 6.22

 

Equity Issuance

 

56

Section 6.23

 

Minimum Asset Coverage Ratio

 

56

 

 

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT; REMEDIES

 

57

 

 

 

 

 

Section 7.01

 

Events of Default

 

57

Section 7.02

 

Optional Acceleration of Maturity

 

60

Section 7.03

 

Automatic Acceleration of Maturity

 

60

Section 7.04

 

Right of Set-off

 

61

Section 7.05

 

Non-exclusivity of Remedies

 

61

Section 7.06

 

Application of Proceeds

 

61

 

 

 

 

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

62

 

 

 

 

 

Section 8.01

 

Authorization and Action

 

62

Section 8.02

 

Administrative Agent’s Reliance, Etc.

 

62

Section 8.03

 

The Administrative Agent and Its Affiliates

 

63

Section 8.04

 

Lender Credit Decision

 

63

Section 8.05

 

Indemnification

 

63

Section 8.06

 

Successor Administrative Agent

 

64

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

64

 

 

 

 

 

Section 9.01

 

Amendments, Etc.

 

64

Section 9.02

 

Notices, Etc.

 

65

Section 9.03

 

No Waiver; Remedies

 

65

Section 9.04

 

Costs and Expenses

 

65

Section 9.05

 

Binding Effect

 

65

Section 9.06

 

Lender Assignments and Participations

 

66

Section 9.07

 

Indemnification; Waiver

 

68

Section 9.08

 

Execution in Counterparts

 

69

Section 9.09

 

Survival of Representations, Etc.

 

69

Section 9.10

 

Severability

 

69

Section 9.11

 

Business Loans

 

69

Section 9.12

 

Governing Law; Submission to Jurisdiction

 

69

Section 9.13

 

Subordination and Intercreditor Agreement

 

70

Section 9.14

 

USA Patriot Act

 

70

Section 9.15

 

WAIVER OF JURY TRIAL

 

70

Section 9.16

 

ORAL AGREEMENTS

 

70

 

 

 

 

 

EXHIBITS:

 

Exhibit A

 

-

 

Form of Assignment and Acceptance

Exhibit B

 

-

 

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

Exhibit C

 

-

 

Form of Guaranty

Exhibit D

 

-

 

Form of Mortgage

Exhibit E

 

-

 

Form of Note

Exhibit F

 

-

 

Form of Notice of Borrowing

Exhibit G

 

-

 

Form of Notice of Conversion or Continuation

Exhibit H

 

-

 

Form of Pledge Agreement

Exhibit I

 

-

 

Form of Security Agreement

Exhibit J

 

-

 

Form of Transfer Letters

Exhibit K

 

-

 

Form of Borrower’s Counsel Opinion

 

 

 

 

 

SCHEDULES:

 

 

 

 

Schedule I

 

-

 

Pricing Grid

Schedule II

 

-

 

Notice Information and Commitments

Schedule 4.01

 

-

 

Subsidiaries of Borrower

Schedule 4.05

 

-

 

Existing Debt

Schedule 4.07

 

-

 

Litigation

Schedule 4.14(a)

-

 

Material Debt Documents

Schedule 4.20

 

-

 

Hedging Contracts

Schedule 4.21

 

-

 

Material Agreements

Schedule 5.12

 

-

 

Required Hedging Contracts

 

iv

--------------------------------------------------------------------------------


 

SUBORDINATED CREDIT AGREEMENT

 

This Subordinated Credit Agreement dated as of March 17, 2008 (the “Effective
Date”) is among Cano Petroleum, Inc., a Delaware corporation (“Borrower”), the
lenders party hereto from time to time (“Lenders”), and UnionBanCal
Equities, Inc. as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”).

 

The parties hereto agree to as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                Certain Defined Terms.  As used in this Agreement,
the terms defined above shall have the meanings set forth therein and the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Prior Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

 

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of all or substantially all the associated
assets or operations or of stock (or other ownership interests) of a Person
(other than of a wholly-owned Subsidiary of the Borrower).

 

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day
and (b) the Federal Funds Rate in effect on such day plus ½ of 1%.

 

“Administrative Agent” means UnionBanCal Equities, Inc., in its capacity as
agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.06.

 

“Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.  Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Subordinated Credit Agreement, as the same may be
amended, supplemented, restated, and otherwise modified from time to time.

 

“Applicable Margin” means, with respect to any Advance, (a) during any time when
an Event of Default exists, 3% per annum plus the rate per annum set forth in
the Pricing Grid for the relevant Type of such Advance, and (b) at any other
time, the rate per annum set forth in the Pricing Grid for the relevant Type of
such Advance.  The Applicable Margin for any Advance shall change when and as
any such Event of Default commences or terminates and as otherwise set forth in
the Pricing Grid and subject to further adjustments as set forth Section 2.8(d).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

 

“Barnett Shale Properties” means the stratigraphic equivalent of that certain
interval described as 100’ above and 100’ below the interval seen between 3,450’
and 3,650’ on the Welex Spectral Density – Dual Spaced Neutron Log dated
July 29, 1986 for the Hogtown Moore Unit #13-2 Well located in the George E.
Moore Survey, Eastland Conty, Texas, as such stratigraphic equivalent underlies,
comprises a portion of or is attributable to the Oil & Gas Properties held by
Square One in the Desdemona Field.

 

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a).

 

“Borrowing Base” shall have the definition given to such term in the Senior
Credit Agreement as in effect on the date hereof of as modified in accordance
with the Subordination and Intercreditor Agreement.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and Los Angeles, California and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.

 

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” shall mean the occurrence of any of the following events:
(a) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Subsidiary other than as a result of a sale of assets or
merger permitted under Section 6.04, (b) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to

 

2

--------------------------------------------------------------------------------


 

acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 33%
or more of the Equity Interest of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.   For purposes of this
definition, “Permitted Holder” means any of the following: (A) any Person that
is the “beneficial owner” (as referred to above) of an Equity Interest in the
Borrower on the date hereof, (B) any such Person’s estate, spouse and lineal
descendants and the legal representative of any of the foregoing, (C) the
trustees of any bona fide trusts of which any of the foregoing are the sole
beneficiaries and grantors, and (D) any corporation, limited partnership,
limited liability company, or similar entity, all of the Voting Securities of
which is owned by any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Collateral” means (a) all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower’s and its
Subsidiaries’ bank accounts.

 

“Commitment” means the amount set opposite such Lender’s name on the Schedule II
hereof as its Commitment, or if such Lender has entered into any Assignment and
Acceptance, as set forth for such Lender as its Commitment in the Register
maintained by the Administrative Agent pursuant to Section 9.06(c), or if such
Lender has increased its Commitment under Section 2.16 below, as set forth in
the agreement increasing such Commitment or joinder agreement, as applicable, as
such amount may be reduced, increased or terminated pursuant to Section 2.04,
2.16 or Article VII or otherwise under this Agreement.

 

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

 

“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries, for any period, the net income for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business, and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.

 

3

--------------------------------------------------------------------------------


 

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

 

“Credit Extensions” means an Advance made by any Lender.

 

“Debt,” for any Person, means without duplication:

 

(a)                                  indebtedness of such Person for borrowed
money;

 

(b)                                 obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  obligations of such Person to pay the
deferred purchase price of Property or services (including, without limitation,
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable);

 

(d)                                 obligations of such Person as lessee under
Capital Leases and obligations of such Person in respect of synthetic leases;

 

(e)                                  obligations of such Person under letters of
credit and agreements relating to the issuance of letters of credit or
acceptance financing

 

(f)                                    obligations of such Person under any
Hedge Contract;

 

(g)                                 obligations of such Person owing in respect
of redeemable preferred stock or other preferred Equity Interest of such Person;

 

(h)                                 any obligations of such Person owing in
connection with any volumetric or production prepayments;

 

(i)                                     obligations of such Person under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
of such Person to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (h) above;

 

(j)                                     indebtedness or obligations of others of
the kinds referred to in clauses (a) through (i) above secured by any Lien on or
in respect of any Property of such Person; and

 

4

--------------------------------------------------------------------------------


 

(k)                                  all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

 

“Debt Issuance” means the issuance by the Borrower of Debt in the form of
convertible notes.

 

“Debt Issuance Proceeds” means, with respect to any Debt Issuance, all cash and
cash equivalent investments received by the Borrower from such Debt Issuance
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Debt Issuance.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EBITDA” means, for any period, without duplication, (a) Consolidated Net Income
for such period plus (b) to the extent deducted in determining Consolidated Net
Income, Interest Expense, taxes, depreciation, amortization, depletion and other
non-cash charges for such period (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of SFAS 133 or 143) for such
period minus (c) all non-cash items of income which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143).

 

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender, and (c) any commercial bank or other financial institution (i) approved
by the Administrative Agent in its sole discretion, and (ii) unless an Event of
Default has occurred and is continuing, reasonably acceptable to the Borrower.

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C. 
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection,

 

5

--------------------------------------------------------------------------------


 

cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries other than equity securities issued (i) to the Borrower or one
of its Subsidiaries, (ii) pursuant to employee or director and officer stock
option plans in the ordinary course of business, and (iii) the conversion of
previously issued preferred, convertible Equity Interests or convertible notes
to the extent such Equity Interests and notes were issued in compliance with the
terms hereof.

 

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance after payment of, or provision for, all
underwriter fees and expenses, SEC and blue sky fees, printing costs, fees and
expenses of accountants, lawyers and other professional advisors, brokerage
commissions and other out-of-pocket fees and expenses actually incurred in
connection with such Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on the
applicable Telerate Page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m.  (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, if no such quotation appears on the applicable Telerate Page, the
Eurodollar Rate shall be an interest rate per annum equal to the rate per annum
at which deposits in Dollars are offered by the principal office of Union Bank
of California, N.A.  in London, England to prime banks in the London interbank
market at 11:00 a.m.  (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar
Rate Advance to be maintained by the Lender that is the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent in respect of such Borrowing and for a period equal to such
Interest Period.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Statements” means the financial statements included in the Form 10-K
filed by the Borrower with the SEC on September 11, 2007, including the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of fiscal year ended June 30, 2007, and the related audited consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been delivered to the Administrative Agent and the Lenders.

 

“Fire Litigation” means those certain lawsuits and claims now pending or
hereafter filed against Borrower or any of its Subsidiaries related to or
arising from fires beginning on March 12, 2006 in the Texas panhandle.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

 

7

--------------------------------------------------------------------------------


 

“Guarantor” means each Subsidiary of the Borrower executing a Guaranty.

 

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor, and “Guaranties” shall mean all such guaranties
collectively.

 

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” that provides solely
for the sale by the Borrower or its Subsidiaries of physical Hydrocarbons in
exchange for cash in the ordinary course of its business.

 

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

“Independent Engineer” means (a) Forest Garb & Associates, (b) Miller and Lents,
Ltd. or (c) any other engineering firm acceptable to the Administrative Agent.

 

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties

 

8

--------------------------------------------------------------------------------


 

owned by the Borrower or its Subsidiaries (or to be acquired by the Borrower or
any of its Subsidiaries, as applicable) which are or are to be included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions specified by the Administrative
Agent and the Lenders, and (d) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the Administrative Agent or any Lender.

 

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, (i) all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases, and net costs under Interest
Hedge Agreements, all as determined in conformity with GAAP, and (ii) all
interests, dividends, distributions, or other payments made in respect of
preferred Equity Interests or Debt Issuances; but excluding (A) dividends
payable solely in Equity Interests of the Borrower made in respect of preferred
Equity Interests and (B) the expensing of deferred amortized costs pertaining to
the payment in full of the Subordinated Debt and pertaining to the Obligations.

 

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be three months; provided, however, that:

 

(a)                                  the Borrower may not select any Interest
Period which ends after the Maturity Date;

 

(b)                                 Interest Periods commencing on the same date
for Advances comprising part of the same Borrowing shall be of the same
duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided that if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

 

9

--------------------------------------------------------------------------------


 

(d)                                 any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month in which it would have
ended if there were a numerically corresponding day in such calendar month.

 

“Interim Financial Statements” means the financial statements included in the
Form 10-Q filed by the Borrower with the SEC on February 8, 2008 including the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries dated December 31, 2007, and the related unaudited consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
consolidated Subsidiaries for the three months then ended, copies of which have
been delivered to the Administrative Agent and the Lenders.

 

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the  Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

 

“Junior Capital Issuance” means either (a) an Equity Issuance permitted under
Section 6.22 or (b) a Debt Issuance.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

 

“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.06.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire requested by the
Administrative Agent, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the consolidated Debt of the Borrower as of such fiscal quarter end to
(b) the consolidated EBITDA of the Borrower for the four fiscal quarter period
then ended.

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 180 days from the date of any acquisition thereof;

 

(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 180 days from
the date of acquisition thereof (“bank debt securities”), issued by (A) any
Lender or any Senior Lender (or any Affiliate of any Lender or any Senior
Lender) or (B) any other bank or trust company so long as such certificate of
deposit is pledged to secure the Borrower’s or any Subsidiaries’ ordinary course
of business bonding requirements, or any other bank or trust company which has
primary capital of not less than $500,000,000, if at the time of deposit or
purchase, such bank debt securities are rated not less than “AA” (or the then
equivalent) by the rating service of Standard & Poor’s Ratings Group or of
Moody’s Investors Service, Inc., and (ii) commercial paper issued by (A) any
Lender or any Senior Lender (or any Affiliate of any Lender or any Senior
Lender) or (B) any other Person if at the time of purchase such commercial paper
is rated not less than “A-1” (or the then equivalent) by the rating service of
Standard & Poor’s Ratings Group or not less than “P-1” (or the then equivalent)
by the rating service of Moody’s Investors Service, Inc., or upon the
discontinuance of both of such services, such other nationally recognized rating
service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Majority Lenders;

 

(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;

 

(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and

 

11

--------------------------------------------------------------------------------


 

(e)           such other instruments (within the meaning of Article 9 of the
Texas Business and Commerce Code) as the Borrower may request and the
Administrative Agent may approve in writing.

 

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Instruments, the Subordination and Intercreditor Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at
any time in connection with this Agreement.

 

“Majority Lenders” means, (a) at any time when there are more than two Lenders,
Lenders holding at least 662/3% of the then aggregate unpaid principal amount of
the Notes held by the Lenders at such time; provided that, if no such principal
amount is then outstanding, “Majority Lenders” shall mean Lenders having at
least 662/3% of the aggregate amount of the Commitments at such time and (b) at
any time when there are one or two Lenders, all of the Lenders.

 

“Material Adverse Change” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower or any of its
Subsidiaries), condition (financial or otherwise), or results of operations of
the Borrower or any of its Subsidiaries or (b) a material adverse effect on the
Borrower’s or any Subsidiary’s ability to perform its obligations under this
Agreement, any Note, any Guaranty, or any other Loan Document.

 

“Maturity Date” means March 17, 2011 or such later date as determined from time
to time under Section 2.15.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

“Mortgage” means each of the Mortgages, Deeds of Trust, Security Agreements,
Assignment of Liens and Security Interests, Financing Statements and Assignments
of Production or any other mortgage or deed of trust executed by any one or more
of the Borrower, a Guarantor or any of their respective Subsidiaries in favor of
the Administrative Agent for the ratable benefit of the Secured Parties in
substantially the form of the attached Exhibit D or such other form as may be
requested by the Administrative Agent, together with any assumptions or
assignments of the obligations thereunder by the Borrower, any Guarantor or any
of their respective Subsidiaries, and “Mortgages” shall mean all of such
Mortgages collectively.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

 

“NPV” means, with respect to any Proven Reserves expected to be produced from
any undivided interests in oil and gas properties, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
the Borrower’s or any of its Subsidiary’s interests in such Proven Reserves
(after deducting all existing burdens) during the remaining expected economic
lives of such Proven Reserves.  Each calculation of such expected future net
revenues shall be made in accordance with the then existing standards of the
Society of Petroleum Engineers, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes, and for operating
(including purchasing and injecting water), gathering, transportation and
marketing costs required for the production and sale of such reserves, and
(b) the pricing assumptions and escalations used in determining the NPV for any
particular reserves shall be the NYMEX Pricing (or any other pricing assumptions
to which the Borrower and Majority Lenders may agree).  NPV shall be calculated
hereunder in connection with each Engineering Report, either by the Borrower, by
Administrative Agent, or by the third party engineering firm who prepares such
Engineering Report; in the event of any conflict, Administrative Agent’s
calculation shall be conclusive and final, absent manifest error.

 

“NYMEX Pricing” means, as of any date of determination with respect to any
month:

 

(i)            for crude oil, the closing settlement price for the Light, Sweet
Crude Oil futures contract for the first nearby month, and

 

(ii)           for natural gas, the closing settlement price for the Henry Hub
Natural Gas futures contract for the first nearby month,

 

in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

 

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, or the Lenders
under the Loan Documents.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“PDP Reserves” means Proven Reserves which are categorized as both “Developed”
and “Producing” in the definitions promulgated by the Society of Petroleum
Evaluation Engineers

 

13

--------------------------------------------------------------------------------


 

and the World Petroleum Congress as in effect at the time in question; “PDNP
Reserves” means Proven Reserves which are categorized as both “Developed” and
“Non-Producing” in such definitions; and “PUD Reserves” means Proved Reserves
which are categorized as “Undeveloped” in such definitions.

 

“PDNP NPV” means the NPV attributable to all PDNP Reserves from the Oil and Gas
Properties of the Borrower and its Subsidiaries and based on an Engineering
Report or other applicable information relating to the Proven Reserves of the
Borrower and its Subsidiaries provided by Borrower.

 

“PDP Present Value” means the NPV attributable to all PDP Reserves from the Oil
and Gas Properties of the Borrower and its Subsidiaries and based on an
Engineering Report or other applicable information relating to the Proven
Reserves of the Borrower and its Subsidiaries provided by Borrower.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Liens” means the Liens permitted under Section 6.01.

 

“Permitted Prior Liens” means the Liens securing the Senior Debt and Liens
permitted under paragraphs (c) through (i) of Section 6.01.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Pledge Agreement” means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors.

 

“Pricing Grid” means the pricing information and rules set forth in Schedule I.

 

“Projections” means, as to the Borrower and for a given period, the Borrower’s
forecasted consolidating balance sheets, profit and loss statements, and cash
flow statements, and including therein projections for anticipated income,
revenues, expenses, taxes, EBITDA and budgeted capital expenditures during such
period, all based on good faith estimates and utilizing the assumptions which
are set forth in such Projections and prepared in accordance with GAAP.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

14

--------------------------------------------------------------------------------


 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

 

“PUD Present Value” means the NPV attributable to all PUD Reserves from the Oil
and Gas Properties of the Borrower and its Subsidiaries and based on an
Engineering Report or other applicable information relating to the Proven
Reserves of the Borrower and its Subsidiaries provided by Borrower.

 

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders (or if such Commitments have been terminated or cancelled,
the ratio (expressed as a percentage) of outstanding Advances owing to such
Lender to the aggregate outstanding Advances owing to all such Lenders.

 

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.

 

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

 

“Register” has the meaning set forth in paragraph (c) of Section 9.06.

 

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any

 

15

--------------------------------------------------------------------------------


 

such Equity Interest of such Person or (b) principal or interest payments (in
cash, Property or otherwise) on,  or redemptions of, subordinated debt of such
Person; provided that the term “Restricted Payment” shall not include any
dividend or distribution payable solely in Equity Interests of the Borrower or
warrants, options or other rights to purchase such Equity Interests.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means the Administrative Agent and the Lenders.

 

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.

 

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the Mortgages, and (f) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.

 

“Senior Administrative Agent” means Union Bank of California, N.A., in its
capacity as agent under the Senior Credit Agreement, and any successor agent
pursuant thereto.

 

“Senior Credit Agreement” means the Credit Agreement dated as of November 29,
2005 among the Borrower, the Senior Administrative Agent, and the Senior
Lenders, as heretofore amended and as hereafter amended, modified, restated or
supplemented in accordance with the terms of the Subordination and Intercreditor
Agreement.

 

“Senior Debt” means the “Obligations” as defined in the Senior Credit Agreement
as in effect on the date hereof of as modified in accordance with the
Subordination and Intercreditor Agreement.

 

“Senior Lenders” means the lenders from time to time parties to the Senior
Credit Agreement.

 

“Senior Loan Documents” means the Senior Credit Agreement, the promissory notes
executed and delivered pursuant to the Senior Credit Agreement, all agreements,
instruments, or documents executed at any time in connection with securing the
Senior Debt, and each other agreement, instrument, or document executed by the
Borrower or any of its Subsidiaries or any of their officers in connection with
the Senior Credit Agreement.

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or

 

16

--------------------------------------------------------------------------------


 

liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Square One” means Square One Energy, Inc., a Texas corporation and a wholly
owned Subsidiary of the Borrower.

 

“Subordination and Intercreditor Agreement” means that certain Subordination and
Intercreditor Agreement, which shall be in a form acceptable to the
Administrative Agent and the Lenders, dated as of the date hereof among the
Administrative Agent, the Borrower, the Guarantors, the Lenders, the Senior
Agent and the Senior Lenders.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower; provided that Tri-Flow shall not be considered a
Subsidiary of the Borrower or any Guarantor.

 

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Total Present Value” means an amount, based on the most recent Engineering
Report or other applicable information provided by Borrower as of the applicable
determination date, equal to the sum of (i) 100% of the PDP NPV plus (ii) 100%
of the PDNP NPV plus (iii) 100% of the PUD NPV; provided that, Total Present
Value will be limited to the extent that the amount determined under clause
(i) shall always constitute at least 60% of the Total Present Value.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

17

--------------------------------------------------------------------------------


 

“Tri-Flow” means Tri-Flow, Inc., an Oklahoma corporation.

 

“Type” has the meaning set forth in Section 1.04.

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

 

Section 1.02           Computation of Time Periods.  In this Agreement, with
respect to the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.

 

Section 1.03           Accounting Terms; Changes in GAAP.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06 hereof, shall mean the Financial Statements and
the Interim Financial Statements).  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with those used in the preparation of the annual or quarterly financial
statements furnished to the Lenders pursuant to Section 5.06 hereof most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06 hereof, used
in the preparation of the Financial Statements and the Interim Financial
Statements).  In addition, all calculations and defined accounting terms used
herein shall, unless expressly provided otherwise, when referring to any Person,
refer to such Person on a consolidated basis and mean such Person and its
consolidated subsidiaries.

 

Section 1.04           Types of Advances.  Advances are distinguished by
“Type.”  The “Type” of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Reference Rate Advance.

 

Section 1.05           Miscellaneous.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. 

 

18

--------------------------------------------------------------------------------


 

The term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

 

ARTICLE II

 

CREDIT FACILITIES

 

Section 2.01     Commitment for Advances.

 

(a)           Advances.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a single advance term loan
within one business day of the Effective Date on a non-revolving basis to the
Borrower in an amount equal to such Lender’s Commitment.  Any Advances which
have been prepaid or repaid may not be reborrowed.

 

(b)           Advances upon Increase in Commitments.  Each Lender that increases
its Commitment under Section 2.16 (including any new Lender that joins this
Agreement as a Lender pursuant to a joinder agreement as provided in
Section 2.16) severally agrees, on the terms and conditions set forth in this
Agreement, to make a single advance term loan on the Increase Effective Date on
a non-revolving basis to the Borrower in an amount equal to its unfunded
Commitment on such Increase Effective Date (after giving effect to such
increase).  Any Advances which have been prepaid or repaid may not be
reborrowed.

 

(c)           Notes.  The indebtedness of the Borrower to each Lender resulting
from the Advance owing to such Lender shall be evidenced by a Note of the
Borrower payable to the order of such Lender.

 

Section 2.02     [Reserved].

 

Section 2.03     Method of Borrowing.

 

(a)           Notice.  Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 10:00 a.m.  (Dallas, Texas time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances (other than the initial
Borrowing to be made on the Effective Date) or (ii) on the Business Day of the
proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances (or Eurodollar Rate Advances in the case of the Borrowing to be made on
the Effective Date), by the Borrower to the Administrative Agent, which shall in
turn give to each Lender prompt notice of such proposed Borrowing by telecopier
or telex.  Each Notice of a Borrowing shall be given by telecopier or telex,
confirmed immediately in writing, specifying the information required therein. 
In the case of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.09(b).  Each Lender shall, before 12:00 p.m. 
(Dallas, Texas time) on the date of such Borrowing, make available for the
account of its Lending Office to the Administrative Agent at its address
referred to in Section 9.02, or such other location as the Administrative Agent
may specify by notice to the Lenders, in same day funds, in the case of a
Borrowing, such Lender’s

 

19

--------------------------------------------------------------------------------


 

Pro Rata Share of such Borrowing.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent shall make such funds available to the
Borrower at its account with the Administrative Agent.

 

(b)           Conversions and Continuations.  The Borrower may elect to Convert
or continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 10:00 a.m.  (Dallas, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall be in writing or by telex or telecopier confirmed immediately
in writing specifying the information required therein.  Promptly after receipt
of a Notice of Conversion or Continuation under this Section, the Administrative
Agent shall provide each Lender with a copy thereof and, in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances, notify each Lender of the applicable interest rate under
Section 2.09(b).

 

(c)           Certain Limitations.  Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:

 

(i)            at no time shall there be more than one Interest Period
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

 

(ii)           if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances, the
right of the Borrower to select Eurodollar Rate Advances from such Lender shall
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and the Advance made by
such Lender in respect of such Borrowing, Conversion, or continuation shall be a
Reference Rate Advance;

 

(iii)          if the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Rate Advances comprising any requested Borrowing, the right
of the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

 

(iv)          if the Majority Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may

 

20

--------------------------------------------------------------------------------


 

be, for such Borrowing, the right of the Borrower to select Eurodollar Rate
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance; and

 

(v)           if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.

 

(d)           Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.  In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III including, without limitation, any loss
(including any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

(e)           Administrative Agent Reliance.  Unless the Administrative Agent
shall have received notice from a Lender before the date of any Borrowing that
such Lender shall not make available to the Administrative Agent such Lender’s
Pro Rata Share of a Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (a) of this Section 2.03 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent,
such Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate for such day.  If such Lender shall repay to the
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid shall constitute such Lender’s Advance as
part of such Borrowing for purposes of this Agreement even though not made on
the same day as the other Advances comprising such Borrowing.

 

(f)            Lender Obligations Several.  The failure of any Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure

 

21

--------------------------------------------------------------------------------


 

of any other Lender to make the Advance to be made by such other Lender on the
date of any Borrowing.

 

Section 2.04     Reduction of the Commitment.  Upon the making of the Advances
on the Effective Date, each Lender’s Commitment shall be reduced to $0.

 

Section 2.05     Prepayment of Advances.

 

(a)           Optional.  The Borrower may prepay the Advances, after giving by
10:00 a.m.  (Dallas, Texas, time): (i) in the case of Eurodollar Rate Advances,
at least three Business Days’ or (ii) in the case of Reference Rate Advances,
same Business Day’s, irrevocable prior written notice to the Administrative
Agent stating the proposed date and aggregate principal amount of such
prepayment.  If any such notice is given, the Borrower shall prepay the Advances
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with (i) the accrued interest to the date of
such prepayment on the principal amount prepaid, (ii) the amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, (iii) if such prepayment is made on or prior to the
first anniversary of the Effective Date, a prepayment premium in an amount equal
to 2.00% of the principal amount being prepaid; and (iv) if such prepayment is
after the first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date, a prepayment premium in an amount equal to
1.00% of the principal amount being prepaid; provided, however, that each
partial prepayment shall be made in minimum amounts of $2,500,000 and in
integral multiples of $2,500,000 in excess thereof and full prepayments of any
Borrowing are permitted without restriction of amounts.

 

(b)           Mandatory.  If a Change of Control shall occur and the Borrower
has not optionally prepaid in full the outstanding principal amount of the
Advances concurrently with the consummation of such Change of Control, at the
Lenders’ option (which option may be exercised in their sole discretion) the
Borrower shall prepay the outstanding principal amount of the Advances, in whole
or in part as elected by the Lenders, together with (i) the accrued interest to
the date of such prepayment on the principal amount prepaid, (ii) the amounts,
if any, required to be paid pursuant to Section 2.12 as a result of such
prepayment being made on such date, (iii) if such Change in Control occurs on or
prior to the first anniversary of the Effective Date, a prepayment premium in an
amount equal to 2.00% of the principal amount required to be prepaid; and
(iv) if such Change in Control occurs after the first anniversary of the
Effective Date but on or prior to the second anniversary of the Effective Date,
a prepayment premium in an amount equal to 1.00% of the principal amount
required to be prepaid.  If the Lenders require the Borrower to prepay the
Advances as provided above, the Administrative Agent shall so notify the
Borrower in writing, which notice shall specify the amount to be paid by the
Borrower pursuant to this Section 2.05(b).  The Borrower shall pay all such
amounts in full within two Business Days of receipt of such notice.  The
foregoing will not be deemed to be a consent by Lenders to any Change of Control
or a waiver of any Default resulting therefrom.

 

(c)           Illegality.  If any Lender shall notify the Administrative Agent
and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Lending Office to perform its obligations under this Agreement to
maintain

 

22

--------------------------------------------------------------------------------


 

any Eurodollar Rate Advances of such Lender then outstanding hereunder, (i) the
Borrower shall, no later than 10:00 a.m.  (Dallas, Texas time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date, (ii) such Lender shall simultaneously
make a Reference Rate Advance to the Borrower on such date in an amount equal to
the aggregate principal amount of the Eurodollar Rate Advances prepaid to such
Lender, and (iii) the right of the Borrower to select Eurodollar Rate Advances
from such Lender for any subsequent Borrowing shall be suspended until such
Lender gives notice referred to above shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist.

 

(d)           No Additional Right; Ratable Prepayment.  The Borrower shall have
no right to prepay any principal amount of any Advance except as provided in
this Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower.  Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.

 

Section 2.06           Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.

 

Section 2.07     [Reserved].

 

Section 2.08     Fees.  The Borrower shall pay the fees as agreed to between the
Borrower and the Administrative Agent in that certain fee letter dated the date
hereof.

 

Section 2.09     Interest.

 

(a)           Rates Based on Applicable Margin.  The Borrower shall pay interest
on the unpaid principal amount of each Advance made by each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)            Reference Rate Advances.  If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each calendar quarter,
commencing with the calendar quarter ending March 31, 2008 and on the date such
Reference Rate Advance shall be paid.

 

(ii)           Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of such Interest
Period, and, in the case of six, nine or twelve month Interest Periods, on
(i) the day which occurs during such Interest Period three months from the first
day of such Interest Period, (ii) the day which occurs during such Interest
Period six months

 

23

--------------------------------------------------------------------------------


 

from the first day of such Interest Period, and (iii) the day which occurs
during such Interest Period nine months from the first day of such Interest
Period.

 

(b)           Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, from the effective date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance.  Such additional interest payable to
any Lender shall be determined by such Lender and notified to the Borrower
through the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive in the absence of
manifest error).

 

(c)           Retroactive Adjustments of Applicable Margin.  In the event that
any financial statement or Compliance Certificate delivered pursuant to
Section 5.06 is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the higher Applicable Margin that would have applied were
applicable for such Applicable Period (and in any event at Level 6 if the
inaccuracy was the result of dishonesty, fraud or willful misconduct), and
(iii) the Borrower shall immediately, without further action by the
Administrative Agent or any Lender, pay to the Administrative Agent for the
account of the applicable Lenders, the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period.  This
Section 2.09(c) shall not limit the rights of the Administrative Agent and
Lenders with respect to the default rate of interest.  The Borrower’s
obligations under this Section 2.09(c) shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

(d)           Usury Recapture.

 

(i)            If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.

 

(ii)           If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent

 

24

--------------------------------------------------------------------------------


 

permitted by law, for the loans made hereunder by such Lender the interest rates
charged under Section 2.09 hereunder shall be retroactively increased such that
the effective rate of interest under the Loan Documents was at the Maximum Rate
since the effectiveness of this Agreement to the extent necessary to recapture
the Lost Interest not recaptured pursuant to the preceding sentence and, to the
extent allowed by law, the Borrower shall pay to such Lender the amount of the
Lost Interest remaining to be recaptured by such Lender.

 

(iii)                               NOTWITHSTANDING THE FOREGOING OR ANY OTHER
TERM IN THIS AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE
INTENTION OF EACH LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE
USURY LAWS.  ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY
CONSIDERATION WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY
SUCH EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT
SUCH LENDER’S OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE
HEREUNDER BY SUCH LENDER OR BE REFUNDED TO THE BORROWER.

 

Section 2.10                Payments and Computations.

 

(a)                                  Payment Procedures.  The Borrower shall
make each payment under this Agreement and under the Notes not later than
10:00 a.m.  (Dallas, Texas time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds without deduction, setoff, or counterclaim of any kind.  The
Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Section 2.08(c), 2.09(d), 2.12, 2.13, 2.14, 8.05, or 9.07, but after taking
into account payments effected pursuant to Section 9.04) in accordance with each
Lender’s Pro Rata Share to the Lenders for the account of their respective
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Lending Office, in
each case to be applied in accordance with the terms of this Agreement.

 

(b)                                 Computations.  All computations of interest
based on the Reference Rate and of fees shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate and the Federal Funds Rate
shall be made by the Administrative Agent, on the basis of a year of 360 days,
in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent of an interest rate
or fee shall be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Non-Business Day Payments.  Whenever any
payment shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided, however, that if such extension would cause

 

25

--------------------------------------------------------------------------------


 

payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(d)                                 Administrative Agent Reliance.  Unless the
Administrative Agent shall have received written notice from the Borrower prior
to the date on which any payment is due to the Lenders that the Borrower shall
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such date an amount equal to the amount then due
such Lender.  If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender,
together with interest, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate for such day.

 

Section 2.11                Sharing of Payments, Etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances made by it in excess
of its Pro Rata Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall notify the Administrative Agent and forthwith
purchase from the other Lenders such participations in the Advances made or held
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (a) the amount of the
participation sold by such Lender to the purchasing Lender as a result of such
excess payment to (b) the total amount of such excess payment) of such recovery,
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to the
purchasing Lender to (ii) the total amount of all such required repayments to
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.11 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 2.12                Breakage Costs.  If (a) any payment of principal of
any Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.05, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrower shall, within 10 days of any written
demand sent by any Lender to the Borrower through the Administrative Agent, pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss (including loss of
anticipated profits), cost or

 

26

--------------------------------------------------------------------------------


 

expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

Section 2.13                Increased Costs.

 

(a)                                  Eurodollar Rate Advances.  If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding,
or maintaining Eurodollar Rate Advances, then the Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), immediately pay to the Administrative Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost.  A certificate as to the amount of such increased cost
and detailing the calculation of such cost submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)                                 Capital Adequacy.  If any Lender determines
in good faith that compliance with any law or regulation adopted or changed
after the date hereof or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend and other commitments of this type, then, upon 30 days’ prior written
notice by such Lender (with a copy of any such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender, in light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend under this Agreement.  A certificate as to such amounts and detailing
the calculation of such amounts submitted to the Borrower by such Lender shall
be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Reserved.

 

(d)                                 Mitigation.  Each Lender claiming
compensation pursuant to this Section 2.13 shall designate a different Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole discretion of such Lender, be
otherwise disadvantageous to such Lender.

 

Section 2.14                Taxes.

 

(a)                                  No Deduction for Certain Taxes.  Any and
all payments by the Borrower shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Administrative
Agent, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of

 

27

--------------------------------------------------------------------------------


 

which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision of the jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) and, in the case of each Lender, Taxes by
the jurisdiction of such Lender’s Lending Office or any political subdivision of
such jurisdiction.  If the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.14), such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided, however, that if the Borrower’s
obligation to deduct or withhold Taxes is caused solely by such Lender’s, or the
Administrative Agent’s failure to provide the forms described in
paragraph (d) of this Section 2.14 and such Lender or the Administrative Agent
could have provided such forms, no such increase shall be required; (ii) the
Borrower shall make such deductions; and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)                                 Other Taxes.  In addition, the Borrower
agrees to pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement, the Notes, or the other Loan Documents (hereinafter
referred to as “Other Taxes”).

 

(c)                                  Indemnification.  THE BORROWER INDEMNIFIES
EACH LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  EACH PAYMENT
REQUIRED TO BE MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE
MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH
INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN
DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS
ADMINISTRATIVE AGENT OR ANY SUCH LENDER.  IF ANY LENDER OR THE ADMINISTRATIVE
AGENT RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY THE BORROWER UNDER THIS
PARAGRAPH (C), SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
SHALL PROMPTLY PAY TO THE BORROWER THE BORROWER’S SHARE OF SUCH REFUND.

 

(d)                                 Foreign Lender Withholding Exemption.  Each
Lender that is not incorporated under the laws of the United States of America
or a state thereof agrees that it shall deliver to the Borrower and the
Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W8-ECI or W8-BEN or successor applicable form, as the case
may be,

 

28

--------------------------------------------------------------------------------


 

certifying in each case that such Lender is entitled to receive payments under
this Agreement and the Notes payable to it, without deduction or withholding of
any United States federal income taxes, (ii) if applicable, an Internal Revenue
Service Form W-8 or W-9 or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax, and (iii) any
other governmental forms which are necessary or required under an applicable tax
treaty or otherwise by law to reduce or eliminate any withholding tax, which
have been reasonably requested by the Borrower.  Each Lender which delivers to
the Borrower and the Administrative Agent a Form W8-ECI or W8-BEN and Form W-8
or W-9 pursuant to the next preceding sentence further undertakes to deliver to
the Borrower and the Administrative Agent two further copies of the said letter
and Form W8-ECI or W8-BEN and Form W-8 or W-9 , or successor applicable forms,
or other manner of certification, as the case may be, on or before the date that
any such letter or form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent letter and form previously
delivered by it to the Borrower and the Administrative Agent, and such
extensions or renewals thereof as may reasonably be requested by the Borrower
and the Administrative Agent certifying in the case of a Form W8-ECI or W8-BEN
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
letter or form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax, such Lender shall not be required to deliver such letter or
forms.  The Borrower shall withhold tax at the rate and in the manner required
by the laws of the United States with respect to payments made to a Lender
failing to timely provide the requisite Internal Revenue Service forms.

 

Section 2.15                Extension of Maturity Date.

 

(a)                                  Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 90 days and not later than 75 days prior to the Maturity Date
then in effect hereunder (the “Existing Maturity Date”), request that each
Lender extend such Lender’s Maturity Date for an additional 364 days from the
Existing Maturity Date; provided that, the Borrower may only request two such
extensions during the term of this Agreement.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than 75 days prior to the Existing
Maturity Date and not later than the date (the “Notice Date”) that is 45 days
prior to the Existing Maturity Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

29

--------------------------------------------------------------------------------


 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Section no later than the date 45 days prior to the Existing Maturity
Date (or, if such date is not a Business Day, on the next preceding Business
Day).

 

(d)                                 Additional Lenders.  The Borrower shall have
the right on or before the Existing Maturity Date to replace each Non-Extending
Lender with, and add as “Lenders” under this Agreement in place thereof, one or
more Eligible Assignees (each, an “Additional Lender”) as provided in
Section 9.06, each of which Additional Lenders shall have entered into an
Assignment and Acceptance pursuant to which such Additional Lender shall,
effective as of the Existing Maturity Date, have acquired the Advances owing to
the applicable Non-Extending Lender.

 

(e)                                  Minimum Extension Requirement.  If (and
only if) the total of the Advances owing to the Lenders that have agreed so to
extend their Maturity Date and the Advances owing to the Additional Lenders
shall be more than 662/3 % of the aggregate outstanding amount of the Advances
immediately prior to the proposed extension of the Maturity Date, then,
effective as of the Existing Maturity Date, the Maturity Date of each Extending
Lender and of each Additional Lender shall be extended to the date falling 364
days after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Lender shall thereupon become a “Lender” for
all purposes of this Agreement.

 

(f)                                    Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the date of such extension and after giving
effect thereto;

 

(ii)                                  the representations and warranties
contained in this Agreement are true and correct, in all material respects, on
and as of the date of such extension and after giving effect thereto, as though
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

(iii)                               on the Maturity Date of each Non-Extending
Lender whose outstanding Advances were not assigned to an Additional Lender, the
Borrower shall prepay any Advances outstanding on such date which is owing to
such Non-Extending Lender (and pay any additional amounts required pursuant to
Section 2.12).

 

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.11 or 9.01 to the contrary.

 

Section 2.16                Increase in Commitments.

 

(a)                                  Request for Increase.  Provided there
exists no Default and subject to the Subordination and Intercreditor Agreement,
upon notice to the Administrative Agent (which

 

30

--------------------------------------------------------------------------------


 

shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the aggregate Commitments by an amount (for all such requests)
not exceeding $10,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $5,000,000, and (ii) the Company may make a
maximum of two such requests.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
An increase the Commitments provided in this Section 2.16 shall become effective
on the Increase Effective Date only upon the satisfaction of the following
conditions precedent on or prior to such Increase Effective Date:  the receipt
by the Administrative Agent of (i) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Lender and
each new lender, setting forth its Commitments, if any, increased pursuant to
this Section 2.16 and setting forth the agreement of each new lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof
binding upon each Lender, and (ii) a certificate of each Guarantor and the
Borrower dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Person certifying and attaching
the resolutions adopted by such Person approving or consenting to such increase,
and in the case of the Borrower, certifying that, before and after giving effect
to such increase, (A) the representations and warranties contained in Article IV
and the other Loan Documents are true and correct, in all material respects, on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct, in all material respects, as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (b) and (c) of Section 4.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.06, and (B) no Default exists.

 

31

--------------------------------------------------------------------------------


 

(f)                                    No Commitment.  This Section 2.16 shall
not be construed to create any obligation on the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.

 

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.11 or 9.01 to the contrary.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.01                Conditions Precedent to Initial Credit Extension. 
The obligation of each Lender to make its Credit Extension on the Effective Date
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                  Documentation.  The Administrative Agent
shall have received the following duly executed by all the parties thereto, in
form and substance satisfactory to the Administrative Agent and the Lenders,
and, where applicable, in sufficient copies for each Lender:

 

(i)                                     this Agreement, a Note payable to the
order of each Lender in the amount of its Commitment, the Guaranties, the Pledge
Agreement, the Security Agreements, and Mortgages encumbering substantially all
of the Borrower’s and its Subsidiaries’ Proven Reserves and Oil and Gas
Properties in which the Senior Administrative Agent has Lien, and each of the
other Loan Documents,  and all attached exhibits and schedules;

 

(ii)                                  a favorable opinion of the Borrower’s, its
Subsidiaries’ and the Guarantors’ counsel dated as of the date of this Agreement
and substantially in the form of the attached Exhibit K covering the matters
discussed in such Exhibit and such other matters as any Lender through the
Administrative Agent may reasonably request;

 

(iii)                               copies, certified as of the date of this
Agreement by a Responsible Officer of the Borrower of (A) the resolutions of the
Board of Directors of the Borrower approving the Loan Documents to which the
Borrower is a party, (B) the certificate of incorporation of the Borrower,
(C) the bylaws of the Borrower and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Note, and the other Loan Documents;

 

(iv)                              certificates of a Responsible Officer of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents to which the
Borrower is a party;

 

(v)                                 copies, certified as of the date of this
Agreement by a Responsible Officer or the secretary or an assistant secretary of
each Guarantor of (A) the resolutions of the Board of Directors (or other
applicable governing body) of such Guarantor approving the Loan Documents to
which it is a party, (B) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws of such Guarantor, and (C) all other
documents evidencing other

 

32

--------------------------------------------------------------------------------


 

necessary corporate action and governmental approvals, if any, with respect to
the Guaranty, the Security Instruments, and the other Loan Documents to which
such Guarantor is a party;

 

(vi)                              a certificate of the secretary or an assistant
secretary of each Guarantor certifying the names and true signatures of officers
of such Guarantor authorized to sign the Guaranty, Security Instruments and the
other Loan Documents to which such Guarantor is a party;

 

(vii)                           a certificate dated as of the date of this
Agreement from the Responsible Officer of the Borrower stating that the
conditions in this Section 3.01 have been met;

 

(viii)                        appropriate UCC-1 Financing Statements covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;

 

(ix)                                insurance certificates evidencing insurance
which meets the requirements of this Agreement and the Security Instruments, and
which is otherwise satisfactory to the Administrative Agent;

 

(x)                                   the initial Independent Engineer’s Report
dated effective as of a date acceptable to the Administrative Agent;

 

(xi)                                the Subordination and Intercreditor
Agreement; and

 

(xii)                             such other documents, governmental
certificates, agreements and lien searches as the Administrative Agent or any
Lender may reasonably request.

 

(b)                                 Payment of Fees.  On or prior to the date of
this Agreement, the Borrower shall have paid the fees required by
Section 2.08(c) and all costs and expenses that have been invoiced and are
payable pursuant to Section 9.04.

 

(c)                                  Delivery of Financial Statements.  The
Administrative Agent and the Lenders shall have received true and correct copies
of (i) the Financial Statements, (ii) the Interim Financial Statements,
(iii) Projections through June 30, 2012, (iv) pro forma unaudited consolidating
financial statements of the Borrower as of the Effective Date after giving
effect to the Advances made hereunder and any credit extensions outstanding on
the Effective Date under the Senior Credit Agreement, including therein the
Borrower’s consolidated balance sheet and statements of income, cash flows, and
retained earnings, (v) a sources and uses statement outlining the uses to which
the proceeds of the Advances will be applied on the Effective Date, and
(vi) such other financial information as the Lenders may reasonably request.

 

(d)                                 Security Instruments.  The Administrative
Agent shall have received all appropriate evidence required by the
Administrative Agent and the Lenders in their sole discretion necessary to
determine that the Administrative Agent (for its benefit and the benefit of the
Secured Parties) shall have an Acceptable Security Interest in the Collateral
and that all actions or filings necessary to protect, preserve and validly
perfect such Liens have been made, taken or obtained, as the case may be, and
are in full force and effect.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Due Diligence on Title and Environmental. 
The Administrative Agent shall be satisfied with the condition of the Oil and
Gas Properties with respect to the Borrower’s and its Subsidiaries’ compliance
with Environmental Laws and the Borrower’s and its Subsidiaries’ title to such
properties.

 

(f)                                    No Default.  No Default shall have
occurred and be continuing.

 

(g)                                 Representations and Warranties.  The
representations and warranties contained in Article IV hereof and in each other
Loan Document shall be true and correct in all material respects.

 

(h)                                 Material Adverse Change.  No event or
circumstance that could cause a Material Adverse Change shall have occurred.

 

(i)                                     No Proceeding or Litigation; No
Injunctive Relief.  No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) other than the
litigation proceedings set forth on Schedule 4.07, which in the judgment of the
Administrative Agent, could reasonably be expected to result in a Material
Adverse Change.

 

(j)                                     Consents, Licenses, Approvals, etc.  The
Administrative Agent shall have received true copies (certified to be such by
the Borrower or other appropriate party) of all consents, licenses and approvals
required in accordance with applicable law, or in accordance with any document,
agreement, instrument or arrangement to which the Borrower, the Guarantors and
their respective Subsidiaries is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Loan Documents.  In addition, the Borrower, the Guarantors and their
respective Subsidiaries shall have all such material consents, licenses and
approvals required in connection with the continued operation of the Borrower,
the Guarantors and respective Subsidiaries, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.

 

(k)                                  Hedging Arrangements.  The Borrower shall
have entered into the Hydrocarbon Hedge Agreements and the Interest Hedge
Agreements required by Section 5.12.

 

(l)                                     Material Contracts.  The Borrower shall
have delivered to the Administrative Agent copies of all material contracts,
agreements or instruments listed on the attached Schedule 4.21.

 

(m)                               Notice of Borrowing.  The Administrative Agent
shall have received a Notice of Borrowing from the Borrower in the form of
Exhibit F, with appropriate insertions and executed by a duly authorized
Responsible Officer of the Borrower.

 

(n)                                 USA Patriot Act.  The Borrower has delivered
to each Lender that is subject to the Patriot Act such information requested by
such Lender in order to comply with the Patriot Act.

 

34

--------------------------------------------------------------------------------


 

Section 3.02                Conditions Precedent to All Borrowings.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
shall be subject to the further conditions precedent that on the date of such
Borrowing:

 

(a)                                  the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and Notice of
Conversion or Continuation and the acceptance by the Borrower of the proceeds of
such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing such statements are true):

 

(i)                                     the representations and warranties
contained in Article IV of this Agreement and the representations and warranties
contained in the Security Instruments, the Guaranties, and each of the other
Loan Documents are true and correct in all material respects on and as of the
date of such Borrowing before and after giving effect to such Borrowing and to
the application of the proceeds from such Borrowing, as though made on and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date; and

 

(ii)                                  no Default has occurred and is continuing
or would result from such Borrowing or from the application of the proceeds
therefrom, and

 

(b)                                 the Administrative Agent shall have received
such other approvals, opinions, or documents reasonably deemed necessary or
desirable by any Lender as a result of circumstances occurring after the date of
this Agreement, as any Lender through the Administrative Agent may reasonably
request.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 4.01                Existence; Subsidiaries.  The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and in good standing and qualified to do business in each other
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification except where the failure to be so qualified could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  Each Subsidiary of the Borrower is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
formation and in good standing and qualified to do business in each jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification except where the failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change.  As of the date hereof, the Borrower has no Subsidiaries other
than those listed identified in Schedule 4.01.

 

Section 4.02                Power.  The execution, delivery, and performance by
the Borrower of this Agreement, the Notes, and the other Loan Documents to which
it is a party and by the Guarantors of the Guaranties and the other Loan
Documents to which they are a party and the consummation of the transactions
contemplated hereby and thereby (a) are within the Borrower’s

 

35

--------------------------------------------------------------------------------


 

and such Guarantors’ governing powers, (b) have been duly authorized by all
necessary governing action, (c) do not contravene (i) the Borrower’s or any
Guarantor’s certificate or articles of incorporation, bylaws, limited liability
company agreement, or other similar governance documents or (ii) any law or any
contractual restriction binding on or affecting the Borrower or any Guarantor,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.  At the time of each Advance, such Advance and the
use of the proceeds of such Advance, will be within the Borrower’s governing
powers, will have been duly authorized by all necessary corporate action, will
not contravene (i) the Borrower’s certificate of incorporation and bylaws or
other organizational documents or (ii) any law or any contractual restriction
binding on or affecting the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

 

Section 4.03                Authorization and Approvals.  No consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party or by each
Guarantor of its Guaranty or the other Loan Documents to which it is a party or
the consummation of the transactions contemplated thereby.  At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing.

 

Section 4.04                Enforceable Obligations.  This Agreement, the Notes,
and the other Loan Documents to which the Borrower is a party have been duly
executed and delivered by the Borrower and the Guaranties and the other Loan
Documents to which each Guarantor is a party have been duly executed and
delivered by the Guarantors.  Each Loan Document is the legal, valid, and
binding obligation of the Borrower and each Guarantor which is a party to it
enforceable against the Borrower and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity.

 

Section 4.05                Financial Statements.

 

(a)                                  The Borrower has delivered to the
Administrative Agent and the Lenders copies of the Financial Statements and the
Interim Financial Statements, and the Financial Statements and the Interim
Financial Statements are accurate and complete in all material respects and
present fairly the financial condition of Borrower and its consolidated
Subsidiaries for their respective period in accordance with GAAP.  As of the
date of the Financial Statements, there were no material contingent obligations,
liabilities for taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses of the Borrower or any Subsidiary, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

 

(b)                                 Since the date of the Financial Statements,
no event or circumstance that could cause a Material Adverse Change has
occurred.

 

36

--------------------------------------------------------------------------------


 

(c)                                  As of the date hereof, the Borrower, the
Guarantors and their respective Subsidiaries have no Debt other than the Debt
listed on Schedule 4.05.

 

Section 4.06                True and Complete Disclosure.  All factual
information (excluding estimates) heretofore or contemporaneously furnished by
or on behalf of the Borrower or any of the Guarantors in writing to any Lender
or the Administrative Agent for purposes of or in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby is, and all other such factual information hereafter furnished by or on
behalf of the Borrower and the Guarantors in writing to the Administrative Agent
or any of the Lenders was or shall be, true and accurate in all material
respects on the date as of which such information was or is dated or certified
and did not or does not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein
not misleading at such time.  All projections, estimates, and pro forma
financial information furnished by the Borrower were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished.

 

Section 4.07                Litigation; Compliance with Laws.

 

(a)                                  There is no pending or, to the best
knowledge of the Borrower, threatened action or proceeding affecting the
Borrower or any of the Guarantors before any court, Governmental Authority or
arbitrator which could reasonably be expected to cause a Material Adverse Change
other than as set forth in Schedule 4.07 or which purports to affect the
legality, validity, binding effect or enforceability of this Agreement, any
Note, or any other Loan Document.  Additionally, there is no pending or, to the
best of the knowledge of the Borrower, threatened action or proceeding
instituted against the Borrower or any of the Guarantors which seeks to
adjudicate the Borrower or any of the Guarantors as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

 

(b)                                 The Borrower and its Subsidiaries have
complied in all material respects with all material statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property

 

Section 4.08                Use of Proceeds.  The proceeds of the Advances will
be used by the Borrower for the purposes described in Section 5.09.  The
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U).  No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.

 

Section 4.09                Investment Company Act.  Neither the Borrower nor
any of the Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

37

--------------------------------------------------------------------------------


 

Section 4.10                Federal Power Act.  Neither the Administrative Agent
nor any of the Lenders, solely by virtue of the execution, delivery and
performance of, and the consummation of the transactions contemplated by, the
Loan Documents shall be or become subject to regulation (a) under the Federal
Power Act, as amended, (b) as a “public utility” or “public service corporation”
or the equivalent under the applicable law of any state, or (c) under the
applicable laws of any state relating to public utilities or public service
corporations.

 

Section 4.11                Taxes.

 

(a)                                  Reports and Payments.  All Returns (as
defined below in clause (c) of this Section) required to be filed by or on
behalf of the Borrower, the Guarantors, or any member of the Controlled Group
(hereafter collectively called the “Tax Group”) have been duly filed on a timely
basis or appropriate extensions have been obtained and such Returns are and will
be true, complete and correct, except where the failure to so file would not be
reasonably expected to cause a Material Adverse Change; and all Taxes shown to
be payable on the Returns or on subsequent assessments with respect thereto will
have been paid in full on a timely basis, and no other Taxes will be payable by
the Tax Group with respect to items or periods covered by such Returns, except
in each case to the extent of (i) reserves reflected in the Financial Statements
and the Interim Financial Statements, or (ii) taxes that are being contested in
good faith.  The reserves for accrued Taxes reflected in the financial
statements delivered to the Lenders under this Agreement are adequate in the
aggregate for the payment of all unpaid Taxes, whether or not disputed, for the
period ended as of the date thereof and for any period prior thereto, and for
which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.

 

(b)                                 Taxes Definition.  “Taxes” in this
Section 4.11 shall mean all taxes, charges, fees, levies, or other assessments
imposed by any federal, state, local, or foreign taxing authority, including
without limitation, income, gross receipts, excise, real or personal property,
sales, occupation, use, service, leasing, environmental, value added, transfer,
payroll, and franchise taxes (and including any interest, penalties, or
additions to tax attributable to or imposed on with respect to any such
assessment).

 

(c)                                  Returns Definition.  “Returns” in this
Section 4.11 shall mean any federal, state, local, or foreign report, estimate,
declaration of estimated Tax, information statement or return relating to, or
required to be filed in connection with, any Taxes, including any information
return or report with respect to backup withholding or other payments of third
parties.

 

Section 4.12                Pension Plans.  All Plans are in compliance in all
material respects with all applicable provisions of ERISA.  No Termination Event
has occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event under Section 4043 of ERISA
and the regulations issued thereunder has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code.  The present value of all benefits vested under each Plan (based on
the assumptions used to fund such Plan) did not, as of the last annual

 

38

--------------------------------------------------------------------------------


 

valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits.  Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

 

Section 4.13                Condition of Property; Casualties.  Each of the
Borrower and the Guarantors has good and marketable title to all of its Oil and
Gas Properties as is customary in the oil and gas industry in all material
respects, free and clear of all Liens except for Permitted Liens.  Each Borrower
and the Guarantors has good and indefeasible title to all of its other
Properties, free and clear of all Liens except for Permitted Liens.  The
material Properties used or to be used in the continuing operations of the
Borrower and each of the Guarantors are in good repair, working order and
condition.  Since the date of the Financial Statements, neither the business nor
the material Properties of the Borrower and each of the Guarantors, taken as a
whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.

 

Section 4.14                No Burdensome Restrictions; No Defaults.

 

(a)                                  Other than those identified on Schedule
4.14(a), neither the Borrower nor any Guarantor is a party to any indenture,
loan, or credit agreement or any lease or other agreement or instrument or
subject to any charter or corporate restriction or provision of applicable law
or governmental regulation that could reasonably be expected to cause a Material
Adverse Change.  Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any contract, agreement, lease, or other instrument to
which the Borrower or any Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change or under any agreement in connection
with any Debt.  Neither the Borrower nor any of its Subsidiaries has received
any notice of default under any material contract, agreement, lease, or other
instrument to which the Borrower or such Subsidiary is a party a copy of which
has not been delivered to the Administrative Agent.

 

(b)                                 No Default has occurred and is continuing.

 

Section 4.15                Environmental Condition.

 

(a)                                  Permits, Etc.  The Borrower and the
Guarantors (i) have obtained all Environmental Permits necessary for the
ownership and operation of their respective Properties

 

39

--------------------------------------------------------------------------------


 

and the conduct of their respective businesses; (ii) have at all times been and
are in material compliance with all terms and conditions of such Permits and
with all other material requirements of applicable Environmental Laws;
(iii) have not received notice of any material violation or alleged violation of
any Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, which could reasonably be expected to cause a
Material Adverse Change.

 

(b)                                 Certain Liabilities.  To the Borrower’s
actual knowledge, none of the present or previously owned or operated Property
of the Borrower or any Guarantor or of any of their former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws; (ii) is subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by the Borrower or any of the
Guarantors, wherever located, which could reasonably be expected to cause a
Material Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that would cause
a Material Adverse Change.

 

(c)                                  Certain Actions.  Without limiting the
foregoing, (i) all necessary notices have been properly filed, and no further
action is required under current Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower or the Guarantors or
any of their former Subsidiaries on any of their presently or formerly owned or
operated Property and (ii) the present and, to the Borrower’s best knowledge,
future liability, if any, of the Borrower and the Guarantors which could
reasonably be expected to arise in connection with requirements under
Environmental Laws will not result in a Material Adverse Change.

 

Section 4.16                Permits, Licenses, Etc.  The Borrower and the
Guarantors possess all authorizations, Permits, licenses, patents, patent rights
or licenses, trademarks, trademark rights, trade names rights and copyrights
which are material to the conduct of their business.  The Borrower and the
Guarantors manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.

 

Section 4.17                Gas Contracts.  Neither the Borrower nor any of the
Guarantors, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s and its Subsidiaries’ Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery, or (b) except as has been disclosed to the
Administrative Agent, has produced gas, in any material amount, subject to, and
none of the Borrower’s and the Guarantors’ Oil and Gas Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements.

 

40

--------------------------------------------------------------------------------


 

Section 4.18     Liens; Titles, Leases, Etc.  None of the Property of the
Borrower or any of the Guarantors is subject to any Lien other than Permitted
Liens.  On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and other actions which
are necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions.  All leases and agreements for the conduct of business of the
Borrower and the Guarantors are valid and subsisting, in full force and effect
and there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such leases or agreements which could reasonably be expected to cause a Material
Adverse Change.  Neither the Borrower nor any of the Guarantors is a party to
any agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.

 

Section 4.19     Solvency and Insurance.  Before and after giving effect to the
making of the initial Advances, each of the Borrower and its Subsidiaries is
Solvent.  Additionally, each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02 of this Agreement.

 

Section 4.20     Hedging Agreements.  Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Borrower and its Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

 

Section 4.21     Material Agreements.  Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of the Guarantors, and all obligations of the Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of the
Borrower or any such Guarantor, and such list correctly sets forth the names of
the debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding and the Property subject to any
Lien securing such Debt or lease obligation.  Also set forth on Schedule 4.21
hereto is a complete and correct list of all material agreements and other
instruments of the Borrower and the Guarantors relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons.  The Borrower has heretofore delivered to
the Administrative Agent and the Lenders a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid,
or any Lender shall have any Commitment hereunder, the Borrower agrees, unless
the Majority Lenders shall otherwise consent in writing, to comply with the
following covenants.

 

Section 5.01     Compliance with Laws, Etc.  The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
material Legal Requirements.  Without limiting the generality and coverage of
the foregoing, the Borrower shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects, with all material
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all jurisdictions in which
the Borrower, or any of its Subsidiaries do business; provided, however, that
this Section 5.01 shall not prevent the Borrower or any of its Subsidiaries
from, in good faith and with reasonable diligence, contesting the validity or
application of any such laws or regulations by appropriate legal proceedings. 
Without limitation of the foregoing, the Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain and possess all authorizations, Permits,
licenses, trademarks, trade names, rights and copyrights which are necessary to
the conduct of its business and (b) obtain, as soon as practicable, all consents
or approvals required from any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.

 

Section 5.02     Maintenance of Insurance.

 

(a)           The Borrower shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering such casualties, risks, perils, liabilities and other hazards
reasonably required by the Administrative Agent.  In addition, the Borrower
shall, and shall cause each of its Subsidiaries to, comply with all requirements
regarding insurance contained in the Security Instruments.

 

(b)           All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  Unless the Senior Credit Agreement requires otherwise,
all policies of insurance shall either have attached thereto a Lender’s loss
payable endorsement for the benefit of the Administrative Agent, as loss payee
in form reasonably satisfactory to the Administrative Agent or shall name the
Administrative Agent as an additional insured, as applicable.  The Borrower
shall furnish the Administrative Agent with a certificate of insurance or a
certified copy of all policies of insurance required.  All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage.  Unless
the Senior Credit Agreement requires otherwise, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of the Borrower, or a Subsidiary or
any party holding under the Borrower or a Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Borrower
and its Subsidiaries.  Unless the Senior Credit Agreement requires otherwise,
all such policies shall contain a provision that notwithstanding any contrary
agreements between the Borrower, its Subsidiaries, and the

 

42

--------------------------------------------------------------------------------


 

applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days’ prior
written notice to the Administrative Agent.  In the event that, notwithstanding
the “lender’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary, any Obligations are outstanding and the Senior Debt has been
indefeasibly paid in full, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.  Notwithstanding the foregoing,
the Borrower is not required to turn over to the Administrative Agent the
casualty insurance proceeds received by the Borrower and its Subsidiaries in
connection with the fires beginning on March 12, 2006 in the Texas Panhandle;
provided that (i) the aggregate amount of insurance proceeds the Borrower is
permitted to retain pursuant to the preceding provision shall not exceed
$6,000,000, (ii) the Borrower shall deposit all such insurance proceeds into a
deposit account with the Senior Administrative Agent in which the Senior
Administrative Agent shall have a first priority security interest, and
(iii) the Borrower shall use such proceeds to pay the attorneys’ fees,
settlement amounts and other litigation expenses incurred by the Borrower and
its Subsidiaries in defending or settling the Fire Litigation and for general
corporate purposes.

 

Section 5.03     Preservation of Corporate Existence, Etc.  The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its incorporation or
organization, as applicable, and qualify and remain qualified, and cause each
such Subsidiary to qualify and remain qualified, as a foreign corporation in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties, and, in each
case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to cause a Material Adverse Change.

 

Section 5.04     Payment of Taxes, Etc.  The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.

 

Section 5.05     Visitation Rights.  At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.

 

Section 5.06     Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender:

 

43

--------------------------------------------------------------------------------


 

(a)           Annual Financials.  As soon as available and in any event not
later than 90 days after the end of each fiscal year of the Borrower and its
consolidated Subsidiaries, commencing with fiscal year ending June 30, 2008,
(i) to the extent not otherwise provided in the Form 10-K filed by the Borrower
with the SEC for such fiscal year end, a copy of the annual audit report for
such year for the Borrower and its consolidated Subsidiaries, including therein
the Borrower’s and its consolidated Subsidiaries’ balance sheets as of the end
of such fiscal year and the Borrower’s and its consolidated Subsidiaries’
statements of income, cash flows, and retained earnings, in each case certified
by an independent certified public accountants of national standing reasonably
acceptable to the Administrative Agent and including any management letters
delivered by such accountants to the Borrower or any Subsidiary in connection
with such audit, (ii) any management letters delivered by such accountants to
the Borrower, (iii) the Form 10-K filed with the SEC for such fiscal year end,
(iv) a Compliance Certificate executed by a Responsible Officer of the Borrower
and (v) a copy of the unaudited annual consolidating financial statements of
each of its Subsidiaries, including therein such Subsidiary’s balance sheet and
statements of income, cash flows, and retained earnings for such fiscal year;

 

(b)           Quarterly Financials.  As soon as available and in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and its consolidated Subsidiaries, commencing
with the fiscal quarter ending March 31, 2008, (i) to the extent not otherwise
provided in the Form 10-Q for such fiscal quarter end, the unaudited balance
sheet and the statements of income, cash flows, and retained earnings of each
such Person for the period commencing at the end of the previous year and ending
with the end of such fiscal quarter, all in reasonable detail and duly certified
with respect to such consolidated statements (subject to year-end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP, (ii) the Form 10-Q filed with the SEC for such fiscal
quarter end, and (iii) a Compliance Certificate executed by the Responsible
Officer of the Borrower;

 

(c)           Oil and Gas Reserve Reports.

 

(i)            As soon as available but in any event on or before each
September 30 of each year, an Independent Engineering Report dated effective as
of July 1 for such year;

 

(ii)           As soon as available but in any event on or before March 31 of
each year an Internal Engineering Report dated effective as of the immediately
preceding January 1;

 

(iii)          Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;

 

With the delivery of each Engineering Report, a certificate from a Responsible
Officer of the Borrower certifying that, to the best of his knowledge and in all
material respects: (A) the information contained in the Engineering Report and
any other information delivered in connection therewith is true and correct,
(B) the Borrower or its Subsidiary, as applicable, owns good and marketable
title to the Oil and Gas Properties evaluated in such Engineering Report, as is
customary in the oil and gas industry, and such Oil and Gas Properties are
subject to an Acceptable Security Interest and free of all Liens except for
Permitted Liens, (C) except as set

 

44

--------------------------------------------------------------------------------


 

forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Engineering Report which would require the Borrower
or any of its Subsidiaries to deliver Hydrocarbons produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (D) none of its Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Majority
Lenders, (E) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Engineering Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (F) attached to the
certificate is a list of all Persons disbursing proceeds to the Borrower or to
its Subsidiary, as applicable, from its Oil and Gas Properties, (G) except as
set forth on a schedule attached to the certificate, all of the Oil and Gas
Properties evaluated by such Engineering Report are pledged as Collateral for
the Obligations, and (H) attached to the certificate is a quarterly cash flow
budget for the four quarters following the delivery of such certificate setting
forth the Borrower’s projections for production volumes, revenues, expenses,
taxes and budgeted capital expenditures during such period.

 

(d)           Production and Hedging Reports.  As soon as available and in any
event within 45 days after the end of each quarter, commencing with the quarter
ending March 31, 2008, a report certified by a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent prepared
by the Borrower (i) covering each of the Oil and Gas Properties of the Borrower
and its Subsidiaries (including the Barnett Shale Properties) and detailing on a
quarterly basis (A) the production, revenue, and price information and
associated operating expenses for each such quarter, (B) any changes to any
producing reservoir, production equipment, or producing well during each such
quarter, which changes could cause a Material Adverse Change, and (C) any sales
of the Borrower’s or any Subsidiaries’ Oil and Gas Properties during each such
quarter, (ii) setting forth a true and complete list of all Hedge Contracts of
the Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) certifying the Borrower’s
compliance with Section 5.12 hereof;

 

(e)           Defaults.  As soon as possible and in any event within five days
after (i) the occurrence of any Default or (ii) the occurrence of any default
under any instrument or document evidencing Debt of the Borrower or any
Subsidiary, in each case known to any officer of the Borrower or any of its
Subsidiaries which is continuing on the date of such statement, a statement of a
Responsible Officer of the Borrower setting forth the details of such Default or
default, as applicable, and the actions which the Borrower or such Subsidiary
has taken and proposes to take with respect thereto;

 

(f)            Termination Events.  As soon as possible and in any event
(i) within 30 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 10 days after the Borrower or any of its Affiliates
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a

 

45

--------------------------------------------------------------------------------


 

statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or such Affiliate proposes to
take with respect thereto;

 

(g)           Termination of Plans.  Promptly and in any event within two
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from the PBGC, copies of each notice received by the Borrower
or any such member of the Controlled Group of the PBGC’s intention to terminate
any Plan or to have a trustee appointed to administer any Plan;

 

(h)           Other ERISA Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from a Multiemployer Plan sponsor, a copy of each notice
received by the Borrower or any member of the Controlled Group concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;

 

(i)            Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Change, (ii) any action or omission on the part of the Borrower
or any Subsidiary or any of their former Subsidiaries in connection with
Hazardous Waste or Hazardous Substances which could reasonably result in the
imposition of liability therefor that could cause a Material Adverse Change,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
upon, against or in connection with the Borrower or any Subsidiary or their
former Subsidiaries, or any of their leased or owned Property, wherever located;

 

(j)            Other Governmental Notices.  Promptly and in any event within
five Business Days after receipt thereof by the Borrower or any Subsidiary, a
copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;

 

(k)           Material Changes.  Prompt written notice of any condition or event
of which the Borrower has knowledge, which condition or event has resulted or
may reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any of its Subsidiaries is a party or
by which they or their Properties may be bound;

 

(l)            Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes pending, or to the knowledge of the Borrower threatened, or affecting
the Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the

 

46

--------------------------------------------------------------------------------


 

value of the claim, judgment, Lien, or other encumbrance affecting such Property
shall exceed $500,000.

 

(m)          Other Accounting Reports.  Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Directors (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter or report;

 

(n)           Notices Under Other Loan Agreements.  Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

 

(o)           SEC Filings.  Promptly after the sending or filing thereof, copies
of all proxy material, reports and other information which the Borrower or any
of its Subsidiaries sends to or files with the SEC or sends to any shareholder
of the Borrower or of any of its Subsidiaries;

 

(p)           USA Patriot Act.  Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

 

(q)           Other Information.  Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.  The Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.

 

Section 5.07     Maintenance of Property.  The Borrower shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased, or operated Property
in good condition and repair; and shall abstain, and cause each of its
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated Property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to cause a Material Adverse Change.

 

Section 5.08     Agreement to Pledge.  The Borrower shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in any Property of the Borrower or any Subsidiary now owned or hereafter
acquired promptly after receipt of a written request from the Administrative
Agent.

 

Section 5.09     Use of Proceeds.  The Borrower shall use the proceeds of the
Advances to pay to the Senior Lenders a portion of the Senior Debt outstanding
under the Senior Credit Agreement.

 

47

--------------------------------------------------------------------------------


 

Section 5.10     Title Evidence and Opinions.  The Borrower shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent shall, at all times,
have received satisfactory title evidence, which title evidence shall be in form
and substance acceptable to the Administrative Agent in its sole discretion and
shall include information regarding the before payout and after payout ownership
interests held by the Borrower and the Borrower’s Subsidiaries, for all wells
located on the Oil and Gas Properties, covering at least 80% of the present
value of the Proven Reserves of the Borrower and its Subsidiaries and at least
80% of the present value of the proved developed producing reserves of the
Borrower and its Subsidiaries as determined by the Administrative Agent.

 

Section 5.11     Further Assurances; Cure of Title Defects.  The Borrower shall,
and shall cause each Subsidiary to, cure promptly any defects in the creation
and issuance of the Notes and the execution and delivery of the Security
Instruments and this Agreement.  The Borrower hereby authorizes the
Administrative Agent to file any financing statements without the signature of
the Borrower to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents.  The Borrower at its expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Within 30 days after a request by the
Administrative Agent or the Lenders to cure any title defects or exceptions
which are not Permitted Liens raised by such information, the Borrower shall
(i) cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and
(ii) deliver to the Administrative Agent satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower’s and its Subsidiaries’ ownership of such Oil and
Gas Properties and the Administrative Agent’s Liens and security interests
therein as are required to maintain compliance with Section 5.10.

 

Section 5.12     Hedging Arrangements.  The Borrower shall maintain (a) each
Hydrocarbon Hedge Agreement described in Schedule 5.12 until the stated maturity
of such Hydrocarbon Hedge Agreement and (b)  Hydrocarbon Hedge Agreements
covering no less than 50% and no more than 85% of the production volumes
attributable to “proved, developed and producing” Proven Reserves of the
Borrower’s and its Subsidiaries’ Oil and Gas Properties for a minimum period of
at least three years as of the end of December 31, 2006 and as of the end of
each six month period ending thereafter, and at a minimum price floor as
required by the Majority Lenders from time to time.

 

48

--------------------------------------------------------------------------------


 

Section 5.13     Bank Accounts.  The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain their principal operating accounts and other
deposit accounts with the Senior Administrative Agent or any Senior Lender or
any other bank that has executed an account control agreement reasonably
acceptable in form and substance to the Senior Administrative Agent, or
(b) within 30 days from the date hereof, provide an account control agreement
reasonably acceptable in form and substance to the Senior Administrative Agent
and executed by each depository bank that holds any operating accounts or
deposit accounts of the Borrower or any Guarantor and in existence on the date
hereof.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid or
any Lender shall have any Commitment, the Borrower agrees, unless the Majority
Lenders otherwise consent in writing, to comply with the following covenants.

 

Section 6.01     Liens, Etc.  The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:

 

(a)           Liens created by the Security Instruments;

 

(b)           purchase money Liens or purchase money security interests upon or
in any equipment acquired or held by the Borrower or any of its Subsidiaries in
the ordinary course of business prior to or at the time of the Borrower’s or
such Subsidiary’s acquisition of such equipment; provided that, the Debt secured
by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment, (ii) is secured only by such equipment and not by any other
assets of the Borrower and its Subsidiaries, and (iii) is not increased in
amount;

 

(c)           Liens for taxes, assessments, or other governmental charges or
levies not yet due or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;

 

(d)           Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided such reserve as may be required by GAAP shall have been
made therefor;

 

(e)           Liens to operators and non-operators under joint operating
agreements arising in the ordinary course of the business of the Borrower or the
relevant Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

 

49

--------------------------------------------------------------------------------


 

(f)            royalties, overriding royalties, net profits interests,
production payments, reversionary interests, calls on production, preferential
purchase rights and other burdens on or deductions from the proceeds of
production, that do not secure Debt for borrowed money and that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments;

 

(g)           Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

 

(h)           operating agreements, unitization and pooling agreements and
orders, farmout agreements, gas balancing agreements and other agreements, in
each case that are customary in the oil, gas and mineral production business and
that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments, to
the extent that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto;

 

(i)            easements, rights-of-way, restrictions, and other similar
encumbrances, and minor defects in the chain of title that are customarily
accepted in the oil and gas financing industry, none of which interfere with the
ordinary conduct of the business of Borrower or any Subsidiary or materially
detract from the value or use of the Property to which they apply; and

 

(j)            Liens securing the Senior Debt.

 

Section 6.02     Debts, Guaranties, and Other Obligations.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:

 

(a)           Debt of the Borrower and its Subsidiaries under the Loan
Documents;

 

(b)           Senior Debt;

 

(c)           Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

 

(d)           Debt secured by the Liens permitted under paragraph (b) of
Section 6.01 in an aggregate amount not to exceed $3,000,000 at any time;

 

(e)           Debt under Hydrocarbon Hedge Agreements which are not prohibited
by the terms of Section 6.14;

 

(f)            Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with

 

50

--------------------------------------------------------------------------------


 

the operation of the Oil and Gas Properties, including with respect to plugging,
facility removal and abandonment of its Oil and Gas Properties;

 

(g)           Debt of the Borrower or any Subsidiary owing to the Borrower or to
any other Subsidiary; provided that such Debt is subordinated to the Obligations
on terms acceptable to the Administrative Agent in its sole discretion; and

 

(h)           Debt that constitutes a renewal, refinancing or extension of any
Debt referred to clause (d) of this Section 6.02; provided that (i) no Lien
existing at the time of such renewal, refinancing or extension shall be extended
to cover any property not already subject to such Lien, and (ii) the principal
amount of any Debt renewed, refinanced or extended shall not exceed the amount
of such Debt outstanding immediately prior to such renewal, refinancing or
extension;

 

(i)            Debt Issuance by the Borrower; provided that (i) such issuance,
together with any Equity Issuance of convertible, preferred stock in accordance
with Section 6.22, shall not exceed $60,000,000 in the aggregate; (ii) such Debt
shall have (A) a maturity date that is no earlier than February 28, 2011 or such
later “Maturity Date” in effect at the time such Debt is issued, (B) covenants
and restrictions that are no more restrictive than those set forth in this
Agreement and the other Loan Documents and which are, in any event, satisfactory
to the Administrative Agent, (C) no restriction on the ability of the Borrower
or any of its Subsidiaries to amend, modify or otherwise supplement this
Agreement or the other Loan Documents, (D) no collateral or other security for
such Debt, (E) no restriction on the ability of the Borrower or any of its
Subsidiaries to guarantee the Obligations or pledge assets as collateral
security for the Obligations, (F) a bullet repayment and not provide for
amortization (other than amortization resulting from any mandatory prepayments
required in respect of such Debt in connection with the occurrence of an event
of default under such Debt), (G) conversion terms acceptable to the
Administrative Agent, and (H) such other terms, conditions and provisions that
are satisfactory to the Administrative Agent; (iii) such Debt shall be
subordinated, in right of payment and otherwise, to the payment of the
Obligations and the rights and remedies available to the Administrative Agent,
the Lenders and the Swap Counterparties hereunder or under any other Loan
Document, in a manner, and pursuant to documentation, satisfactory to the
Administrative Agent in its sole discretion, including without limitation,
payment blockage provisions and standstill periods of no less than 180 days;
(iv) the Debt Issuance Proceeds shall be applied, first to satisfy the
outstanding Subordinated Debt in full and second to prepay the Obligations as
calculated under Section 2.05(f); and (v) such Debt Issuance shall not otherwise
cause the occurrence of a Default or Event of Default after giving effect to the
issuance of such Debt; and

 

(j)            Debt consisting of preferred Equity Interests of the Borrower;
provided that such Equity Interests are issued in compliance with Section 6.22.

 

Section 6.03     Agreements Restricting Liens and Distributions.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement, the Senior Loan Documents and the Security Instruments) which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or restricts any Subsidiary from paying dividends to the
Borrower, or which requires the consent of or notice to other Persons in
connection therewith.

 

51

--------------------------------------------------------------------------------


 

Section 6.04     Merger or Consolidation; Asset Sales.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to (a) merge or consolidate with or
into any other Person without the prior consent of all of the Lenders; provided
that the Borrower or any Subsidiary may merge or may be consolidated into the
Borrower or any Guarantor if the Borrower or such Guarantor is the surviving
entity; or (b) sell, lease, transfer, assign, farm-out, convey, or otherwise
dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) other than: (i) the sale of
Hydrocarbons in the ordinary course of business, and (ii) the sale or transfer
of equipment that is (A) obsolete, worn out, depleted or uneconomic and disposed
of in the ordinary course of business, (B) no longer necessary for the business
of such Person or (C) contemporaneously replaced by equipment of at least
comparable value and use.

 

Section 6.05     Restricted Payments.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that if
no Default has occurred both before and after giving effect to the making of
such Restricted Payment, (a) the Subsidiaries may make Restricted Payments to
the Borrower, (b) the Borrower may make Restricted Payments to officers,
directors, consultants and employees of the Borrower or any Guarantor in any
form other than cash or other assets of the Borrower, (c) the Borrower may make
Restricted Payments to officers, directors, consultants and employees of the
Borrower or any Guarantor in the form of cash in an aggregate amount not to
exceed $1,000,000 per fiscal year, (d) the Borrower may make Restricted Payments
in respect of preferred Equity Interests which were issued in compliance with
Section 6.22, and (e) the Borrower may make Restricted Payments in respect of
Debt Issuances which were issued in compliance with Section 6.02(j) to the
extent such payments would be permitted under the subordination terms in effect
in favor of the Obligations and covering such Debt Issuances.

 

Section 6.06     Investments.  The Borrower shall not, nor shall it permit any
of its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including, without limitation, the
making of any Acquisition), or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any Person or any Oil
and Gas Properties or activities related to Oil and Gas Properties, except:

 

(a)           Liquid Investments;

 

(b)           trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;

 

(c)           creation of any additional Subsidiaries or acquisition of Oil and
Gas Properties in compliance with Section 6.15;

 

(d)           the loans, advances, capital contributions, investments, and
commitments made prior to the date hereof and identified in the Interim
Financial Statements; provided that, the respective amounts of such loans,
advances, capital contributions, investments, and commitments shall not be
increased (other than by appreciation);

 

52

--------------------------------------------------------------------------------


 

(e)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
provided that, the aggregate amount of such investment shall not exceed
$1,000,000 (other than by appreciation); and

 

(f)            investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder.

 

Section 6.07     Affiliate Transactions.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Borrower or the
Subsidiary, as applicable, than those that could be obtained in a comparable
arm’s length transaction with a Person that is not such an Affiliate.

 

Section 6.08     Compliance with ERISA.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c),
(i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
(b) terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower, any Subsidiary or any ERISA Affiliate
to the PBGC; (c) fail to make, or permit any Subsidiary or ERISA Affiliate to
fail to make, full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or applicable law, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan; (e) permit, or allow any Subsidiary or ERISA Affiliate to permit, the
actuarial present value of the benefit liabilities (as “actuarial present value
of the benefit liabilities” shall have the meaning specified in section 4041 of
ERISA) under any Plan maintained by the Borrower, any Subsidiary or any ERISA
Affiliate which is regulated under Title IV of ERISA to exceed the current value
of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities; (f) contribute to
or assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any Subsidiary or ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower, any Subsidiary or any ERISA Affiliate if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any
Subsidiary or ERISA Affiliate to incur, a liability to or on account of a Plan
under sections 515, 4062, 4063, 4064, 4201 or 4204

 

53

--------------------------------------------------------------------------------


 

of ERISA; (i) contribute to or assume an obligation to contribute to, or permit
any Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; (j) amend or permit any Subsidiary or ERISA Affiliate to amend, a
Plan resulting in an increase in current liability such that the Borrower, any
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code; or (k) permit to exist any occurrence of
any Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the opinion of the Majority Lenders)
risk of such a termination by the PBGC of any Plan.

 

Section 6.09     Sale-and-Leaseback.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

 

Section 6.10     Change of Business.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Subsidiary operate any business in any jurisdiction
other than the United States, including the Gulf of Mexico.

 

Section 6.11     Organizational Documents, Name Change.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, amend, supplement, modify or
restate their articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents where
such amendment, supplement, modification or restatement could have an adverse
effect on the Lenders as determined by the Administrative Agent in its sole
reasonable discretion, or amend its name or change its jurisdiction of
incorporation, organization or formation without prior written notice to, and
prior consent of, the Administrative Agent.

 

Section 6.12     Use of Proceeds.  The Borrower will not permit the proceeds of
any Advance to be used for any purpose other than those permitted by
Section 5.09.  The Borrower will not engage in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or shall take, nor permit any of the Borrower’s Subsidiaries
to take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including without limitation, the use of
the proceeds of any Advance to purchase or carry any margin stock in violation
of Regulation T, U or X.

 

Section 6.13     Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which

 

54

--------------------------------------------------------------------------------


 

would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

 

Section 6.14     Limitation on Speculative Hedging.  Other than the Hedge
Contracts required to be entered into and maintained pursuant to Section 5.12
hereof, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hydrocarbon Hedge Agreement, Interest Hedge
Agreement or similar hedge arrangement for speculative purposes, or (b) be party
to or otherwise enter into any Hedge Contract which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) covers notional volumes in
excess of 85% of the anticipated production volumes attributable to Proven
Reserves of the Borrower and its Subsidiaries during the period such hedge
arrangement is in effect, or (iii) is longer than three years in duration.

 

Section 6.15     Additional Subsidiaries; Additional Oil and Gas Properties. 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, create
or acquire any additional Subsidiaries or acquire any additional Oil and Gas
Properties without (a) such new Subsidiary executing and delivering to the
Administrative Agent, at its request, a Guaranty, a Pledge Agreement, a Security
Agreement and a Mortgage, and such other Security Instruments as the
Administrative Agent or the Majority Lenders may reasonably request, (b) the
delivery by the Borrower of any certificates, opinions of counsel, title
opinions or other documents as the Administrative Agent may reasonably request,
and (c) the Borrower or such Subsidiary acquiring such Oil and Gas Properties
executing and delivering to the Administrative Agent a new Mortgage or a
supplement to an existing Mortgage encumbering such Oil and Gas Properties;
provided that, in any event, no Subsidiary may be created or acquired and no Oil
and Gas Properties may be acquired if a Default has occurred before or after
giving effect to such creation or acquisition of the new Subsidiary or the
acquisition of the additional Oil and Gas Properties.

 

Section 6.16     Account Payables.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, allow (a) any of its trade payables or other
accounts payable to be outstanding for more than 90 days (except in cases where
any such trade payable is being disputed in good faith and adequate reserves
under GAAP have been established) and (b) the weighted average maturity of all
such trade payables to exceed 120 days.

 

Section 6.17     Current Ratio.  The Borrower shall not permit the ratio of, as
of the end of each fiscal quarter of the Borrower, beginning with the fiscal
quarter ending March 31, 2008, (a) its current assets to (b) its current
liabilities, to be less 1.00 to 1.00.  For purposes of this calculation
(i) “current assets” shall include, as of the date of calculation, the aggregate
Unused Commitment Amounts (as defined under the Senior Credit Agreement) but
shall exclude (A) any cash deposited with or at the request of a counterparty to
any Hedge Contract or any other similar hedge arrangement and (B) any assets
representing a valuation account arising from the application of SFAS 133 and
143, and (ii) “current liabilities” shall exclude, as of the date of
calculation, the current portion of long-term Debt existing under this Agreement
and the current portion of long-term Debt existing under the Senior Credit
Agreement, and any liabilities representing a valuation account arising from the
application of SFAS 133 and 143.

 

55

--------------------------------------------------------------------------------


 

Section 6.18                Leverage Ratio.  The Borrower (a) shall not permit
the Leverage Ratio at the end of each fiscal quarter ending prior to June 30,
2008 to be greater than 5.50 to 1.00; and (b) shall not permit the Leverage
Ratio at the end of each fiscal quarter ending on or after June 30, 2008 to be
greater than 5.00 to 1.00; provided that, solely for purposes of calculating
Leverage Ratio under this clause, “consolidated Debt” shall not include Debt
outstanding under preferred Equity Interests issued in compliance with
Section 6.22.

 

Section 6.19                Interest Coverage Ratio.  The Borrower shall not
permit the ratio of, as of the end of each fiscal quarter ending on or after
March 31, 2008, (a) the consolidated EBITDA of the Borrower calculated for the
four fiscal quarters then ended, to (b) the consolidated Interest Expense of the
Borrower for the four fiscal quarters then ended, to be less than 1.50 to 1.00.

 

Section 6.20                Senior Debt.  Except as otherwise permitted by the
terms of the Subordination and Intercreditor Agreement none of the Borrower or
any of its Subsidiaries shall amend, supplement or otherwise modify the terms of
the Senior Debt unless otherwise consented to by the Majority Lender, including
but not limited to, any increases in the Borrowing Base above $100,000,000.

 

Section 6.21                Non-Guarantor Subsidiary.  Notwithstanding anything
to the contrary contained herein, including any provision of this Article VI,
the Borrower shall not, nor shall it permit any of its Subsidiaries to,
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of Tri-Flow, (b) sell, assign, pledge, or otherwise
transfer any of its Properties to Tri-Flow, or (c) make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, Tri-Flow or in any Properties of Tri-Flow other
than the loans, advances, capital contributions, investments, and commitments
made prior to the date hereof in Tri-Flow; provided that, the respective amounts
of such loans, advances, capital contributions, investments, and commitments
shall not be increased (other than by appreciation).

 

Section 6.22                Equity Issuance.  The Borrower shall not, nor shall
it permit any of its Subsidiaries to, issue any preferred, convertible equity
securities or other Equity Interests unless (a) the maturity thereof shall not
be earlier than February 28, 2011, (b) the other terms thereof, including any
conversion terms, are satisfactory to the Administrative Agent, (c) the Equity
Issuance Proceeds thereof are applied, first to satisfy the outstanding
Subordinated Debt in full and second to prepay the Obligations as calculated
under Section 2.05(g), and (d) such issuance of preferred or convertible Equity
Interests, together with any Debt Issuance permitted under Section 6.02(j), does
not exceed $60,000,000 in the aggregate.

 

Section 6.23                Minimum Asset Coverage Ratio.

 

(a)                                  The Borrower shall not permit at any time
the ratio of (i) the Total Present Value as of such date to (ii) the
consolidated Debt of the Borrower as of the applicable determination date to be
less than 1.50 to 1.0.

 

(b)                                 Upon any change to Total Present Value
pursuant to a Scheduled Redetermination or an Interim Redetermination (as such
terms are defined below), the Borrower will promptly,

 

56

--------------------------------------------------------------------------------


 

but in any event within fifteen (15) days after any such redetermination,
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower setting forth the consolidated Debt of the Borrower and the Total
Present Value and demonstrating compliance with Section 6.23(a).

 

(c)                                  The Total Present Value shall be calculated
semi-annually in accordance with this Section 6.23 on or about April 15th and
October 15th of each year, commencing April 15, 2008 (each such semi-annual
calculation, a “Scheduled Redetermination”).  In addition, the Total Present
Value shall be calculated between Scheduled Redeterminations at the time of any
interim or additional redetermination of the Borrowing Base under the Senior
Credit Agreement (each such interim or additional calculation, an “Interim
Redetermination”) in accordance with this Section 6.23.  Promptly after
receiving each Engineering Report or other applicable information relating to
the Proven Reserves of the Borrower and its Subsidiaries delivered in connection
with a Scheduled Redetermination or Interim Redetermination, and using the
calculations of PDP NPV, PDNP NPV and PUD NPV contained therein (as well as any
recalculations thereof made by Administrative Agent as provided for in the
definitions of PDP NPV, PDNP NPV and PUD NPV) the Administrative Agent shall
notify the Borrower and each Lender of the resulting Total Present Value.  Such
Total Present Value shall thereupon be used for the purposes of
Section 6.23(a) until a new Total Present Value is calculated or estimated
pursuant to this Section 6.23.  Each determination of Total Present Value shall
be made as of the date of the applicable Engineering Report or other applicable
information delivered in connection with a Scheduled Redetermination or Interim
Redetermination.

 

(d)                                 In the event that the Borrower does not
furnish to the Administrative Agent and the Lenders the Independent Engineering
Report, Internal Engineering Report or other information specified in Sections
5.06(c)(i), 5.06(c)(ii), or 5.06(c)(iii), as applicable, by the date specified
in such clauses, the Administrative Agent may, based on the information
available to it, estimate in good faith the Total Present Value from time to
time thereafter until the Administrative Agent and the Lenders receive the
relevant Independent Engineering Report, Internal Engineering Report, or other
information, as applicable.  Such estimated Total Present Value shall thereupon
be used for the purposes of Section 6.23(a) until a new Total Present Value is
calculated or estimated pursuant to this Agreement.

 

ARTICLE VII



EVENTS OF DEFAULT; REMEDIES

 

Section 7.01                Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under any Loan Document:

 

(a)                                  Payment.  The Borrower shall (i) fail to
pay when due any principal or interest payable hereunder or under the Notes or
(ii) fail to pay, within 3 Business Days of when due, any other amounts
(including fees, reimbursements, and indemnifications) payable hereunder, under
the Notes, or under any other Loan Document;

 

(b)                                 Representation and Warranties.  Any
representation or warranty made or deemed to be made (i) by the Borrower, any
Guarantor or any of their respective Subsidiaries (or any of

 

57

--------------------------------------------------------------------------------


 

their respective officers) in this Agreement or in any other Loan Document, or
(ii) by the Borrower, any Guarantor or any of their respective Subsidiaries (or
any of their respective officers) in connection with this Agreement or any other
Loan Document, shall prove to have been incorrect in any material respect when
made or deemed to be made;

 

(c)                                  Covenant Breaches.  The Borrower, any
Guarantor or any of their respective Subsidiaries shall fail to (i) perform or
observe any covenant contained in Section 5.02(a), Section 5.03,
Section 5.06(e), Section 5.09, Section 5.12, or Article VI of this Agreement or
(ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the occurrence of such breach or failure;

 

(d)                                 Cross-Defaults.  (i) The Borrower, any
Guarantor or any of their respective Subsidiaries shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $1,000,000 individually or when aggregated with all
such Debt of the Borrower, any Guarantor or any of their respective Subsidiaries
so in default (but excluding Debt evidenced by the Notes) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to Debt (including, without
limitation, the Senior Credit Agreement) which is outstanding in a principal
amount of at least $1,000,000 individually or when aggregated with all such Debt
of the Borrower, such Subsidiary, or such Guarantor so in default, and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; provided that, for purposes of this subsection 7.01(d), the “principal
amount” of the obligations in respect of any Hedging Contracts at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
would be required to be paid if such Hedging Contracts were terminated at such
time

 

(e)                                  Insolvency.  The Borrower, any Guarantor or
any of their respective Subsidiaries shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower, any of its
Subsidiaries, or any Guarantor seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against the
Borrower, any such Subsidiary or any such Guarantor either such proceeding shall
remain undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, any of its Subsidiaries, or any
Guarantor shall take any corporate action to authorize any of the actions set
forth above in this paragraph (e);

 

58

--------------------------------------------------------------------------------


 

(f)                                    Judgments.  Any judgment or order for the
payment of money in excess of $1,000,000 shall be rendered against the Borrower,
any Guarantor or any of their respective Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(g)                                 Termination Events.  Any Termination Event
with respect to a Plan shall have occurred, and, 30 days after notice thereof
shall have been given to the Borrower by the Administrative Agent, (i) such
Termination Event shall not have been corrected and (ii) the then present value
of such Plan’s vested benefits exceeds the then current value of assets
accumulated in such Plan by more than the amount of $1,000,000 (or in the case
of a Termination Event involving the withdrawal of a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount);

 

(h)                                 Plan Withdrawals.  The Borrower or any
member of the Controlled Group as employer under a Multiemployer Plan shall have
made a complete or partial withdrawal from such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability in an annual amount
exceeding $1,000,000.

 

(i)                                     Change in Control.  The Borrower shall
have discontinued its usual business or a Change in Control shall have occurred;

 

(j)                                     Reserved.

 

(k)                                  Loan Documents.  Any material provision of
any Loan Document shall for any reason cease to be valid and binding on the
Borrower or a Guarantor or any of their respective Subsidiaries or any such
Person shall so state in writing;

 

(l)                                     Security Instruments.  (i) The
Administrative Agent shall fail to have an Acceptable Security Interest in any
material portion of the Collateral as determined in the sole discretion of the
Administrative Agent, (ii) the Administrative Agent shall fail to have an
Acceptable Security Interest in any immaterial portion of the Collateral as
determined in the sole discretion of the Administrative Agent and such failure
continues for more than 30 days after the Administrative Agent shall have given
notice thereof, and a request to cure such failure, to the Borrower, or
(iii) any Security Instrument shall at any time and for any reason cease to
create the Lien on the Property purported to be subject to such agreement in
accordance with the terms of such agreement, or cease to be in full force and
effect, or shall be contested by the Borrower, any Guarantor or any of their
respective Subsidiaries;

 

(m)                               Potential Failure of Title.  The title of the
Borrower, any Guarantor or any of their respective Subsidiaries to any of the
Oil and Gas Properties subject to the Mortgages, or any material part thereof,
shall become the subject matter of litigation before any Governmental Authority
or arbitrator which could reasonably be expected to result in a Material Adverse

 

59

--------------------------------------------------------------------------------


 

Change with respect to the Borrower’s, such Guarantor’s or such Subsidiary’s
title to such Oil and Gas Properties;

 

(n)                                 Material Adverse Change.  An event resulting
in a Material Adverse Change shall have occurred;

 

(o)                                 Casualty.  Loss, theft, substantial damage
or destruction of a material portion of the Collateral the subject of any
Security Instrument and not fully covered by insurance (except for deductibles
and allowing for the depreciated value of such Collateral) shall have occurred;

 

Section 7.02                Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default pursuant to paragraph (e) of
Section 7.01) shall have occurred and be continuing, then, and in any such
event,

 

(a)                                  the Administrative Agent (i) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare the obligation, if any, of each Lender to make extensions of
credit hereunder to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Borrower, declare all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower; and

 

(b)                                 the Administrative Agent shall at the
request of, or may with the consent of, the Majority Lenders (but subject to the
Subordination and Intercreditor Agreement) proceed to enforce its rights and
remedies under the Security Instruments, the Guaranties, and any other Loan
Documents for the ratable benefit of the Secured Parties by appropriate
proceedings.

 

Section 7.03                Automatic Acceleration of Maturity.  If any Event of
Default pursuant to paragraph (e) of Section 7.01 shall occur,

 

(a)                                  (i) the obligation, if any, of each Lender
to make extensions of credit hereunder shall terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement, the Notes, and the other Loan Documents shall become and
be forthwith due and payable in full, without notice of intent to demand,
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and

 

(b)                                 the Administrative Agent shall at the
request of, or may with the consent of, the Majority Lenders (but subject to the
Subordination and Intercreditor Agreement) proceed to enforce its rights and
remedies under the Security Instruments, the Guaranties, and any other Loan
Document for the ratable benefit of the Secured Parties by appropriate
proceedings.

 

60

--------------------------------------------------------------------------------


 

Section 7.04                Right of Set-off.  Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent and each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent or such Lender to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement, the
Notes held by the Administrative Agent or such Lender, and the other Loan
Documents, irrespective of whether or not the Administrative Agent or such
Lender shall have made any demand under this Agreement, such Notes, or such
other Loan Documents, and although such obligations may be unmatured.  The
Administrative Agent and each Lender agrees to promptly notify the Borrower
after any such set-off and application made by the Administrative Agent or such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section 7.04 are in addition to any other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent or such Lender may have.

 

Section 7.05                Non-exclusivity of Remedies.  No remedy conferred
upon the Administrative Agent and the Lenders is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.

 

Section 7.06                Application of Proceeds.

 

(a)                                  Prior to the Payment in Full of Senior Debt
(as defined in the Subordination and Intercreditor Agreement) and other than as
otherwise permitted by the Subordination and Intercreditor Agreement, any monies
or Property actually received by the Administrative Agent pursuant to this
Agreement or any other Loan Document as a result of the exercise of any rights
or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall in any event be held in trust by the
Administrative Agent for the benefit of Senior Agent and Senior Secured Parties
(as defined in the Subordination and Intercreditor Agreement) and promptly paid
or delivered to Senior Agent in the form received; and

 

(b)                                 after the Payment in Full of Senior Debt and
the termination of the Subordination and Intercreditor Agreement, any monies or
Property actually received by the Administrative Agent pursuant to this
Agreement or any other Loan Document as a result of the exercise of any rights
or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall be applied in the following order:

 

(i)                                     First, to the payment of all amounts,
including costs and expenses incurred in connection with the collection of such
proceeds and the payment of any part of the Obligations, due to the
Administrative Agent under any of the expense reimbursement or indemnity
provisions of this Agreement or any other Loan Document, any Security Instrument
or other collateral documents, and any applicable law;

 

61

--------------------------------------------------------------------------------


 

(ii)                                  Second, ratably, according to the then
unpaid amounts thereof, without preference or priority of any kind among them,
to the payment of the Obligations then due and payable; and

 

(iii)                               Third, the remainder, if any, to the
Borrower, its Subsidiaries, their respective successors or assigns, or such
other Person as may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(c)                                  All rights of the Administrative Agent and
the Lenders in this Article VII shall be subject to the terms and conditions of
the Subordination and Intercreditor Agreement.  In the event of a conflict
between the terms of this Article VII and the Subordination and Intercreditor
Agreement, the Subordination and Intercreditor Agreement shall control.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01                Authorization and Action.  Each Lender hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, any other Loan
Document, or applicable law.

 

Section 8.02                Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of the Borrower or its Subsidiaries or to
inspect the Property (including the books and records) of the Borrower or its

 

62

--------------------------------------------------------------------------------


 

Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, or value of this
Agreement or any other Loan Document; and (f) shall incur no liability under or
in respect of this Agreement or any other Loan Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 8.03                The Administrative Agent and Its Affiliates.  With
respect to its Commitment, the Advances made by it and the Notes issued to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent.  The term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Administrative Agent in its
individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower or any of its Subsidiaries,
and any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if the Administrative Agent were not an agent hereunder
and without any duty to account therefor to the Lenders.

 

Section 8.04                Lender Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on the Financial Statements and the Interim Financial
Statements and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

 

Section 8.05                Indemnification.  THE LENDERS SEVERALLY AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY

 

63

--------------------------------------------------------------------------------


 

OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

Section 8.06                Successor Administrative Agent.  The Administrative
Agent may resign at any time by giving written notice thereof to the Lenders and
the Borrower and may be removed at any time with or without cause by the
Majority Lenders upon receipt of written notice from the Majority Lenders to
such effect.  Upon receipt of notice of any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent with, if any Event of Default has not occurred and is not continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld.  If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders with the consent of the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent then the retiring Administrative Agent may, on behalf of
the Lenders and the Borrower, appoint a successor Administrative Agent, which
shall be, in the case of a successor agent, a commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000.00.  Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01                Amendments, Etc.  No amendment or waiver of any
provision of this Agreement, the Notes, or any other Loan Document, nor consent
to any departure by the Borrower or any Subsidiary therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Majority
Lenders and the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver, or consent shall, unless in
writing and signed by all the Lenders, do any of the following:  (a) waive any
of the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than as provide in Section 2.16, (c) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or under
any other Loan Document, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or extend

 

64

--------------------------------------------------------------------------------


 

the Maturity Date (other than as provided in Section 2.15), (e) change the
percentage of Lenders which shall be required for the Lenders or any of them to
take any action hereunder or under any other Loan Document, (f) amend
Section 2.11 or this Section 9.01, (g) amend the definition of “Majority
Lenders,” (h) release any Guarantor from its obligations under any Guaranty,
(i) permit the Borrower or any Subsidiary to enter into any merger or
consolidation with or into any other Person or amend Section 6.04(a),
(j) release any Collateral securing the Obligations, except for releases of
Collateral sold as permitted by this Agreement or (k) amend or waive any
provision of, nor consent to any departure by any party thereto from, the
Collateral Trust and Intercreditor Agreement; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.

 

Section 9.02                Notices, Etc.  All notices and other communications
shall be in writing (including, without limitation, telecopy or telex) and
mailed by certified mail, return receipt requested, telecopied, telexed, hand
delivered, or delivered by a nationally recognized overnight courier, at the
address for the appropriate party specified in Schedule II or at such other
address as shall be designated by such party in a written notice to the other
parties.  All such notices and communications shall, when so mailed, telecopied,
telexed, or hand delivered or delivered by a nationally recognized overnight
courier, be effective when received if mailed, when telecopy transmission is
completed, when confirmed by telex answer-back, or when delivered by such
messenger or courier, respectively, except that notices and communications to
the Administrative Agent pursuant to Article II or VIII shall not be effective
until received by the Administrative Agent.

 

Section 9.03                No Waiver; Remedies.  No failure on the part of any
Lender, or the Administrative Agent, to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Section 9.04                Costs and Expenses.  The Borrower agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement
and (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent and each Lender (including, without limitation, reasonable counsel fees
and expenses of the Administrative Agent and each Lender) in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
this Agreement, the Notes, the Guaranties, and the other Loan Documents.

 

Section 9.05                Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent, and when the Administrative Agent shall have, as to each
Lender, either received a counterpart hereof executed by such Lender or been
notified by such Lender that such Lender has executed it and thereafter shall be

 

65

--------------------------------------------------------------------------------


 

binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Lender.

 

Section 9.06                Lender Assignments and Participations.

 

(a)                                  Assignments.  Any Lender may assign to one
or more Eligible Assignees all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, if any, the Advances owing to it, and the Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of such Lender’s rights and obligations assigned under
this Agreement and shall be an equal percentage with respect to both its
obligations owing in respect of the Commitments, if any, and the related
Advances, (ii) the amount of the Commitments and Advances of such Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall be, if to an
entity other than a Lender, not less than $5,000,000 and shall be an integral
multiple of $1,000,000 in excess thereof, (iii) each such assignment shall be to
an Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, and (v) each Eligible Assignee (other than the Eligible Assignee of
the Administrative Agent or an Affiliate of a Lender) shall pay to the
Administrative Agent a $3,500 administrative fee.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least three
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto for all purposes and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (B) such Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of such
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(b)                                 Term of Assignments.  By executing and
delivering an Assignment and Acceptance, the Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency of value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or its Subsidiaries or the performance or
observance by the Borrower or its Subsidiaries of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Financial Statements and Interim Financial
Statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such

 

66

--------------------------------------------------------------------------------


 

Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(c)                                  The Register.  The Administrative Agent
shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Procedures.  Upon its receipt of an
Assignment and Acceptance executed by a Lender and an Eligible Assignee,
together with the Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of the attached Exhibit A, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to the Borrower.  Within five Business Days
after its receipt of such notice, the Borrower shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes (A) a new Note to the
order of such Eligible Assignee in an amount equal to the Advances purchased by
it pursuant to such Assignment and Acceptance and (B) if such Lender has
retained any portion of the Advances owing to it, a new Note to the order of
such Lender in an amount equal to the portion retained by it hereunder.  Such
new Notes shall be dated the effective date of such Assignment and Acceptance
and shall otherwise be in substantially the form of the attached Exhibit E.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Advances owing to it); provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Notes for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of any Collateral, permitting the Borrower or any
Subsidiary to enter into any merger or consolidation with or into any other, 
postponement of any date fixed for any payment of principal of, or interest on,
the Notes or any fees or other amounts

 

67

--------------------------------------------------------------------------------


 

payable hereunder, or extensions of the Maturity Date (other than as provided in
Section 2.15).  The Borrower hereby agrees that participants shall have the same
rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the extent of
their respective participations.

 

Section 9.07                Indemnification; Waiver.

 

(a)                                  Indemnification.  THE BORROWER SHALL, AND
DOES HEREBY INDEMNIFY, THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND EACH OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND
AFFILIATE OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT, OFFICER,
DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE THEREOF) THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY ADVANCE
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY GUARANTOR,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(b)                                 Waiver of Damages.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this

 

68

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or the use
of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

Section 9.08                Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart signature page of this Agreement
by facsimile is as effective as executing and delivering this Agreement in the
presence of the other parties to this Agreement.

 

Section 9.09                Survival of Representations, Etc.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Loan Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties.  All obligations of the Borrower provided for in
Sections 2.12, 2.09(c), 2.13, 2.14(c), 9.04, and 9.07 and all of the obligations
of the Lenders in Section 8.05 shall survive any termination of this Agreement
and repayment in full of the Obligations.

 

Section 9.10                Severability.  In case one or more provisions of
this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

 

Section 9.11                Business Loans.  The Borrower warrants and
represents that the Loans evidenced by the Notes are and shall be for business,
commercial, investment, or other similar purposes and not primarily for
personal, family, household, or agricultural use, as such terms are used in
Chapter One (“Chapter One”) of the Texas Credit Code.  At all such times, if
any, as Chapter One shall establish a Maximum Rate, the Maximum Rate shall be
the “indicated rate ceiling” (as such term is defined in Chapter One) from time
to time in effect.

 

Section 9.12                Governing Law; Submission to Jurisdiction.  This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. 
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex.  Rev. Civ.  Stat.  Ann.  Art.  5069, Ch. 
15)), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that any Lender may be subject to
Texas law limiting the amount of interest payable for its account, such Lender
shall utilize the indicated (weekly) rate ceiling from time to time in effect. 
The Borrower hereby irrevocably submits to the jurisdiction of any Texas state
or federal court sitting in Dallas, Texas in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, and the
Borrower hereby irrevocably agrees that all claims in respect of such action

 

69

--------------------------------------------------------------------------------


 

or proceeding may be heard and determined in such court.  The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement.  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.

 

Section 9.13                Subordination and Intercreditor Agreement.  The
Administrative Agent is hereby authorized on behalf of the Lenders for the
Lenders to enter into the Subordination and Intercreditor Agreement.  A copy of
such Subordination and Intercreditor Agreement will be made available to each
Lender on the Effective Date and thereafter upon request.  Each Lender agrees to
the terms of such Subordination and Intercreditor Agreement and agrees that the
terms thereof shall be binding on such Lender and its successors and assigns, as
if it were a party thereto.

 

Section 9.14                USA Patriot Act.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

 

Section 9.15                WAIVER OF JURY TRIAL.  THE BORROWER, THE LENDERS AND
THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY
AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 9.16                ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature page follows.]

 

70

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

BORROWER:

 

 

 

CANO PETROLEUM, INC. a Delaware corporation

 

 

 

 

 

By:

/s/ Morris B. Smith

 

 

Morris B. Smith,

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

Signature page to Subordinated Credit Agreement
(Cano Petroleum)

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/LENDERS:

 

 

 

UNIONBANCAL EQUITIES, INC.,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Henry Park

 

 

Henry Park

 

 

Senior Vice President

 

 

 

 

 

By:

/s/ Tom Thompson

 

 

Tom Thompson

 

 

Senior Vice President

 

 

Signature page to Subordinated Credit Agreement
(Cano Petroleum)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PRICING GRID

 

Applicable Margins

 

The Applicable Margin shall be determined in accordance with the following Table
based on the Borrower’s Leverage Ratio as reflected in the Compliance
Certificate delivered in connection with the Financial Statements most recently
delivered pursuant to Section 5.06.  Adjustments, if any, to such Applicable
Margin shall be effective on the date the Administrative Agent receives the
applicable Financial Statements and corresponding Compliance Certificate as
required by the terms of this Agreement.  If the Borrower fails to deliver the
Financial Statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.06, then
effective as of the date such Financial Statements and Compliance Certificate
were required to the delivered pursuant to Section 5.06, the Applicable Margin
shall be determined at Level II and shall remain at such level until the date
such Financial Statements and corresponding Compliance Certificate are so
delivered by the Borrower.   Notwithstanding the foregoing, the Borrower shall
be deemed to be at Level I described below until delivery of its unaudited
Financial Statements and corresponding Compliance Certificate for the fiscal
quarter ending March 31, 2008.  Notwithstanding anything to the contrary
contained herein, the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.09(c).

 

Applicable
Margin

 

Leverage Ratio

 

Eurodollar
Advances

 

Reference Rate 
Advances

 

Level I

 

Is less than or equal to 4.00 to 1.00

 

5.75

%

4.75

%

Level II

 

Is greater than 4.00 to 1.00

 

6.00

%

5.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

 

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

 

Administrative Agent:

 

UnionBanCal Equities, Inc.

445 South Figueroa Street, 13th Floor

Los Angeles, California 90071

Attention:  Maggie Elower

Phone:  213-236-7881

Fax:  213-236-7619

 

Borrower:

 

Cano Petroleum, Inc.

801 Cherry Street, Suite 3200

Forth Worth, Texas 76102

Attention: Morris B. Smith, CFO

Facsimile: (817) 334-0222

 

Lenders:

 

Commitments

 

UnionBanCal Equities, Inc.

 

$

15,000,000.00

 

Total:

 

$

15,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

SUBSIDIARIES OF BORROWER

 

Ladder Companies, Inc.

 

Sole Jurisdiction of Formation / Filing:             Delaware

Type of Organization:   Corporation

 

Square One Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:             Texas

Type of Organization:   Corporation

 

W.O. Energy of Nevada, Inc.

 

Sole Jurisdiction of Formation / Filing:             Nevada

Type of Organization:   Corporation

 

WO Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:             Texas

Type of Organization:   Corporation

 

W.O. Operating Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:             Texas

Type of Organization:   Limited Partnership

 

W.O. Production Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:             Texas

Type of Organization:   Limited Partnership

 

Tri-Flow, Inc.

 

Sole Jurisdiction of Formation / Filing:             Oklahoma

 

Type of Organization:   Corporation

 

Pantwist, LLC

 

Sole Jurisdiction of Formation / Filing:             Texas

 

Type of Organization:   Limited Liability Company

 

1

--------------------------------------------------------------------------------


 

Cano Petro of New Mexico

 

Sole Jurisdiction of Formation / Filing:             Texas

 

Type of Organization:   Corporation

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

Cano Petroleum, Inc.

 

Senior Debt as presented below, as of 3/12/08.

 

Value
Date

 

Maturity
Date

 

Eurodollar
Rate Loan 
Amount

 

Rate

 

Days

 

2/22/08

 

3/25/08

 

$

18,000,000

 

5.37

%

32

 

2/29/08

 

3/31/08

 

$

22,000,000

 

5.37

%

31

 

2/14/08

 

3/14/08

 

$

9,500,000

 *

5.38

%

31

 

 

 

 

 

$

49,500,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Provided notice to convert to a Reference Rate Loan on 3/14/08

 

The balances due for the Series D convertible preferred stock, as of 3/12/08,
are as follows:

 

GLG North American Opportunity Fund

 

$

107,670

 

GLG North American Opportunity Fund

 

1,137,640

 

 

 

 

 

GLG North American Opportunity Fund

 

 

 

 

 

291,520

 

D.E. Shaw Laminar Portfolios, L.L.C.

 

11,202,161

 

Dynamis Energy Fund, LTD

 

182,835

 

Dynamis Energy Fund, LP

 

832,915

 

GLG North American Opportunity Fund

 

5,256,506

 

 

 

 

 

Investcorp Interlachen Multi-Strategy Master Fund Limited

 

 

 

 

 

1,404,049

 

Kellogg Capital Group LLC

 

2,044,705

 

William Herbert Hunt Trust Estate

 

3,219,012

 

Radcliffe SPC, Ltd. for and on behalf of the Class A

 

 

 

Convertible Crossover Segregated Portfolio

 

2,044,705

 

Touradji DeepRock Master Fund, Ltd.

 

1,015,750

 

Trapeze Capital Corp.

 

3,557,157

 

O’Connor PIPEs Corporate Strategies Master Limited

 

1,273,751

 

Spindrift Partners, L.P.

 

6,535,434

 

Spindrift Investors (Bermuda) L.P.

 

7,949,559

 

Total Convertible Preferred Stock

 

$

48,055,367

 

 

Ladder Companies, Inc. (d/b/a Ladder Energy Company)

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

Square One Energy, Inc.

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

1

--------------------------------------------------------------------------------


 

W.O. Energy of Nevada, Inc.

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

WO Energy, Inc.

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

W.O. Operating Company, Ltd.

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

W.O. Production Company, Ltd.

 

Senior Debt – refer to detail under Cano Petroleum, Inc.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.07

 

Litigation

 

Burnett:

 

On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.
O. Operating Company, Ltd, and WO Energy, Inc.  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The owner of the remainder of the mineral estate, Texas
Christian University, has intervened in the suit joining the plaintiffs’ request
to terminate certain oil and natural gas leases.

 

The plaintiffs in the above action (i) allege negligence and (ii) seek damages,
including, but not limited to, damages for damage to their land and livestock,
certain expenses related to fighting the fire and certain remedial expenses
totaling approximately $1.7 million to $1.8 million.  In addition, the
plaintiffs seek (i) termination of certain oil and natural gas leases,
(ii) reimbursement for their attorney’s fees (in the amount of at least
$549,000) and (iii) exemplary damages.  The plaintiffs also claim that Cano and
its subsidiaries are jointly and severally liable as a single business
enterprise and/or a general partnership or de facto partnership.

 

On June 21, 2007, the Judge of the 100th Judicial District Court issued a Final
Judgment (a) granting motions for summary judgment in favor of Cano and certain
of its subsidiaries on plaintiffs’ claims for (i) breach of contract/termination
of an oil and gas lease; and (ii) negligence; and (b) granting the plaintiffs’
no-evidence motion for summary judgment on contributory negligence, assumption
of risk, repudiation and estoppel affirmative defenses asserted by Cano and
certain of its subsidiaries.  The Final Judgment has been appealed.

 

Adcock:

 

On April 28, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1922, Robert and Glenda Adcock, et al.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Adcock”).  There are 47 plaintiffs and three
groups of intervenors that claim that the electrical wiring and equipment of
Cano or certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.

 

The plaintiffs and intervenors (i) allege negligence, res ipsa loquitor,
trespass and nuisance and (ii) seek damages, including, but not limited to,
damages to their land, buildings and livestock and certain remedial expenses
totaling $11,297,684.  In addition, the plaintiffs and intervenors seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or a general partnership or de facto
partnership.  On August 28, 2007, one of the intervenors, Travelers Lloyds
Insurance Company, filed a Notice of Nonsuit requesting the court to sign an

 

1

--------------------------------------------------------------------------------


 

order dismissing its claims, which seek approximately $367,627 of total damages,
without prejudice.   The Court granted the Nonsuit on September 12, 2007.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Adcock case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 31st
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 31st District Court for trial.

 

Hutchison:

 

On April 10, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1920, Joseph Craig Hutchison and Judy
Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Hutchison”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The plaintiffs (i) allege negligence and trespass and (ii) seek
damages including, but not limited to, damages to their land and certain
remedial expenses.  In addition, the plaintiffs seek exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the 31st District Court until
the 200th District Court resolves all pretrial matters and remands this case to
the 31st District Court for trial.

 

On October 3, 2007, Firstbank Southwest, as Trustee for the John and Eddalee
Haggard Trust, intervened in the consolidated case in the 200th District Court
of Travis County, Texas as part of the Hutchinson case.  The intervenor claims
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The intervenor (i) alleges negligence and (ii) seeks
damages, including, but not limited to, damages to its land and certain remedial
expenses.  In addition, the intervenor seeks exemplary damages.

 

Chisum:

 

On May 1, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1923, Chisum Family Partnership, Ltd.
v. Cano, W.O. Energy of Nevada, Inc., W. O. Operating Company, Ltd, and WO
Energy, Inc. (“Chisum”).  The plaintiff claims that the electrical wiring and
equipment of Cano or certain of its subsidiaries relating to oil and gas
operations started a wildfire that began on March 12, 2006 in Carson County. 
The plaintiff (i) alleges negligence and trespass and (ii) seeks damages,
including, but not limited to, damages to its land and certain remedial
expenses.  In addition, the plaintiff seeks exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the

 

2

--------------------------------------------------------------------------------


 

31st District Court until the 200th District Court resolves all pretrial matters
and remands this case to the 31st District Court for trial.

 

Martinez:

 

On July 3, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1928, Rebecca Lee Martinez, et al v.
Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd., and WO Energy, Inc. (“Martinez”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County, Texas.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of two relatives, Gerardo Villarreal
and Medardo Garcia, who they claim died as a result of the fire.  An additional
heir of one of Medardo Garcia has intervened in this case alleging similar
claims.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 31st
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 31st District Court for trial.

 

The plaintiffs and intervenor nonsuited this case on December 19, 2007 and
refiled in the 348th Judicial District Court of Tarrant County, Texas as part of
the Valenzuela case described below.

 

Villarreal:

 

On August 9, 2006, the following lawsuit was filed in the 233rd Judicial
District Court of Gray County, Texas, Yolanda Villarreal, Individually and on
behalf of the Estate of Gerardo Villarreal v. Cano Petroleum, Inc., W.O. Energy
of Nevada, Inc., W. O. Operating Company, Ltd., and WO Energy, Inc.
(“Villarreal”).  The plaintiffs claim that the electrical wiring and equipment
of Cano or certain of its subsidiaries relating to oil and gas operations
started a wildfire that began on March 12, 2006 in Carson County, Texas. The
plaintiffs (i) allege negligence and (ii) seek undisclosed damages, including
exemplary damages, for the wrongful death of Gerardo Villarreal who they claim
died as a result of the fire.  The plaintiffs also claim that Cano and its
subsidiaries are jointly and severally liable under vicarious liability
theories.  Relatives of Roberto Chavira have intervened in the case alleging
similar claims regarding the death of Roberto Chavira.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 233rd
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 233rd District Court for trial.

 

3

--------------------------------------------------------------------------------


 

SPS:

 

On March 14, 2007, the following lawsuit was filed in 100th Judicial District
Court in Carson County, Texas; Cause No. 9994, Southwestern Public Service
Company d/b/a Xcel Energy v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.,
W. O. Operating Company, Ltd, and WO Energy, Inc. (“SPS”). The plaintiff claims
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiff (i) alleges negligence and breach of
contract and (ii) seeks $1,876,000 in damages for loss and damage to
transmission and distribution equipment, utility poles, lines and other
equipment.  In addition, the plaintiff seeks reimbursement for its attorney’s
fees.

 

On May 15, 2007, William L. Arrington, William M. Arrington and Mark and Le’Ann
Mitchell intervened in the lawsuit.  The intervenors (i) allege negligence, res
ipsa loquitor, nuisance, and trespass and (ii) seek damages, including, but not
limited to, damages to their land, buildings and livestock and certain remedial
expenses totaling approximately $201,280.  In addition, the intervenors seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
intervenors also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or as a partnership or de facto
partnership.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the SPS
case to the Honorable Paul Davis, retired judge of the 200th District Court of
Travis County, Texas.  No further action will be taken in the 100th District
Court until the 200th District Court resolves all pretrial matters and remands
this case to the 100th District Court for trial.

 

On January 10, 2008, Philip L. Fletcher intervened in the consolidated case in
the 200th District Court of Travis County, Texas as part of the SPS case.  The
intervenor (i) alleges negligence, trespass and nuisance and (ii) seeks damages,
including, but not limited to, damages to his livestock.  In addition, the
intervenor seeks (i) reimbursement for his attorney’s fees and (ii) exemplary
damages.  The intervenor also claims that Cano and its subsidiaries are jointly
and severally liable as a single business enterprise and/or as a partnership or
de facto partnership.

 

On January 15, 2008, the Jones and McMordie Ranch Partnership intervened in the
consolidated case in the 200th District Court of Travis County, Texas as part of
the SPS case.  The intervenor (i) alleges negligence, trespass and nuisance and
(ii) seeks damages, including, but not limited to, damages to its land.  In
addition, the intervenor seeks exemplary damages.  The intervenor also claims
that Cano and its subsidiaries are jointly and severally liable as a single
business enterprise and/or as a partnership or de facto partnership.

 

Burgess:

 

On May 2, 2007, the following lawsuit was filed in the 84th Judicial District
Court of Hutchinson County, Texas, Cause No. 37,619, Gary and Genia Burgess, et
al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd.
and WO Energy, Inc. (“Burgess”).  Eleven plaintiffs claim that electrical wiring
and equipment relating to oil and gas operations of the Company or certain of
its subsidiaries started a wildfire that began on March 12, 2006 in Carson

 

4

--------------------------------------------------------------------------------


 

County, Texas.  The plaintiffs (i) allege negligence, res ipsa loquitor,
nuisance, and trespass and (ii) seek damages, including, but not limited to,
damages to their land, buildings and livestock and certain remedial expenses
totaling approximately $1,152,480.  In addition, the plaintiffs seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or as a partnership or de facto
partnership.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Burgess case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 84th
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 84th District Court for trial.

 

MDL Case:

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O.
Operating Company, Ltd, and WO Energy, Inc.’s Motion to Transfer Related Cases
to Pretrial Court pursuant to Texas Rule of Judicial Administration 13.  The
Panel transferred to a single pretrial court for consideration of pretrial
matters of all pending cases (Adcock, Chisum, Hutchison, Villarreal, Martinez,
Southwestern Public Service Company d/b/a Xcel Energy, Burgess, identified
above) that assert claims against the Company and its subsidiaries related to
wildfires beginning on March 12, 2006.  The Panel transferred all pending cases
to the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  On October 19, 2007, the Court entered a Case Management Order
settling deadlines for completion of discovery in January and February of 2008
and a hearing date for summary judgment motions on April 14, 2008.

 

On December 19, 2007, the plaintiffs and intervenor in the Martinez case
nonsuited their claims in the MDL Case.

 

Valenzuela:

 

On December 18, 2007, the following lawsuit was filed in the 348th Judicial
District Court of Tarrant County, Texas, Cause No. 348-227907-07, Norma
Valenzuela, et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. (“Valenzuela”).  Six plaintiffs, including
the two plaintiffs and intervenor from the nonsuited Martinez case, claim that
the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of four relatives, Manuel Dominguez,
Roberto Chavira, Gerardo Villarreal and Medardo Garcia, who they claim died as a
result of the fire.  In addition, plaintiffs seek (i) reimbursement for their
attorney’s fees and (ii) exemplary damages.  The plaintiffs also claim that Cano
and its subsidiaries are jointly and severally liable as a single business
enterprise and/or as a partnership or de facto partnership.  Cano and its
subsidiaries filed a Motion to Dismiss or, in the Alternative, to Transfer Venue
and a Notice of Tag Along transferring the case to the MDL Case in the 200th
Judicial District Court of Travis County, Texas.

 

5

--------------------------------------------------------------------------------


 

Abraham Equine:

 

On February 11, 2008, the following lawsuit was filed in the 48th Judicial
District Court of Tarrant County, Texas, Cause No. 048-228763-08, Abraham
Equine, Inc. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. (“Abraham Equine”).  The plaintiff claims
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiff (i) alleges negligence, trespass and
nuisance and (ii) seeks damages, including, but not limited to, damages to its
land, livestock and lost profits.  In addition, the plaintiff seeks
(i) reimbursement for its attorney’s fees and (ii) exemplary damages.  The
plaintiff also claims that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or a general partnership or de facto
partnership.  Cano and its subsidiaries filed a Motion to Dismiss or, in the
Alternative, to Transfer Venue and a Notice of Tag Along transferring the case
to the MDL Case in the 200th Judicial District Court of Travis County, Texas.

 

Pfeffer:

 

On March 10, 2008, the following lawsuit was filed in the 352nd Judicial
District Court of Tarrant County, Texas, Cause No. 352-229256-08, Gary Pfeffer
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd. and
WO Energy, Inc. (“Pfeffer”).  Cano and its subsidiaries have not yet been served
with the lawsuit.  The plaintiff claims that the electrical wiring and equipment
of Cano or certain of its subsidiaries relating to oil and gas operations
started a wildfire that began on March 12, 2006 in Carson County.  The plaintiff
(i) alleges negligence, trespass and nuisance, (ii) seeks undisclosed damages
for the wrongful death of his father, Bill W. Pfeffer, who he claims died as a
result of the fire and (iii) seeks undisclosed damages, including, but not
limited to, damages to his parents’ home and property.  In addition, the
plaintiff seeks exemplary damages.  The plaintiff also claims that Cano and its
subsidiaries are jointly and severally liable as a general partnership or de
facto partnership.  Cano and its subsidiaries will file a Motion to Transfer
Venue and a Notice of Tag Along transferring the case to the MDL Case in the
200th Judicial District Court of Travis County, Texas.

 

Ayers:

 

On March 11, 2008, the following lawsuit was filed in the 141st Judicial
District Court of Tarrant County, Texas, Cause No. 141-229281-08, Pamela Ayers,
et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc.  Cano and its subsidiaries have not yet been
served with the lawsuit.  The plaintiffs claim that the electrical wiring and
equipment of Cano or certain of its subsidiaries relating to oil and gas
operations started a wildfire that began on March 12, 2006 in Carson County. 
The plaintiffs (i) allege negligence and (ii) seek undisclosed damages for the
wrongful death of their mother, Kathy Ryan, who they claim died as a result of
the fire.  In addition, the plaintiffs seek exemplary damages.  The plaintiffs
also claim that Cano and its subsidiaries are jointly and severally liable as a
single business enterprise and/or general partnership or de facto partnership. 
Cano and its subsidiaries

 

6

--------------------------------------------------------------------------------


 

will file a Motion to Transfer Venue and a Notice of Tag Along transferring the
case to the MDL Case in the 200th Judicial District Court of Travis County,
Texas.

 

Travelers:

 

On March 12, 2008, the following lawsuit was filed in the 17th Judicial District
Court of Tarrant County, Texas, Cause No. 017-229316-08, The Travelers Lloyds
Insurance Company and Travelers Lloyds of Texas Insurance Company v. Cano
Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd. and WO
Energy, Inc.  Cano and its subsidiaries have not yet been served with the
lawsuit.  The plaintiffs claim that the electrical wiring and equipment of Cano
or certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.  The plaintiffs
(i) allege negligence, res ipsa loquitor, and trespass and (ii) claim they are
subrogated to the rights of their insureds for damages to their buildings and
building contents totaling $447,764.60.  The plaintiffs also claim that Cano and
its subsidiaries are jointly and severally liable as a single business
enterprise and/or general partnership or de facto partnership.  Cano and its
subsidiaries will file a Motion to Transfer Venue and a Notice of Tag Along
transferring the case to the MDL Case in the 200th Judicial District Court of
Travis County, Texas.

 

Tolling Agreement:

 

On January 29, 2008, Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. entered into a confidential tolling
agreement with two claimants, which preserved their ability to bring claims
against Cano and its subsidiaries arising out of, or related to, wildfires that
allegedly began on March 12, 2006 in Carson County.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 4.14(a)

 

AGREEMENTS WHICH COULD CREATE A MATERIAL ADVERSE CHANGE

 

Credit Agreement among Cano Petroleum, Inc. as Borrower, The Lenders Party
hereto from time to time, as Lenders, and Union Bank of California, N.A., as
Administrative Agent and as issuing Lender, dated November 29, 2005, including
its Amendments (1-9) and all associated agreements.

 

Securities Purchase Agreement dated August 25, 2006 by and among Cano
Petroleum, Inc. and the Buyers listed therein.

 

Certificate of Designations, Preferences and Rights of Series D Convertible
Preferred Stock of Cano Petroleum, Inc. filed August 31, 2006 with the Delaware
Secretary of State.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

CANO PETROLEUM, INC.

SCHEDULE OF HEDGING AGREEMENTS

 

COSTLESS COLLARS

 

 

 

Floor

 

Ceiling

 

Barrels

 

Floor

 

Ceiling

 

MCF

 

 

 

Time Period

 

Oil Price

 

Oil Price

 

Quantity/ Mo.

 

Gas Price

 

Gas Price

 

Quantity/ Mo.

 

Counterparty

 

4/1/08 - 12/31/08

 

$

80.00

 

$

117.50

 

11,000

 

$

7.75

 

$

11.40

 

56,000

 

UBOC

 

1/1/09 - 12/31/09

 

$

80.00

 

$

110.90

 

11,000

 

$

7.75

 

$

10.60

 

50,000

 

UBOC

 

1/1/10 - 12/31/10

 

$

80.00

 

$

108.20

 

10,000

 

$

7.75

 

$

9.85

 

47,000

 

UBOC

 

1/1/11 - 3/31/11

 

$

80.00

 

$

107.30

 

10,000

 

$

7.75

 

$

11.60

 

44,000

 

UBOC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/08 - 12/31/08

 

$

85.00

 

$

110.60

 

8,000

 

$

8.00

 

$

10.90

 

37,000

 

UBOC

 

1/1/09 - 12/31/09

 

$

85.00

 

$

104.40

 

7,000

 

$

8.00

 

$

10.15

 

34,000

 

UBOC

 

1/1/10 - 12/31/10

 

$

85.00

 

$

101.50

 

7,000

 

$

8.00

 

$

9.40

 

31,000

 

UBOC

 

1/1/11 - 3/31/11

 

$

85.00

 

$

100.50

 

6,000

 

$

8.00

 

$

11.05

 

29,000

 

UBOC

 

 

PUTS PURCHASED BY CANO

 

Trade

 

Effective

 

Termination

 

Notional

 

Strike Price

 

 

 

Date

 

Date

 

Date

 

Quantity/ Mo.

 

(PUT)

 

Counterparty

 

Crude Oil

 

 

 

 

 

 

 

 

 

 

 

12/1/2007

 

1/1/2008

 

12/31/2008

 

14,500

 

$

55.00

 

UBOC

 

5/2/2006

 

1/1/2008

 

12/31/2008

 

2,000

 

$

60.00

 

UBOC

 

5/2/2006

 

1/1/2009

 

4/30/2009

 

1,800

 

$

60.00

 

UBOC

 

12/22/2006

 

1/1/2009

 

12/31/2009

 

12,000

 

$

55.00

 

UBOC

 

6/22/2007

 

1/1/2010

 

6/30/2010

 

11,000

 

$

55.00

 

UBOC

 

6/22/2007

 

7/1/2010

 

12/31/2010

 

12,000

 

$

55.00

 

F.C. Stone

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Gas

 

 

 

 

 

 

 

 

 

 

 

12/1/2007

 

1/1/2008

 

12/31/2008

 

46,500

 

$

7.50

 

UBOC

 

5/4/2006

 

1/1/2008

 

12/31/2008

 

18,000

 

$

7.60

 

UBOC

 

5/2/2006

 

1/1/2009

 

4/30/2009

 

17,000

 

$

7.60

 

UBOC

 

12/22/2006

 

1/1/2009

 

12/31/2009

 

50,000

 

$

7.60

 

UBOC

 

6/22/2007

 

1/1/2010

 

6/30/2010

 

50,000

 

$

7.00

 

UBOC

 

12/18/2007

 

7/1/2010

 

12/31/2010

 

63,000

 

$

7.50

 

F.C. Stone

 

 

CEILINGS PURCHASED BY CANO

Crude Oil

 

Trade

 

Effective

 

Termination

 

Notional

 

Strike Price

 

 

 

Date

 

Date

 

Date

 

Quantity/ Mo.

 

(Ceiling)

 

Counterparty

 

9/27/2007

 

1/1/2008

 

6/30/2008

 

14,000

 

$

86.00

 

UBOC

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.21

 

MATERIAL AGREEMENTS

 

Description

 

Certificate of Designations, Preferences and Rights of Series D Convertible
Preferred Stock of Cano Petroleum, Inc. filed August 31, 2006 with the Delaware
Secretary of State.

 

Crude Oil Purchase Contract between Cano Petro of New Mexico Inc and Plains
Marketing L.P. dated January 21, 2008, Contract No. 7405-1001.

 

Crude Oil Purchase Agreement between Cano Petro of New Mexico, Inc and Blackrock
Transportation dated June 25, 2007.

 

Crude Oil Purchase Agreement between Cano Petro of New Mexico, Inc and Blackrock
Transportation dated February 28, 2008.

 

Gas Services and/or Purchase Agreement between Myriad Resources Corporation and
Dynegy Midstream Services, L. P. dated July 20, 1999.

 

Gas Purchase Contract between Duke Energy (formerly Phillips 66) and Sohio
Petroleum Company dated February 1, 1974.

 

Amendatory Agreement between Duke Energy (formerly Phillips 66) and Sohio
Petroleum Company dated August 19, 1986.

 

Gas Purchase Contract between Myriad Resources Corporation and GPM Gas
Corporation (successor to Phillips 66 Natural Gas Company) dated November 27,
1992.

 

Amendatory Agreement for Gas Purchase Contract between Myriad Resources
Corporation and GPM Gas Corporation (successor to Phillips 66 Natural Gas
Company) dated November June 18, 1993.

 

Amendatory Agreement for Gas Purchase Contract between Myriad Resources
Corporation and GPM Gas Corporation (successor to Phillips 66 Natural Gas
Company) dated January 4, 1994.

 

Gas Purchase Contract between Myriad Resources Corporation and GPM Gas
Corporation dated June 23, 1994.

 

Gas Purchase Contract between Myriad Resources and GMPM Gas Corporation dated
March 10, 1999.

 

Gas Purchase Agreement between ONEOK Texas Field Services, L. P and PAMTEX,
Contract No,. 431625 dated October 1, 2004.

 

Gas Purchase Agreement between Scissortail Energy, Inc. and Ladder Energy Co.
dated September 4, 2004.

 

Amendment to Gas Purchase Contract between GPM Gas Corporation and Rio
Petroleum, Inc. dated June 1, 1999.

 

Crude Oil Purchase Agreement between Sunoco Partners Marketing & Terminals, LP
and Ladder Energy Company dated February 1, 2000.

 

Amendment to Crude Oil Purchase Agreement between Sunoco Partners Marketing &
Terminals, LP and Ladder Energy Company dated December 1, 2004.

 

Amendment to Crude Oil Purchase Agreement between Sunoco Partners Marketing &
Terminals, LP and Ladder Energy Company dated June 2, 2005.

 

1

--------------------------------------------------------------------------------


 

Amendment to Crude Oil Purchase Agreement between Sunoco Partners Marketing &
Terminals, LP and Ladder Energy Company dated September 2, 2005.

 

Amendment to Crude Oil Purchase Agreement between Sunoco Partners Marketing &
Terminals, LP and Ladder Energy Company dated September 26, 2006.

 

Gas Purchase and Sales Contract between Arrow Oil & Gas Inc and STP, Inc. dated
August 15, 2002.

 

Gas Purchase Contract between Union Texas Products Corporation and Gemini Oil
Company dated June 1, 1985.

 

Gas Sales & Purchase Agreement between Alliant Energy Desdemona and Square One
Energy dated June 20, 2006.

 

Gas Sales & Purchase Agreement Amendment between Alliant Energy Desdemona and
Square One Energy dated January 1, 2007.

 

Gas Sales & Purchase Agreement Amendment between Alliant Energy Desdemona and
Square One Energy dated March 20, 2007.

 

Gas Sales & Purchase Agreement Amendment between Alliant Energy Desdemona and
Square One Energy dated November 1, 2007.

 

Gas Purchase Contract between Enbridge G & P (North Texas) L. P. and Square One
Energy, Inc. contract number 5409 dated March 1, 2007.

 

Crude Oil Purchase Contract between Plains Marketing, LP (PMLP) and Square One
Energy contract number 7062-1001 dated March 1, 2007.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated June 1, 2003.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated March 1,
2004.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated November 1,
2004.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated September 1,
2006.

 

Crude Oil Purchase Agreement between Sunoco Partners Marketing & Terminals L.P.
and Square One Energy Reference Number 521329 dated November 1, 2006.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated November 1,
2006.

 

Crude Oil Purchase Agreement Amendment between Sunoco Partners Marketing &
Terminals L.P. and Square One Energy Reference Number 521329 dated April 7,
2004.

 

Gas Purchase Contract between Duke Energy Field Services and W. O. Operating
dated November 1, 2003.

 

Gas Purchase Contract Amendment between Duke Energy Field Services and W. O.
Operating dated September 1, 2005.

 

Gas Purchase Contract between Duke Energy Field Services and W. O. Operating
dated August 1, 2005.

 

Crude Oil Purchase Contract between Diamond Shamrock Refining Company, L. P. and
W. O. Operating Company Contract number 01-0838 dated May 1, 2001

 

2

--------------------------------------------------------------------------------


 

Crude Oil Purchase Contract between Diamond Shamrock Refining Company, L. P. and
W. O. Operating Company Contract number 01-0838 dated August 1, 2007 and
Exhibit A.

 

Gas Purchase Agreement between Eagle Rock Field Services, L.P. and W. O.
Operating Company Ltd and Pantwist, LLC dated April 1, 2007.

 

Gas Purchase Contract between Hugoton Energy Corporation and GPM Gas Corporation
dated August 3, 1995.

 

Gas Purchase Contract between W. O. Operating Company and GPM Corporation dated
March 15, 1994.

 

Gas Purchase Agreement between ONEOK Texas Field Services, L. P. and W. O.
Operating Company, LTD dated January 1, 2005.

 

Gas Purchase Contract between Phillips Petroleum Company and Skelly Oil Company
dated September 1, 1975.

 

Crude Oil Purchase Agreement Amendment 14 between Valero Marketing and Supply
Company and W. O. Operating Company dated December 1, 2007.

 

Crude Oil Purchase Agreement Amendment between Blackrock Transportation and Cano
Petro Of New Mexico, Inc. dated February 1, 2008.

 

Gas Services and/or Purchase Agreement between Versado Gas Processors, L.L.C.
acting through Dynegy Midstream Services, Limited Partnership, its operator and
UHC New Mexico Corporation, Owner dated June 1, 2000.

 

Amendment to Gas Services and/or Purchase Agreement between Cano Petroleum, Inc,
Owner and Versado Gas Processors, L.L.C. acting through Targa Midstream Services
Limited Partnership, its operator

 

Pipeline Lease Agreement dated effective June 19, 2007, between Meyer Land and
Cattle Co., Inc., Meyer Farms, Inc. and W.O. Operating Company, Ltd.

 

Unit Agreement – Cockrell Ranch Unit – Hutchinson County, Texas, dated
January 8, 2007 executed by W.O. Operating Company, Ltd.

 

Unit Operating Agreement – Cano Unit dated May 1, 1989.

 

Unit Agreement for the Development and Operation for the Cato Unit – Chaves
County, New Mexico dated May 1, 1989.

 

Credit Agreement among Cano Petroleum, Inc. as Borrower, The Lenders Party
hereto from time to time, as Lenders, and Union Bank of California, N.A., as
Administrative Agent and as issuing Lender, dated November 29, 2005, including
its Amendments (1-9) and all associated agreements.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

Required Hedging Contracts

 

COSTLESS COLLARS

 

 

 

Floor

 

Ceiling

 

Barrels

 

Floor

 

Ceiling

 

MCF

 

 

 

Time Period

 

Oil Price

 

Oil Price

 

Quantity/ Mo.

 

Gas Price

 

Gas Price

 

Quantity/ Mo.

 

Counterparty

 

4/1/08 - 12/31/08

 

$

80.00

 

$

117.50

 

11,000

 

$

7.75

 

$

11.40

 

56,000

 

UBOC

 

1/1/09 - 12/31/09

 

$

80.00

 

$

110.90

 

11,000

 

$

7.75

 

$

10.60

 

50,000

 

UBOC

 

1/1/10 - 12/31/10

 

$

80.00

 

$

108.20

 

10,000

 

$

7.75

 

$

9.85

 

47,000

 

UBOC

 

1/1/11 - 3/31/11

 

$

80.00

 

$

107.30

 

10,000

 

$

7.75

 

$

11.60

 

44,000

 

UBOC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/08 - 12/31/08

 

$

85.00

 

$

110.60

 

8,000

 

$

8.00

 

$

10.90

 

37,000

 

UBOC

 

1/1/09 - 12/31/09

 

$

85.00

 

$

104.40

 

7,000

 

$

8.00

 

$

10.15

 

34,000

 

UBOC

 

1/1/10 - 12/31/10

 

$

85.00

 

$

101.50

 

7,000

 

$

8.00

 

$

9.40

 

31,000

 

UBOC

 

1/1/11 - 3/31/11

 

$

85.00

 

$

100.50

 

6,000

 

$

8.00

 

$

11.05

 

29,000

 

UBOC

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

 

 

 

 

 

3.

 

Borrower:

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

UNIONBANCAL EQUITIES, INC., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Subordinated Credit Agreement dated as of March     , 2008 among Borrower,
the Lenders party thereto from time to time, and UnionBanCal Equities, Inc. as
Administrative Agent.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate Amount
of Commitment
/Advance for all
Lenders

 

Amount of
Commitment / 
Advances
Assigned(5)

 

Percentage Assigned
of Commitment /
Advances(6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

7.             Trade Date:                                          (7)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(6) Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

 

(7) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Consented to and] (9) Accepted:

 

UNIONBANCAL EQUITIES, INC., as

 

    Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(8) Add additional signature blocks as needed.

 

(9) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

[Consented to:] (10)

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Annex 1

To Exhibit A – Assignment and Acceptance

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1 Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under Section 9.06 of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 3.01(c) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) if it is a
Person that is organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action

 

1

--------------------------------------------------------------------------------


 

under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.  General Provisions.  This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of Texas.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM               , 200     TO                 , 200

 

This certificate dated as of                              ,            is
prepared pursuant to the Subordinated Credit Agreement dated as of March     ,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), the lenders party thereto (the “Lenders”), and UNIONBANCAL
EQUITIES, INC. as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”).  Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

 

The undersigned hereby certifies that:

 

(a)                                  all of the representations and warranties
made by the Borrower in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as if made on this date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date;

 

[(b)                             that no Default or Event of Default has
occurred and is continuing; and]

 

[(b)                             the following Default[s] or Event[s] of Default
exist as of the date hereof or have occurred since the date of the Borrower’s
previous certification to the Administrative Agent, if any, and the actions set
forth below have been or are being taken to remedy such circumstances:

 

                                                                        ; and]

 

(c) that as of the last day of the previous quarter the following statements,
amounts, and calculations were true and correct:

 

I.                                         Current Ratio—Section 6.17.

 

(a)           consolidated current assets(11)

$

 

 

 

 

 

 

(b)           consolidated current liabilities(12)

$

 

 

 

--------------------------------------------------------------------------------

(11) “current assets” shall include the aggregate Unused Commitment Amounts (as
defined in the Senior Credit Agreement), but shall exclude (A) any cash
deposited with or at the request of a counterparty to any Hedge Contract or any
other similar hedge arrangement and (B) any assets representing a valuation
account arising from the application of SFAS 133 and 143.

 

(12) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long-term Debt existing under the Senior Credit Agreement,
the current portion of long-term Debt existing under the Credit Agreement and
any liabilities representing a valuation account arising from the application of
SFAS 133 and 143.

 

1

--------------------------------------------------------------------------------


 

Current Ratio = (a) to (b) =

 

 

 

 

 

Minimum Current Ratio not less than:

 

1.00 to 1.00

 

 

 

COMPLIANCE?

 

YES            NO

NO

 

 

II.                                     Leverage Ratio—Section 6.18.

 

(a)           consolidated Debt(13)

 

 

 

 

 

(b)           consolidated EBITDA(14) =

 

 

 

 

 

(i) + [(ii) + (iii) + (iv)](15) – (v) =

$

 

 

 

 

(i)            Consolidated Net Income

$

 

 

 

 

(ii)           consolidated Interest Expense

$

 

 

 

 

(iii)          taxes

$

 

 

 

 

(iv)          depreciation, amortization, depletion & other non-cash items(16)

$

 

 

 

 

(v)           all non-cash items of income included in determining Consolidated
Net Income(17)

$

 

 

Leverage Ratio = (a) to (b) =

 

 

 

 

 

Maximum Leverage Ratio:

 

[5.50 to 1.00] [5.00 to 1.00](18)

 

 

 

COMPLIANCE?

 

YES            NO

 

 

 

--------------------------------------------------------------------------------

(13) “consolidated Debt” shall not include Debt outstanding under preferred
Equity Interests issued in compliance with Section 6.22 of the Credit Agreement.

 

(14) EBITDA shall be measured for the four fiscal quarter period then ended.

 

(15)  Items (ii) – (iv) shall be included to the extent deducted in determining
Consolidated Net Income.

 

(16) Other non-cash items should include any provisions for the reduction in the
carrying value of assets recorded in accordance with GAAP and including non-cash
charges resulting from the requirements of SFAS 133 or 143.

 

(17) Non-cash items of income should include any items resulting from the
requirements of SFAS 133 or 143.

 

(18)  Use (i) 5.50 to 1.00 for each fiscal quarter ending prior to June 30, 2008
and (ii) 5.00 to 1.00 for each fiscal quarter ending on or after June 30, 2008.

 

2

--------------------------------------------------------------------------------


 

III.                                 Interest Coverage Ratio—Section 6.19.

 

(a)           consolidated EBITDA = See II(b) above =

$

 

 

 

 

(b)           consolidated Interest Expense =

$

 

 

 

 

Interest Coverage Ratio = (a) to (b) =

 

 

 

 

 

Minimum Interest Coverage Ratio =

 

1.50 to 1.00

 

 

 

COMPLIANCE?

 

YES        NO

 

IV.                                Minimum Asset Coverage Ratio - Section 6.22.

 

(a)           PDP NPV =

$

 

 

 

 

(b)           PDNP NPV =

$

 

 

 

 

(c)           PUD NPV =

$

 

 

 

 

(d)           = (a) divided by sum of (a) plus (b) plus (c)

%

 

 

 

 

(e)           = (a) divided by .60

$

 

 

 

 

(f)            = (a) plus (b) plus (c)

$

 

 

 

 

(g)           Total Present Value = either (f), or if (d) is less than 60%, then
Total Present Value equals (e)=

$

 

 

 

 

(h)           consolidated Debt = see II(a) above =

$

 

 

 

 

Minimum Reserve Ratio = (g) to (h)

 

 

 

 

 

Minimum Interest Coverage Ratio:

 

1.50 to 1.00

 

 

 

COMPLIANCE?

 

YES        NO

 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                                   , 20        .

 

 

3

--------------------------------------------------------------------------------


 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTY AGREEMENT

 

This Subordinated Guaranty Agreement dated as of March         , 2008 (this
“Guaranty”) is executed by each of the undersigned (individually a “Guarantor”
and collectively, the “Guarantors”), in favor of UnionBanCal Equities, Inc., as
Administrative Agent for the ratable benefit of itself, the Lenders (as defined
below) (together with the Administrative Agent and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).

 

INTRODUCTION

 

                A.            This Guaranty is given in connection with that
certain Subordinated Credit Agreement dated as of March         , 2008 (as it
has been or may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Cano Petroleum, Inc., a Delaware
corporation (the “Borrower”), the lenders party thereto from time to time
(individually a “Lender” and collectively, the “Lenders”), and UnionBanCal
Equities, Inc. as administrative agent (“Administrative Agent”) for such
Lenders.

 

B.            Each Guarantor is a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from the transactions contemplated by
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement).

 

C.            Each Guarantor is executing and delivering this Guaranty (i) to
induce the Lenders to provide the Advances and the other considerations under
the Credit Agreement, and (ii) intending it to be a legal, valid, binding,
enforceable and continuing obligation of such Guarantor, whether or not such
Guarantor derives any benefit from the Credit Agreement or from any other Loan
Document.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

 

ARTICLE I.                   DEFINITIONS.  ALL CAPITALIZED TERMS NOT OTHERWISE
DEFINED IN THIS GUARANTY THAT ARE DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS BY THE CREDIT AGREEMENT.

 

ARTICLE II.                 GUARANTY.

 

Section 2.01.          Each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment and performance, when due, whether
at stated maturity, by acceleration or otherwise, of all Obligations, whether
absolute or contingent and whether for principal, interest (including, without
limitation, interest that but for the existence of a bankruptcy, reorganization
or similar proceeding would accrue), fees, amounts required to be provided as
collateral, indemnities, expenses or otherwise (collectively, the “Guaranteed
Obligations”). Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower to the Administrative
Agent or any Lender under the Loan Documents and by the

 

1

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries but for the fact that they are unenforceable
or not allowable due to insolvency or the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or such other
Subsidiary.

 

Section 2.02.          It is the intention of the Guarantors and each
Beneficiary that the amount of the Guaranteed Obligations guaranteed by each
Guarantor shall be in, but not in excess of, the maximum amount permitted by
fraudulent conveyance, fraudulent transfer or similar Legal Requirements
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or in any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by a Guarantor under this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

ARTICLE III.                GUARANTY ABSOLUTE.  EACH GUARANTOR GUARANTEES THAT
THE GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER
IN EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT THERETO BUT SUBJECT TO
SECTION 2(B) ABOVE.  THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY ARE
INDEPENDENT OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF ANY OTHER
PERSON UNDER THE LOAN DOCUMENTS, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT
AND PROSECUTED AGAINST ANY GUARANTOR TO ENFORCE THIS GUARANTY, IRRESPECTIVE OF
WHETHER ANY ACTION IS BROUGHT AGAINST THE BORROWER, ANY OTHER GUARANTOR OR ANY
OTHER PERSON OR WHETHER THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON IS
JOINED IN ANY SUCH ACTION OR ACTIONS. THE LIABILITY OF EACH GUARANTOR UNDER THIS
GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF, AND
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW OR HEREAFTER
HAVE IN ANY WAY RELATING TO, ANY OR ALL OF THE FOLLOWING:

 

Section 3.01.          any lack of validity or enforceability of any Loan
Document or any agreement or instrument relating thereto or any part of the
Guaranteed Obligations being irrecoverable;

 

Section 3.02.          any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations or any other
obligations of any Person under the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or otherwise;

 

2

--------------------------------------------------------------------------------


 

Section 3.03.          any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

Section 3.04.          any manner of application of collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or any other obligations of any other Person under the Loan Documents or any
other assets of the Borrower or any of its Subsidiaries;

 

Section 3.05.          any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries;

 

Section 3.06.          any failure of any Beneficiary to disclose to the
Borrower or any Guarantor any information relating to the business, condition
(financial or otherwise), operations, properties or prospects of any Person now
or in the future known to any Beneficiary (and each Guarantor hereby irrevocably
waives any duty on the part of any Beneficiary to disclose such information);

 

Section 3.07.          any signature of any officer of the Borrower or any other
Person being mechanically reproduced in facsimile or otherwise; or

 

Section 3.08.          any other circumstance or any existence of or reliance on
any representation by any Beneficiary that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person.

 

ARTICLE IV.                CONTINUATION AND REINSTATEMENT, ETC.  EACH GUARANTOR
AGREES THAT, TO THE EXTENT THAT PAYMENTS OF ANY OF THE GUARANTEED OBLIGATIONS
ARE MADE, OR ANY LENDER OR THE ADMINISTRATIVE AGENT RECEIVES ANY PROCEEDS OF
COLLATERAL, AND SUCH PAYMENTS OR PROCEEDS OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, OR OTHERWISE
REQUIRED TO BE REPAID, THEN TO THE EXTENT OF SUCH REPAYMENT THE GUARANTEED
OBLIGATIONS SHALL BE REINSTATED AND CONTINUED IN FULL FORCE AND EFFECT AS OF THE
DATE SUCH INITIAL PAYMENT OR COLLECTION OF PROCEEDS OCCURRED.  EACH GUARANTOR
SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 4 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V.                 WAIVERS AND ACKNOWLEDGMENTS.

 

Section 5.01.          Each Guarantor hereby waives promptness, diligence,
presentment, notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any Property or
exhaust any right or take any action against the Borrower or any other Person or
any collateral.

 

Section 5.02.          Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty, and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

Section 5.03.          Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
involving the Borrower and its Subsidiaries contemplated by the Loan Documents
and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.

 

ARTICLE VI.                SUBROGATION. NO GUARANTOR WILL EXERCISE ANY RIGHTS
THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST THE BORROWER OR ANY OTHER
PERSON TO THE EXTENT THAT SUCH RIGHTS ARISE FROM THE EXISTENCE, PAYMENT,
PERFORMANCE OR ENFORCEMENT OF SUCH GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF
SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY
RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF ANY BENEFICIARY AGAINST THE
BORROWER OR ANY OTHER PERSON, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES
IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM THE BORROWER OR ANY OTHER PERSON,
DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER
MANNER, PAYMENT OR SECURITY ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS
AND UNTIL ALL OF THE GUARANTEED OBLIGATIONS AND ANY AND ALL OTHER AMOUNTS
PAYABLE BY THE GUARANTORS UNDER THIS GUARANTY SHALL HAVE BEEN PAID IN FULL IN
CASH, ALL COMMITMENTS SHALL HAVE EXPIRED OR TERMINATED, AND THE CREDIT AGREEMENT
HAS BEEN TERMINATED IN WRITING.  IF ANY AMOUNT SHALL BE PAID TO A GUARANTOR IN
VIOLATION OF THE PRECEDING SENTENCE AT ANY TIME PRIOR TO (A) THE PAYMENT IN FULL
IN CASH OF THE GUARANTEED OBLIGATIONS AND ANY AND ALL OTHER AMOUNTS PAYABLE BY
THE GUARANTORS UNDER THIS GUARANTY, AND (B) THE TERMINATION OF THE COMMITMENTS,
SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE BENEFICIARIES AND
SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AND APPLIED
TO THE GUARANTEED OBLIGATIONS AND ANY AND ALL OTHER AMOUNTS PAYABLE BY THE
GUARANTORS UNDER THIS GUARANTY, WHETHER MATURED OR

 

4

--------------------------------------------------------------------------------


 

UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.

 

ARTICLE VII.              REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR HEREBY
REPRESENTS AND WARRANTS AS FOLLOWS:

 

Section 7.01.          There are no conditions precedent to the effectiveness of
this Guaranty.  Such Guarantor benefits from executing this Guaranty.

 

Section 7.02.          Such Guarantor has, independently and without reliance
upon the Administrative Agent or any Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial and
otherwise), operations, properties and prospects of the Borrower and each other
relevant Person.

 

Section 7.03.          The obligations of such Guarantor under this Guaranty are
the valid, binding and legally enforceable obligations of such Guarantor, and
the execution and delivery of this Guaranty by such Guarantor has been duly and
validly authorized in all respects by such Guarantor, and the Person who is
executing and delivering this Guaranty on behalf of such Guarantor has full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Guaranty on such Guarantor’s part to be observed or
performed.

 

ARTICLE VIII.             RIGHT OF SET-OFF.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, ANY BENEFICIARY IS HEREBY AUTHORIZED AT ANY
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AND OTHER
INDEBTEDNESS OWING BY SUCH BENEFICIARY TO THE ACCOUNT OF EACH GUARANTOR AGAINST
ANY AND ALL OF THE OBLIGATIONS OF THE GUARANTORS UNDER THIS GUARANTY,
IRRESPECTIVE OF WHETHER OR NOT SUCH BENEFICIARY SHALL HAVE MADE ANY DEMAND UNDER
THIS GUARANTY AND ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT AND UNMATURED. 
SUCH BENEFICIARY SHALL PROMPTLY NOTIFY THE AFFECTED GUARANTOR AFTER ANY SUCH
SET-OFF AND APPLICATION IS MADE, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF
THE BENEFICIARIES UNDER THIS SECTION 8 ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH ANY
BENEFICIARY MAY HAVE.

 

ARTICLE IX.                AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS GUARANTY AND NO CONSENT TO ANY DEPARTURE BY ANY GUARANTOR
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE AFFECTED

 

5

--------------------------------------------------------------------------------


 

GUARANTOR, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED THAT NO AMENDMENT, WAIVER OR CONSENT
SHALL, UNLESS IN WRITING AND SIGNED BY ALL OF THE LENDERS, (A) OTHER THAN TO THE
EXTENT EXPRESSLY PROVIDED IN SUCH AMENDMENT, WAIVER OR CONSENT, LIMIT THE
LIABILITY OF ANY GUARANTOR HEREUNDER (IT BEING UNDERSTOOD THAT WAIVERS AND
AMENDMENTS PERMITTED TO BE MADE UNDER THE CREDIT AGREEMENT BY THE REQUIRED
LENDERS WITH RESPECT TO ANY OF THE UNDERLYING OBLIGATIONS GUARANTEED HEREUNDER
SHALL NOT BE DEEMED TO LIMIT THE LIABILITY OF ANY GUARANTOR WITHIN THE MEANING
OF THIS CLAUSE (A)), (B) POSTPONE ANY DATE FIXED FOR PAYMENT HEREUNDER IN
RESPECT OF ANY OF THE GUARANTEED OBLIGATIONS THAT IS PRINCIPAL OF, OR INTEREST
ON, THE NOTES OR ANY FEES, OR (C) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE NOTES REQUIRED TO TAKE ANY ACTION
HEREUNDER.

 

ARTICLE X.                 NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE SENT IN THE MANNER PROVIDED FOR IN SECTION 9.02
OF THE CREDIT AGREEMENT AND IF TO A GUARANTOR, AT ITS ADDRESS SPECIFIED ON THE
SIGNATURE PAGE HERETO AND IF TO THE ADMINISTRATIVE AGENT OR ANY LENDER, AT ITS
ADDRESS SPECIFIED IN OR PURSUANT TO THE CREDIT AGREEMENT.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE EFFECTIVE WHEN DELIVERED, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT SHALL NOT BE EFFECTIVE UNTIL RECEIVED
BY THE ADMINISTRATIVE AGENT.

 

ARTICLE XI.                NO WAIVER: REMEDIES.  NO FAILURE ON THE PART OF ANY
BENEFICIARY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.

 

ARTICLE XII.              CONTINUING GUARANTY: ASSIGNMENTS UNDER THE CREDIT
AGREEMENT.  THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL
FORCE AND EFFECT UNTIL THE PAYMENT IN FULL OF ALL GUARANTEED OBLIGATIONS AND ALL
OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS AND THE TERMINATION OF ALL THE
COMMITMENTS, (B) BE BINDING UPON EACH GUARANTOR AND ITS SUCCESSORS AND ASSIGNS,
AND (C) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE ADMINISTRATIVE AGENT
AND EACH LENDER, AND, IN THE CASE OF TRANSFERS AND ASSIGNMENTS MADE IN
ACCORDANCE WITH THE CREDIT AGREEMENT, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING

 

6

--------------------------------------------------------------------------------


 

THE GENERALITY OF THE FOREGOING CLAUSE (C), SUBJECT TO SECTION 9.06 OF THE
CREDIT AGREEMENT, ANY LENDER MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR ANY PORTION OF ITS COMMITMENT, THE ADVANCES OWING TO IT AND
THE NOTE OR NOTES HELD BY IT) TO ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL
THEREUPON BECOME VESTED WITH ALL THE BENEFITS IN RESPECT THEREOF GRANTED TO SUCH
LENDER HEREIN OR OTHERWISE, SUBJECT, HOWEVER, IN ALL RESPECTS TO THE PROVISIONS
OF THE CREDIT AGREEMENT.  EACH GUARANTOR ACKNOWLEDGES THAT UPON ANY PERSON
BECOMING A LENDER, THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE CREDIT
AGREEMENT, SUCH PERSON SHALL BE ENTITLED TO THE BENEFITS HEREOF.

 

ARTICLE XIII.             GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. 
EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY TEXAS STATE
OR FEDERAL COURT SITTING IN DALLAS, TEXAS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AND EACH
GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURT.  EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY RIGHT IT
MAY HAVE TO THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING.  EACH GUARANTOR HEREBY AGREES THAT SERVICE OF COPIES OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS
TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR SET FORTH
ON THE SIGNATURE PAGE OF THIS GUARANTY.  EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS SECTION SHALL AFFECT THE RIGHTS OF ANY
BENEFICIARY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY THE LAW OR
AFFECT THE RIGHT OF ANY BENEFICIARY TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

ARTICLE XIV.             INDEMNIFICATION.  EACH GUARANTOR SHALL INDEMNIFY EACH
OF THE Beneficiaries, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY
KIND OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT

 

7

--------------------------------------------------------------------------------


 

RELATING TO OR ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES,
OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT
FROM (A) ANY ACTUAL OR PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY
AFFILIATE OF THE BORROWER OR ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES,
(B) ANY BREACH BY THE BORROWER OR ANY GUARANTOR OF ANY PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER
PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO
THE FOREGOING, (D) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES
OF THE BORROWER, ANY GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR
ANY GUARANTOR INCLUDING ANY MATTERS DISCLOSED WITHIN THE CREDIT AGREEMENT, OR
(E) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR
RELATED TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE Beneficiaries AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

ARTICLE XV.              WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF
ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

ARTICLE XVI.             ADDITIONAL GUARANTORS.  PURSUANT TO SECTION 6.15 OF THE
CREDIT AGREEMENT, EACH SUBSIDIARY OF THE BORROWER THAT WAS NOT IN EXISTENCE ON
THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO ENTER INTO THIS GUARANTY AS A
GUARANTOR UPON BECOMING A SUBSIDIARY.  AFTER THE DATE HEREOF, UPON EXECUTION AND
DELIVERY AFTER THE DATE HEREOF BY THE ADMINISTRATIVE AGENT AND SUCH SUBSIDIARY
OF AN INSTRUMENT IN THE FORM OF ANNEX 1, SUCH SUBSIDIARY SHALL BECOME A
GUARANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A
GUARANTOR HEREIN.  THE EXECUTION AND DELIVERY OF ANY

 

8

--------------------------------------------------------------------------------


 

INSTRUMENT ADDING AN ADDITIONAL GUARANTOR AS A PARTY TO THIS GUARANTY SHALL NOT
REQUIRE THE CONSENT OF ANY OTHER GUARANTOR HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GUARANTOR AS A PARTY TO THIS GUARANTY.

 

ARTICLE XVII.             SUBORDINATION AND INTERCREDITOR AGREEMENT.  REFERENCE
IS MADE TO THE SUBORDINATION AND INTERCREDITOR AGREEMENT DATED OF EVEN DATE
HEREWITH (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “SUBORDINATION AND INTERCREDITOR AGREEMENT”), AMONG UNION BANK OF
CALIFORNIA, N.A., AS SENIOR AGENT, AND UNIONBANCAL EQUITIES, INC., AS
SUBORDINATED AGENT, AND CERTAIN OTHER PERSONS, PARTY OR THAT MAY BECOME PARTY
THERETO FROM TIME TO TIME.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THIS GUARANTY, THE OBLIGATIONS OF THE GUARANTORS HEREUNDER AND THE RIGHTS AND
REMEDIES OF THE BENEFICIARIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
SUBORDINATION AND INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE SUBORDINATION AND INTERCREDITOR AGREEMENT AND THIS GUARANTY,
THE TERMS OF THE SUBORDINATION AND INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

 

ARTICLE XVIII.          NOTICE OF FINAL AGREEMENTS.  PURSUANT TO SECTION 26.02
OF THE TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT
INVOLVED IN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S
AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

GUARANTOR:

 

 

 

[SUBSIDIARY OF BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 





 

[SUBSIDIARY OF BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

UNIONBANCAL EQUITIES, INC., as

 

Administrative Agent

 





 

By:

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

Annex 1 to the

Subordinated Guaranty Agreement

 

SUPPLEMENT NO.          dated as of                             (the
“Supplement”), to the Subordinated Guaranty Agreement dated as of March       ,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”), among each of the subsidiaries party thereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
CANO PETROLEUM, INC., a Delaware corporation (the “Borrower”) in favor of
UNIONBANCAL EQUITIES, INC., as Administrative Agent (the “Administrative Agent”)
for the benefit of the Beneficiaries (as defined in the Guaranty Agreement).

 

A.            Reference is made to the Subordinated Credit Agreement dated as of
March       , 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”), and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.

 

C.            The Guarantors have entered into the Guaranty Agreement in order
to induce the Lenders to make Advances.  Pursuant to Section 6.15 of the Credit
Agreement, the Subsidiaries of the Borrower are required to enter into the
Guaranty Agreement as Guarantors.  Section 16 of the Guaranty Agreement provides
that additional Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.           In accordance with Section 16 of the Guaranty Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof.  Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor.  The Guaranty Agreement
is hereby incorporated herein by reference.

 

SECTION 2.           The New Guarantor represents and warrants to the
Administrative Agent and the other Beneficiaries that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

1

--------------------------------------------------------------------------------


 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.           Except as expressly supplemented hereby, the Guaranty
Agreement shall remain in full force and effect.

 

SECTION 5.           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.  The New Guarantor
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Dallas, Texas in any action or proceeding arising out of or
relating to this Supplement or the Guaranty Agreement and the other Loan
Documents, and the New Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court. 
The New Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding.  The New Guarantor hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth on
the signature page hereof.  The New Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by the law or affect the right of
any Beneficiary to bring any action or proceeding against the New Guarantor or
its Property in the courts of any other jurisdiction.

 

SECTION 6.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.           All communications and notices hereunder shall be in
writing and given as provided in Section 10 of the Guaranty Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below.

 

SECTION 8.           The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.           PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

 

 

[Name of New Guarantor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

UNIONBANCAL EQUITIES, INC., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF MORTGAGE

 

SUBORDINATED MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

 

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES.  THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS.  PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.

 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

FROM

 

CANO PETROLEUM, INC.

(Mortgagor, Debtor and Grantor)

 

TO

 

UNIONBANCAL EQUITIES, INC., as Administrative Agent

(Mortgagee, Secured Party and Grantee)

 

            , 2008

 

For purposes of filing this Mortgage as a financing statement, the mailing
address of Mortgagor is 801 Cherry Street, Suite 3200, Fort Worth, Texas 76102. 
Mortgagor is a corporation organized under the laws of the State of Delaware and
the Mortgagor’s organizational number is

 

1

--------------------------------------------------------------------------------


 

                         the mailing address of Mortgagee is 445 South Figueroa
Street, 13th Floor, Los Angeles, California 90071.

 

***********************************

 

This instrument, prepared by Sommer Louie, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1363, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both real and
personal property insofar as the same covers or relates to the Oil and Gas
Properties and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in Oklahoma.  This
instrument creates a lien on rights in or relating to lands of Mortgagor which
are described in Exhibit A hereto or in documents described in such Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

BRACEWELL & GIULIANI LLP

711 Louisiana, South Tower Pennzoil Place, Suite 2300

Houston, Texas 77002

Attn: Cynthia Hasty

 

2

--------------------------------------------------------------------------------


 

SUBORDINATED MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT

 

WHEREAS, this instrument (the “Mortgage”) is made as of                       ,
2008 (the “Effective Date”) and executed and delivered by CANO PETROLEUM, INC.,
a Delaware corporation (“Mortgagor”), to and in favor of UnionBanCal
Equities, Inc. (the “Mortgagee”) in its capacity as the Administrative Agent
under the Credit Agreement (as hereinafter defined) and on behalf of the Credit
Parties (as hereinafter defined).  The addresses of Mortgagor and the Mortgagee
appear in Section 7.12 of this Mortgage.

 

WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of that certain Subordinated Credit Agreement dated as of March       , 2008 (as
the same may be renewed, extended, amended, supplemented and/or restated from
time-to-time, the “Credit Agreement”), among Mortgagor, the lenders party
thereto from time to time (the “Lenders”) and the Mortgagee (the Mortgagee and
the Lenders collectively referred to herein as the “Credit Parties”).

 

WHEREAS, it is a condition precent to the extension of credit to Mortgagor under
the Credit Agreement that the Mortgagor and the Mortgagee on behalf of the
Credit Parties execute and deliver this Mortgage.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor (a) wishes to make this Mortgage in favor of
Mortgagee to secure the Obligations (as defined herein), and (b) hereby agrees
as follows:

 

ARTICLE I

Definitions

 

1.1                                 “Collateral” means the Realty Collateral,
Personalty Collateral and Fixture Collateral.

 

1.2                                 “Contracts” means all contracts, agreements,
operating agreements, farm-out or farm-in agreements, sharing agreements,
mineral purchase agreements, contracts for the purchase, exchange,
transportation, processing or sale of Hydrocarbons, rights-of-way, easements,
surface leases, equipment leases, permits, franchises, licenses, pooling or
unitization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 

1.3                                 “Event of Default” shall have the meaning
set forth in Article V hereof.

 

1

--------------------------------------------------------------------------------


 

1.4                                 “Fixture Collateral” means all of
Mortgagor’s interest now owned or hereafter acquired in and to all Fixture
Operating Equipment and all proceeds, products, renewals, increases, profits,
substitutions, replacements, additions, amendments and accessions thereof,
thereto or therefor.

 

1.5                                 “Fixture Operating Equipment” means any of
the items described in the first sentence of the definition of “Operating
Equipment” below which as a result of being incorporated into realty or
structures or improvements located therein or thereon, with the intent that they
remain there permanently, constitute fixtures under the laws of the state in
which such equipment is located.

 

1.6                                 “Governmental Authority” shall have the
meaning assigned to such term in the Credit Agreement.

 

1.7                                 “Hydrocarbons” means oil, gas, coal seam
gas, casinghead gas, drip gasoline, natural gasoline, condensate, distillate,
and all other liquid and gaseous hydrocarbons produced or to be produced in
conjunction therewith from a well bore and all products, by-products, and other
substances derived therefrom or the processing thereof, and all other minerals
and substances produced in conjunction with such substances, including sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

1.8                                 “Legal Requirement” shall have the meaning
assigned to such term in the Credit Agreement.

 

1.9                                 “Notes” means the “Notes” as that term is
defined in the Credit Agreement.

 

1.10                           “Obligations” means

 

(a)                                  The “Obligations”, as that term is defined
in the Credit Agreement, including all indebtedness evidenced by the Notes;

 

(b)                                 All other indebtedness, obligations, and
liabilities of Mortgagor or any of its Subsidiaries arising under the Credit
Agreement, the Security Documents, this Mortgage, or any of the other Loan
Documents;

 

(c)                                  All other indebtedness, obligations and
liabilities of any kind of Mortgagor owing to any of the Credit Parties now
existing or hereafter arising under or pursuant to any Loan Document, whether
fixed or contingent, joint or several, direct or indirect, primary or secondary,
and regardless of how created or evidenced;

 

(d)                                 All sums advanced or costs or expenses
incurred by Mortgagee or any of the other Credit Parties, which are made or
incurred pursuant to, or allowed by, the terms of this Mortgage plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee or such Credit Party charged at the Reimbursement Rate;

 

2

--------------------------------------------------------------------------------


 

(e)                                  All future advances or other value, of
whatever class or for whatever purpose, at any time hereafter made or given by
Mortgagee or any of the other Credit Parties to Mortgagor under or pursuant to
the Credit Agreement or any other Loan Document, whether or not the advances or
value are given pursuant to a commitment, whether or not the advances or value
are presently contemplated by the parties hereto, and whether or not Mortgagor
is indebted to Mortgagee or any Credit Party at the time of such events; and

 

(f)                                    All renewals, extensions, modifications,
amendments, rearrangements and substitutions of all or any part of the above
whether or not Mortgagor executes any agreement or instrument.

 

1.11                           “Oil and Gas Property” or “Oil and Gas
Properties” means (a) the oil and gas and/or oil, gas and mineral leases and
leasehold interests, fee mineral interests, term mineral interests,
participation interests, back-in or carried working interests, rights of first
refusal, options, subleases, farmouts, royalties, overriding royalties, net
profits interests, production payments and similar interests or estates
described in Exhibit A attached hereto and made a part hereof for all purposes
including the net revenue interests warranted in Exhibit A and any reversionary
or carried interests relating to any of the foregoing, (b) all production units,
and drilling and spacing units (and the Properties covered thereby) which may
affect all or any portion of such interests including those units which may be
described or referred to on Exhibit A and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction, (c) the
surface leases described in Exhibit A, (d) any and all non-consent interests
owned or held by, or otherwise benefiting, Mortgagor and arising out of, or
pursuant to, any of the Contracts, (e) any other interest in, to or relating to
(i) all or any part of the land described in Exhibit A, the land relating to the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the same, (g) any and all rights, titles
and interests of Mortgagor (which are similar in nature to any of the rights,
titles and interests described in (a) through (f) above) which are located on or
under or which concern any Property or Properties located in counties referenced
in Exhibit A hereto or counties in which a counterpart of this Mortgage is filed
of record in the real property records of such county, and (h) all tenements,
hereditaments and appurtenances now existing or hereafter obtained in connection
with any of the aforesaid, including any rights arising under unitization
agreements, orders or other arrangements, communitization agreements, orders or
other arrangements or pooling orders, agreements or other arrangements,
including without limitation pooling orders of the Oklahoma Corporation
Commission.

 

1.12                           “Operating Equipment” means all surface or
subsurface machinery, equipment, facilities, supplies or other Property of
whatsoever kind or nature now or hereafter located on any of the Property
affected by the Oil and Gas Properties which are useful for the production,
treatment, storage or transportation of Hydrocarbons, including all oil wells,
gas wells, water wells, injection wells, casing, tubing, rods, pumping units and
engines, christmas trees, derricks, separators, gun barrels, flow lines,
pipelines, tanks, gas systems (for gathering, treating and compression), water
systems (for treating, disposal and injection), supplies, derricks, wells,

 

3

--------------------------------------------------------------------------------


 

power plants, poles, cables, wires, meters, processing plants, compressors,
dehydration units, lines, transformers, starters and controllers, machine shops,
tools, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading racks,
shipping facilities and all additions, substitutes and replacements for, and
accessories and attachments to, any of the foregoing.  Operating Equipment shall
not include any items incorporated into realty or structures or improvements
located therein or thereon in such a manner that they no longer remain
personalty under the laws of the state in which such equipment is located.

 

1.13                           “Permitted Liens” means the Liens permitted under
the Credit Agreement.

 

1.14                           “Permitted Prior Liens” shall have the meaning
assigned to such term in the Credit Agreement.

 

1.15                           “Personalty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to (a) all Operating Equipment,
(b) all Hydrocarbons severed and extracted from or attributable to the Oil and
Gas Properties, including oil in tanks and all other “as-extracted” collateral
from or attributable to the Oil and Gas Properties, (c) all accounts (including
accounts resulting from the sale of Hydrocarbons at the wellhead), contract
rights and general intangibles, including all accounts, contract rights and
general intangibles now or hereafter arising regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all liens security the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with Mortgagee or any Lender, (h) any options or rights of first
refusal to acquire any Realty Collateral, and (i) all proceeds, products,
renewals, increases, profits, substitutions, replacements, additions, amendments
and accessions of, to or for any of the foregoing.

 

1.16                           “Property” means any property of any kind,
whether real, personal, or mixed and whether tangible or intangible.

 

1.17                           “Realty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to the Oil and Gas Properties,
including any access rights, water and water rights, and all unsevered and
unextracted Hydrocarbons (even though Mortgagor’s interest therein may be
incorrectly described in, or a description of a part or all of such interest may
be omitted from, Exhibit A).

 

1.18                           “Reimbursement Rate” means a per annum rate equal
to the lesser of (a) the Maximum Rate (as defined in the Credit Agreement) and
(b) the Adjusted Reference Rate (as defined in the Credit Agreement) in effect
from time to time plus the Applicable Margin for Reference Rate Advances (as
such terms are defined in the Credit Agreement) in effect during an Event of
Default.

 

4

--------------------------------------------------------------------------------


 

1.19                           All other capitalized terms defined in the Credit
Agreement which are used in this Mortgage and which are not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement. 
All meanings to defined terms, unless otherwise indicated, are to be equally
applicable to both the singular and plural forms of the terms defined.  Article,
Section, Schedule, and Exhibit references are to Articles and Sections of and
Schedules and Exhibits to this Mortgage, unless otherwise specified.  All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified.  The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Mortgage shall refer to this Mortgage as a
whole and not to any particular provision of this Mortgage.  As used herein, the
term “including” means “including , without limitation,”.

 

ARTICLE II

Creation of Security

 

2.1                                 Conveyance and Grant of Lien.  In
consideration of the advances or extensions by the Credit Parties to Mortgagor
of the funds or credit constituting the Obligations, and in further
consideration of the mutual covenants contained herein, Mortgagor, by this
Mortgage does hereby GRANT, MORTGAGE, WARRANT, CONVEY, SELL, TRANSFER, AND
ASSIGN with a general warranty of title, for the uses, purposes and conditions
hereinafter set forth all of its right, title and interest in and to the Realty
Collateral, the Personalty Collateral and the Fixture Collateral unto Mortgagee,
its successors and assigns, with power of sale, to secure the payment and
performance of the Obligations for the benefit of Mortgagee and the ratable
benefit of the Credit Parties.

 

MORTGAGOR FURTHER GRANTS TO MORTGAGEE, ITS SUCCESSORS AND ASSIGNS, THE RIGHT AND
POWER TO FORECLOSE THIS MORTGAGE UNDER THE OKLAHOMA POWER OF SALE MORTGAGE
FORECLOSURE ACT, 46. O.S. § 40 ET SEQ.

 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and its successors and assigns forever for the
benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Mortgage.  Mortgagor does hereby bind itself, its
successors and permitted assigns, to warrant and forever defend all and singular
the Realty Collateral, the Personalty Collateral and the Fixture Collateral unto
the Mortgagee and its successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof.

 

Subject, however, to the condition that none of the Mortgagee or the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral.  Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the pro rata units.  It is Mortgagor’s

 

5

--------------------------------------------------------------------------------


 

intention that this instrument cover Mortgagor’s entire interest in the lands,
leases, units and other interests set forth in Exhibit A.

 

2.2                                 Security Interest.  For the same
consideration and to further secure the Obligations, Mortgagor hereby grants to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Collateral.

 

2.3                                 Assignment of Liens and Security Interests. 
For the same consideration and to further secure the Obligations, Mortgagor
hereby assigns and conveys to Mortgagee for its benefit and the benefit of the
other Credit Parties any security interests held by Mortgagor arising under, and
any liens granted to the Mortgagor pursuant to, Title 12A of the Oklahoma
Statutes (as amended from time to time).

 

ARTICLE III

Proceeds from Production

 

3.1                                 Assignment of Production.

 

(a)                                  In order to further secure the Obligations,
Mortgagor has assigned, transferred, conveyed and delivered and does hereby
assign, transfer, convey and deliver unto Mortgagee, subject to Permitted Prior
Liens, effective as of the Effective Date at 7:00 a.m. Dallas, Texas time, all
Hydrocarbons produced from, and which are attributable to, Mortgagor’s interest,
now owned or hereafter acquired, in and to the Oil and Gas Properties, or are
allocated thereto pursuant to pooling or unitization orders, agreements or
designations, and all proceeds therefrom.

 

(b)                                 Subject to the provisions of subsection
(f) below, all parties producing, purchasing, taking, possessing, processing or
receiving any production from the Oil and Gas Properties, or having in their
possession any such production, or the proceeds therefrom, for which they or
others are accountable to Mortgagee by virtue of the provisions of this
Section 3.1, are authorized and directed by Mortgagor to treat and regard
Mortgagee as the assignee and transferee of Mortgagor and entitled in its place
and stead to receive such Hydrocarbons and the proceeds therefrom.

 

(c)                                  Mortgagor directs and instructs each of
such parties to pay to Mortgagee, for its benefit and the ratable benefit of the
other Credit Parties, all of the proceeds of such Hydrocarbons until such time
as such party has been furnished evidence that all of the Obligations have been
paid and that the Lien evidenced hereby has been released; provided, however,
that until Mortgagee shall have exercised the rights as herein to instruct such
parties to deliver such Hydrocarbons and all proceeds therefrom directly to
Mortgagee, such parties shall be entitled to deliver such Hydrocarbons and all
proceeds therefrom to Mortgagor for Mortgagor’s use and enjoyment, and Mortgagor
shall be entitled to execute division orders, transfer orders and other
instruments as may be required to direct all proceeds to Mortgagor without the
necessity of joinder by Mortgagee in such division orders, transfer orders or
other instruments. Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and division orders, and other instruments
as may be reasonably required

 

6

--------------------------------------------------------------------------------


 

or desired by Mortgagee or any party in order to have said revenues and proceeds
so paid to Mortgagee.  None of such parties shall have any responsibility for
the application of any such proceeds received by Mortgagee.  Subject to the
provisions of subsection (f) below, Mortgagor authorizes Mortgagee to receive
and collect all proceeds of such Hydrocarbons.

 

(d)                                 Subject to the provisions of subsection
(f) below, Mortgagor will execute and deliver to Mortgagee any instruments
Mortgagee may from time to time reasonably request for the purpose of
effectuating this assignment and the payment to Mortgagee of the proceeds
assigned.

 

(e)                                  Neither the foregoing assignment nor the
exercise by Mortgagee of any of its rights herein shall be deemed to make
Mortgagee a “mortgagee-in-possession” or otherwise responsible or liable in any
manner with respect to the Oil and Gas Properties or the use, occupancy,
enjoyment or operation of all or any portion thereof, unless and until
Mortgagee, in person or by agent, assumes actual possession thereof, nor shall
appointment of a receiver for the Oil and Gas Properties by any court at the
request of Mortgagee or by agreement with Mortgagor or the entering into
possession of the Oil and Gas Properties or any part thereof by such receiver be
deemed to make Mortgagee a “mortgagee-in-possession” or otherwise responsible or
liable in any manner with respect to the Oil and Gas Properties or the use,
occupancy, enjoyment or operation of all or any portion thereof.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, so long as no Default or an Event of Default shall have
occurred and is continuing, Mortgagor shall have the right to collect all
revenues and proceeds attributable to the Hydrocarbons that accrue to the Oil
and Gas Properties or the products obtained or processed therefrom, as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.

 

(g)                                 Mortgagee may endorse and cash any and all
checks and drafts payable to the order of Mortgagor or Mortgagee for the account
of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided herein. 
Mortgagee may execute any transfer or division orders in the name of Mortgagor
or otherwise, with warranties and indemnities binding on Mortgagor; provided
that Mortgagee shall not be held liable to Mortgagor for, nor be required to
verify the accuracy of, Mortgagor’s interests as represented therein.

 

(h)                                 Mortgagee shall have the right at
Mortgagee’s election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor, with all costs, expenses and attorneys fees incurred in
connection therewith being paid by Mortgagor.  In addition, should any purchaser
taking production from the Oil and Gas Properties fail to pay promptly to
Mortgagee in accordance with this Article, Mortgagee shall have the right to
demand a change of connection and to designate another purchaser with whom a new
connection may be made without any liability on the part of Mortgagee in making
such election, so long as ordinary care is used in the making thereof, and upon
failure of Mortgagor to consent to such change of connection, the entire amount
of all the

 

7

--------------------------------------------------------------------------------


 

Obligations may, at the option of Mortgagee, be immediately declared to be due
and payable and subject to foreclosure hereunder.

 

(i)                                     Without in any way limiting the
effectiveness of the foregoing provisions, if Mortgagor receives any proceeds
which under this Section 3.1 are payable to Mortgagee, Mortgagor shall hold the
same in trust and remit such proceeds, or cause them to be remitted,
immediately, to Mortgagee.

 

3.2                                 Application of Proceeds.  All payments
received by Mortgagee pursuant to this Article III attributable to the interest
of Mortgagor in and to the Hydrocarbons shall be applied in the order set forth
in Section 7.06 of the Credit Agreement.

 

3.3                                 Mortgagor’s Payment Duties.  Except as
provided in Section 7.16 hereof, nothing contained herein will limit Mortgagor’s
absolute duty to make payment of the Obligations regardless of whether the
proceeds assigned by this Article III are sufficient to pay the same, and the
receipt by Mortgagee of proceeds from Hydrocarbons under this Mortgage will be
in addition to all other security now or hereafter existing to secure payment of
the Obligations.

 

3.4                                 Liability of Mortgagee.  Mortgagee is hereby
absolved from all liability for failure to enforce collection of any of such
proceeds, and from all other responsibility in connection therewith except the
responsibility to account to Mortgagor for proceeds actually received by
Mortgagee.

 

3.5                                 Actions to Effect Assignment.  Subject to
the provisions of Section 3.1(f), Mortgagor covenants to cause all operators,
pipeline companies, production purchasers and other remitters of said proceeds
to pay promptly to Mortgagee the proceeds from such Hydrocarbons in accordance
with the terms of this Mortgage, and to execute, acknowledge and deliver to said
remitters such division orders, transfer orders, certificates and other
documents as may be necessary, requested or proper to effect the intent of this
assignment; and Mortgagee shall not be required at any time, as a condition to
its right to obtain the proceeds of such Hydrocarbons, to warrant its title
thereto or to make any guaranty whatsoever.  In addition, Mortgagor covenants to
provide to Mortgagee the name and address of every such remitter of proceeds
from such Hydrocarbons, together with a copy of the applicable division orders,
transfer orders, sales contracts and governing instruments.  All expenses
incurred by the Mortgagee in the collection of said proceeds shall be repaid
promptly by Mortgagor; and prior to such repayment, such expenses shall be a
part of the Obligations secured hereby.  If under any existing Contracts for the
sale of Hydrocarbons, other than division orders or transfer orders, any
proceeds of Hydrocarbons are required to be paid by the remitter direct to
Mortgagor so that under such existing agreements payment cannot be made of such
proceeds to Mortgagee in the absence of foreclosure, Mortgagor’s interest in all
proceeds of Hydrocarbons under such existing Contracts shall, when received by
Mortgagor, constitute trust funds in Mortgagor’s hands and shall be immediately
paid over to Mortgagee.

 

3.6                                 Power of Attorney.  Without limitation upon
any of the foregoing, Mortgagor hereby designates and appoints Mortgagee as true
and lawful agent and attorney-in-fact (with

 

8

--------------------------------------------------------------------------------


 

full power of substitution, either generally or for such periods or purposes as
Mortgagee may from time to time prescribe), with full power and authority, for
and on behalf of and in the name of Mortgagor, to execute, acknowledge and
deliver all such division orders, transfer orders, certificates and other
documents of every nature, with such provisions as may from time to time, in the
opinion of Mortgagee, be necessary or proper to effect the intent and purpose of
the assignment contained in this Article III; and Mortgagor shall be bound
thereby as fully and effectively as if Mortgagor had personally executed,
acknowledged and delivered any of the foregoing orders, certificates or
documents.  The powers and authorities herein conferred on Mortgagee may be
exercised by Mortgagee through any person who, at the time of exercise, is the
president, a senior vice president or a vice president of Mortgagee.  The power
of attorney conferred by this Section 3.6 is granted for valuable consideration
and coupled with an interest and is irrevocable until all of the Obligations
have been fully and finally paid and discharged in full, all Commitments have
been terminated or expired and the Credit Agreement has been terminated in
writing.  All persons dealing with Mortgagee, or any substitute, shall be fully
protected in treating the powers and authorities conferred by this Section 3.6
as continuing in full force and effect until advised by Mortgagee that the
Obligations are fully and finally paid and the Liens granted hereunder have been
released.

 

3.7                               INDEMNIFICATION.  MORTGAGOR AGREES TO
INDEMNIFY MORTGAGEE AND THE OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) FROM, AND DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST
ALL LOSSES, DAMAGES, CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS
FEES OR OTHER CHARGES OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS
“CLAIMS”) MADE AGAINST, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM
IN ANY AS A CONSEQUENCE OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN
FULL OF THE OBLIGATIONS THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED
HYDROCARBONS OR PROCEEDS PURSUANT TO THIS MORTGAGE OR PURSUANT TO ANY RIGHT TO
COLLECT PROCEEDS DIRECTLY FROM ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD
PERSONS.  THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO
DEFEND AGAINST ANY SUCH CLAIMS AND UNLESS FURNISHED WITH REASONABLE INDEMNITY,
THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL
SUCH CLAIMS.  MORTGAGOR WILL INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL
SUCH AMOUNTS AS MAY BE PAID IN RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY
ADJUDICATED AGAINST ANY OF THE INDEMNIFIED PARTIES.  THE INDEMNITY UNDER THIS
SECTION SHALL APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED
BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL
SURVIVE THE TERMINATION OF THIS MORTGAGE.

 

ARTICLE IV

Mortgagor’s Warranties and Covenants

 

4.1                                 Payment of Obligations.  Mortgagor covenants
that Mortgagor shall timely pay and perform the Obligations secured by this
Mortgage.

 

9

--------------------------------------------------------------------------------


 

4.2                                 Representations and Warranties.  Mortgagor
represents and warrants as follows:

 

(a)                                  Incorporation of Representations and
Warranties from the Credit Agreement.  The representations and warranties
applicable to the Mortgagor and to its Properties contained in Article IV of the
Credit Agreement are hereby confirmed and restated, each such representation and
warranty, together with all related definitions and ancillary provisions, being
hereby incorporated into this Mortgage by reference as though specifically set
forth in this Section.

 

(b)                                 Title to Collateral.  Mortgagor has good and
marketable title to the Collateral as is customary in the oil and gas industry
in all material respects and free from all Liens, security interests or other
encumbrances except as permitted by the provisions of Section 4.4(i) below.  The
descriptions set forth in Exhibit A of the quantum and nature of the interests
of Mortgagor in and to the Oil and Gas Properties include the entire interests
of Mortgagor in the Oil and Gas Properties and are complete and accurate in all
material respects.  There are no “back-in” or “reversionary” interests held by
third parties which could reduce the interests of Mortgagor in the Oil and Gas
Properties except as set forth on Exhibit A.  No operating or other agreement to
which Mortgagor is a party or by which Mortgagor is bound affecting any part of
the Collateral requires Mortgagor to bear any of the costs relating to the
Collateral greater than the leasehold interest of Mortgagor in such portion of
the Collateral, except in the event Mortgagor is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs.

 

(c)                                  Status of Leases, Term Mineral Interests
and Contracts.  All of the leases and term mineral interests in the Oil and Gas
Properties are valid, subsisting and in full force and effect, and Mortgagor has
no knowledge that a default exists under any of the terms or provisions, express
or implied, of any of such leases or interests or under any agreement to which
the same are subject.  All of the Contracts and obligations of Mortgagor that
relate to the Oil and Gas Properties are in full force and effect and constitute
legal, valid and binding obligations of Mortgagor.  Neither Mortgagor nor, to
the knowledge of Mortgagor, any other party to any leases or term mineral
interests in the Oil and Gas Properties or any Contract (A) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, or (B) has given or threatened to give notice of any default under
or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any lease in the Oil and Gas
Properties or any Contract.

 

(d)                                 Production Burdens, Taxes, Expenses and
Revenues.  All rentals, royalties, overriding royalties, shut-in royalties and
other payments due under or with respect to the Oil and Gas Properties have been
properly and timely paid, except for payments held in suspense in the ordinary
course of business or remitted to state agencies responsible for handling
unclaimed property.  All taxes have been properly and timely paid except to the
extent such taxes are being contested in good faith and for which reserves in
accordance with GAAP have been made as reflected in the Financial Statements. 
All expenses payable under the terms of the

 

10

--------------------------------------------------------------------------------


 

Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefore and except for such expenses as are being currently
paid prior to delinquency in the ordinary course of business.  Except for
Mortgagor’s interests in certain Oil and Gas Properties, which Mortgagor
represents do not constitute a material portion (with 2% being deemed material)
of the value of the Collateral and all other Properties of Mortgagor securing
the Obligations, all of the proceeds from the sale of Hydrocarbons produced from
the Realty Collateral are being properly and timely paid to Mortgagor by the
purchasers or other remitters of production proceeds without suspense. 
Mortgagor’s ownership of the Hydrocarbons and the undivided interests therein as
specified on attached Exhibit A will, after giving full effect to all Liens
permitted hereby and after giving full effect to the agreements or instruments
set forth on Exhibit A and any other instruments or agreements affecting
Mortgagor’s ownership of the Hydrocarbons, afford Mortgagor not less than those
net interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest on attached Exhibit A and will cause Mortgagor to bear not more than
that portion (expressed as a fraction, percentage or decimal), specified as
working interest on attached Exhibit A, of the costs of drilling, developing and
operating the wells identified on Exhibit A.

 

(e)                                  Pricing.  The prices being received for the
production of Hydrocarbons do not violate any Contract or any law or
regulation.  Where applicable, all of the wells located on the Oil and Gas
Properties and production of Hydrocarbons therefrom have been properly
classified under appropriate governmental regulations.

 

(f)                                    Gas Regulatory Matters.  Mortgagor has
filed with the appropriate state and federal agencies all necessary rate and
collection filings and all necessary applications for well determinations under
the Natural Gas Act of 1938, as amended, the Natural Gas Policy Act of 1978, as
amended, and the rules and regulations of the Federal Energy Regulatory
Commission (the “FERC”) thereunder, and each such application has been approved
by or is pending before the appropriate state or federal agency.

 

(g)                                 Production Balances.  Except as set forth
below or permitted by the Credit Agreement, none of the purchasers under any
production sales contracts are entitled to “make-up” or otherwise receive
deliveries of Hydrocarbons at any time after the date hereof without paying at
such time the full contract price therefor.  Except as set forth below, no
person is entitled to receive any portion of the interest of Mortgagor in any
Hydrocarbons or to receive cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons under any operating agreement, gas
balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.  Mortgagor believes that certain third parties may be
entitled to receive “make-up” deliveries of Hydrocarbons or cash or other
payments to “balance” a disproportionate allocation of Hydrocarbons produced
from certain Oil and Gas Properties; provided, however, Mortgagor represents and
warrants that such deliveries or payments are not material (with 2% being deemed
material) in aggregate amount when compared to the value of the Collateral and
all other Properties of Mortgagor securing the Obligations.

 

(h)                                 Drilling Obligations.  There are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to

 

11

--------------------------------------------------------------------------------


 

continue to hold any of the Oil and Gas Properties in force and effect, except
for oil and gas leases that are still within their primary term (each of which
will require drilling operations to perpetuate it beyond its primary term) and
the standard provision in certain oil and gas leases that requires either
production or operations to perpetuate each respective lease after the
expiration of its primary term.

 

(i)                                     Compliance With Laws.  All wells on or
attributable to the Oil and Gas Properties have been drilled, completed and
operated, and all production therefrom has been accounted for and paid to the
persons entitled thereto, in compliance in all material respects with all
applicable federal, state and local laws and applicable rules and regulations of
the federal, state and local regulatory authorities having jurisdiction thereof.

 

(j)                                     Regulatory Filings and Compliance.  All
necessary regulatory filings have been properly made, and all regulatory
(including Environmental) processes have been complied with, in connection with
the drilling, completion and operation of the wells on or attributable to the
Oil and Gas Properties, and the issuance of all rights of way and other surface
uses necessary for the exploration, development and transportation to and from
such wells, and all other operations related thereto.

 

(k)                                  Allowables.  All production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.

 

(l)                                     Refund Obligations.  Mortgagor has not
collected any proceeds from the sale of Hydrocarbons produced from the Oil and
Gas Properties which are subject to any refund obligation.

 

(m)                               The address of Mortgagor’s place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.12, and there has been no change in the location of Mortgagor’s place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor’s name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is                         , the state of its formation is
Delaware and the correct spelling of Mortgagor’s name is as set forth in its
signature block below.

 

4.3                                 Further Assurances.

 

(a)                                  Mortgagor covenants that Mortgagor shall
execute and deliver such other and further instruments, and shall do such other
and further acts as in the opinion of Mortgagee may be necessary or desirable to
carry out more effectively the purposes of this Mortgage, including without
limiting the generality of the foregoing, (i) prompt correction of any defect in
the execution or acknowledgment of this Mortgage, any written instrument
comprising part or all of the Obligations, or any other document used in
connection herewith; (ii) prompt correction of any defect which may hereafter be
discovered in the title to the Collateral; (iii) prompt execution and delivery
of all division or transfer orders or other instruments which in Mortgagee’s
opinion

 

12

--------------------------------------------------------------------------------


 

are required to transfer to Mortgagee, for its benefit and the ratable benefit
of the other Credit Parties, the assigned proceeds from the sale of Hydrocarbons
from the Oil and Gas Properties; and (iv) prompt payment when due and owing of
all taxes, assessments and governmental charges imposed on this Mortgage, upon
the interest of Mortgagee or upon the income and profits from any of the above.

 

(b)                                 Mortgagor covenants that Mortgagor shall
maintain and preserve the Lien and security interest herein created as an
Acceptable Security Interest until all of the Obligations have been fully and
finally paid and discharged in full, all Commitments have been terminated or
expired and the Credit Agreement has been terminated in writing.

 

(c)                                  Mortgagor shall immediately notify
Mortgagee of any discontinuance of or change in the address of Mortgagor’s place
of business, residence, chief executive office or office where it keeps records
concerning accounts, contract rights and general intangibles.

 

4.4                                 Operation of Oil and Gas Properties.  Until
all of the Obligations have been fully and finally paid and discharged in full,
all Commitments have been terminated or expired, and the Credit Agreement has
been terminated in writing, Mortgagor shall (at Mortgagor’s own expense):

 

(a)                                  not enter into any operating agreement,
contract or agreement which materially adversely affects the Collateral;

 

(b)                                 do all things necessary and within the
reasonable control of Mortgagor to keep, or cause to be kept, in full force and
effect the Oil and Gas Properties and Mortgagor’s interests therein;

 

(c)                                  neither abandon, forfeit, surrender,
release, sell, assign, sublease, farmout or convey, nor agree to sell, assign,
sublease, farmout or convey, nor mortgage or grant security interests in, nor
otherwise dispose of or encumber any of the Collateral or any interest therein,
except as permitted by the Credit Agreement;

 

(d)                                 operate the Oil and Gas Properties or, to
the extent that the right of operation is vested in others, will exercise its
best efforts to cause the operator to operate the Oil and Gas Properties, in
each case in such a manner as to cause the Collateral to be maintained,
developed and protected against drainage and continuously operated for the
production and marketing of Hydrocarbons in a good and workmanlike manner as a
prudent operator would in accordance with (i) generally accepted practices,
(ii) applicable oil and gas leases and Contracts, and (iii) all applicable
Federal, state and local laws, rules and regulations;

 

(e)                                  promptly pay or cause to be paid when due
and owing (i) all rentals and royalties payable in respect of the Collateral;
(ii) all expenses incurred in or arising from the operation or development of
the Collateral; (iii) all taxes, assessments and governmental charges imposed
upon the Collateral, upon the income and profits from any of the Collateral, or
upon Mortgagee because of its interest therein; and (iv) all local, state and
federal taxes, payments and contributions for which Mortgagor may be liable
except to the extent disputed as permitted under

 

13

--------------------------------------------------------------------------------


 

the Credit Agreement; and indemnify Mortgagee from all liability in connection
with any of the foregoing;

 

(f)                                    promptly take all action necessary to
enforce or secure the observance or performance of any term, covenant, agreement
or condition to be observed or performed by third parties under any Contract, or
any part thereof, or to exercise any of its rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof;

 

(g)                                 other than as otherwise permitted under the
terms of the Credit Agreement, cause the Operating Equipment and the Fixture
Operating Equipment to be kept in good and effective operating condition,
ordinary wear and tear excepted, and cause to be made all repairs, renewals,
replacements, additions and improvements thereof or thereto, necessary or
appropriate in connection with the production of Hydrocarbons from the Oil and
Gas Properties;

 

(h)                                 permit and do all things necessary or proper
to enable the Mortgagee (through any of their respective agents and employees)
to enter upon the Oil and Gas Properties for the purpose of investigating and
inspecting the condition and operations of the Collateral in accordance with the
terms of the Credit Agreement;

 

(i)                                     cause the Collateral to be kept free and
clear of Liens, charges, security interests and encumbrances of every character
other than (i) the Liens and security interests created and assigned by this
Mortgage and (ii) the Permitted Liens;

 

(j)                                     carry and maintain the insurance
required by the Credit Agreement;

 

(k)                                  furnish to Mortgagee, upon request, copies
of any Contracts; and

 

(l)                                     promptly perform all covenants express
or implied in any Contract.

 

4.5                                 Recording.  Mortgagor shall promptly (at
Mortgagor’s own expense) record, register, deposit and file this Mortgage and
every other instrument in addition or supplement hereto, including applicable
financing statements, in such offices and places within the state where the
Collateral is located and in the state where the Mortgagor is registered as a
limited liability company and at such times and as often as may be necessary to
preserve, protect and renew the Lien and security interest herein created as an
Acceptable Security Interest on real or personal property as the case may be,
and otherwise shall do and perform all matters or things necessary or expedient
to be done or observed by reason of any Legal Requirement for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

4.6                                 Records, Statements and Reports. Mortgagor
shall keep proper books of record and account in which complete and correct
entries shall be made of Mortgagor’s transactions in accordance with the method
of accounting required in the Credit Agreement and shall furnish or cause to be
furnished to Mortgagee the reports required to be delivered pursuant to the
terms of the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

4.7                                 Insurance.  To the extent that insurance is
carried by a third-party operator on behalf of Mortgagor, upon request by
Mortgagee, Mortgagor shall obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured.  Mortgagor
hereby assigns to Mortgagee for its benefit and the benefit of the other Credit
Parties any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral and
Mortgagee may receive such monies and apply all or any part of the sums so
collected, at its election, toward payment of the Obligations, whether or not
such Obligations are then due and payable, in such manner as Mortgagee may
elect. Any insurance proceeds received by Mortgagor shall be held in trust for
the benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.

 

ARTICLE V

Default

 

5.1                                 Events of Default.  An Event of Default
under the terms of the Credit Agreement shall constitute an “Event of Default”
under this Mortgage.

 

5.2                                 Acceleration Upon Default.  Upon the
occurrence and during the continuance of any Event of Default, Mortgagee may (or
shall at the request of the Majority Lenders), declare the entire unpaid
principal of, and the interest accrued on, and all other amounts owed in
connection with, the Obligations to be forthwith due and payable, whereupon the
same shall become immediately due and payable without any protest, presentment,
demand, notice of intent to accelerate, notice of acceleration or further notice
of any kind, all of which are hereby expressly waived by Mortgagor.  Whether or
not Mortgagee or the Majority Lenders elect to accelerate as herein provided,
Mortgagee may simultaneously, or thereafter, without any further notice to
Mortgagor, exercise any other right or remedy provided in this Mortgage or
otherwise existing under the Credit Agreement or any other Loan Documents or any
other agreement, document, or instrument evidencing obligations owing from the
Mortgagor to any of the Credit Parties.

 

ARTICLE VI

Mortgagee’s Rights

 

6.1                                 Rights to Realty Collateral Upon Default.

 

(a)                                  Operation of Property by Mortgagee.  Upon
the occurrence and during the continuance of an Event of Default, and in
addition to all other rights of Mortgagee, Mortgagee shall have the following
rights and powers (but no obligation):

 

(i)  To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

(ii)  To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

15

--------------------------------------------------------------------------------


 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers.  When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid and all of the
Obligations have been fully and finally paid and discharged in full, all of the
Commitments have terminated or expired, and the Credit Agreement has been
terminated in writing, the Realty Collateral shall be returned to Mortgagor
(providing there has been no foreclosure sale).

 

(b)                                 Judicial Proceedings.  Upon the occurrence
and during the continuance of an Event of Default, the Mortgagee, in lieu of or
in addition to exercising the power of sale hereafter given, may proceed by a
suit or suits, in equity or at law (i) for the specific performance of any
covenant or agreement herein contained or in aid of the execution of any power
herein granted, (ii) for the appointment of a receiver whether there is then
pending any foreclosure hereunder or the sale of the Realty Collateral, or
(iii) for the enforcement of any other appropriate legal or equitable remedy. 
Furthermore, if an action is filed to foreclose this Mortgage, or if Mortgagee
seeks to foreclose this Mortgage by power of sale under the Oklahoma Power of
Sale Mortgage Foreclosure Act, Mortgagee shall be entitled to the immediate
appointment of a receiver pursuant to 12 O.S. §1551(2)(c) without the necessity
of further proof.

 

(c)                                  Intentionally omitted.

 

(d)                                 Certain Aspects of Sale.  Mortgagee will
have the right to become the purchaser at any foreclosure sale and to credit the
then outstanding balance of the Obligations against the amount payable by
Mortgagee as purchaser at such sale.  Statements of fact or other recitals
contained in any conveyance to any purchaser or purchasers at any sale made
hereunder will conclusively establish the occurrence of an Event of Default, any
acceleration of the maturity of the Obligations, the advertisement and conduct
of such sale in the manner provided herein and the truth and accuracy of all
other matters stated therein.  Mortgagor does hereby ratify and confirm all
legal acts that the Mortgagee may do in carrying out the Mortgagee’s duties and
obligations under this Mortgage, and Mortgagor hereby irrevocably appoints
Mortgagee to be the attorney-in-fact of Mortgagor and in the name and on behalf
of Mortgagor to execute and deliver any deeds, transfers, conveyances,
assignments, assurances and notices which Mortgagor ought to execute and deliver
and do and perform any and all such acts and things which Mortgagor ought to do
and perform under the covenants herein contained and generally to use the name
of Mortgagor in the exercise of all or any of the powers hereby conferred on
Mortgagee.  Upon any sale, whether under the power of sale hereby given or by
virtue of judicial proceedings, it shall not be necessary for Mortgagee or any
public officer acting under execution or by order of court, to have physically
present or constructively in his possession any of the

 

16

--------------------------------------------------------------------------------


 

Collateral, and Mortgagor hereby agrees to deliver to the purchaser or
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Collateral, then the title and right of possession to
such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.

 

(e)                                  Effect of Sale.  Any sale or sales of the
Realty Collateral will operate to divest all right, title, interest, claim and
demand whatsoever, either at law or in equity, of Mortgagor in and to the
premises and the Realty Collateral sold, and will be a perpetual bar, both at
law and in equity, against Mortgagor, Mortgagor’s successors or assigns, and
against any and all persons claiming or who shall thereafter claim all or any of
the Realty Collateral sold by, through or under Mortgagor, or Mortgagor’s
successors or assigns.  Nevertheless, if requested by the Mortgagee so to do,
Mortgagor shall join in the execution and delivery of all proper conveyances,
assignments and transfers of the Property so sold.  The purchaser or purchasers
at the foreclosure sale will receive as incident to his, her, its or their own
ownership, immediate possession of the Realty Collateral purchased and Mortgagor
agrees that if Mortgagor retains possession of the Realty Collateral or any part
thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser or purchasers and will be subject to eviction and
removal by any lawful means, with or without judicial intervention, and all
damages by reason thereof are hereby expressly waived by Mortgagor.

 

(f)                                    Provisions with Respect to the Power of
Sale.  Notwithstanding any other provisions in this Mortgage, if Mortgagee sells
the Collateral under the power of sale granted by this Mortgage, the following
provisions shall apply:

 

(i)                                     The notices described in Title 46 Okla.
Stat. Sec. 40 and following, as amended (the “Act”), shall be given as and when
required therein;

 

(ii)                                  All notices which are required to be given
Mortgagor under the Act may be given to Mortgagor at the address which is set
forth in the first paragraph of this Mortgage, or if such address has been
changed pursuant to this Mortgage, to that changed address;

 

(iii)                               Mortgagee may purchase part or all of the
Collateral at any such sale;

 

(iv)                              Mortgagor stipulates the total amounts owing
under this Mortgage will have benefited Mortgagor substantially and are not
unconscionable in amount, and therefore the total amount of the Obligations,
less the fair market value of the Collateral sold under such Act, and any prior
indebtedness, shall be available as a deficiency judgment against Mortgagor;

 

(v)                                 The purchaser under such sale may seek and
obtain a writ of assistance by application to the District Court in the county
in Oklahoma in which any part of the Realty Collateral is located, or the United
States District Court having venue for actions arising in such county;

 

17

--------------------------------------------------------------------------------


 

(vi)                              Mortgagee may, at its option, proceed with
foreclosure under judicial proceedings instead of exercising the rights of this
Power of Sale;

 

(vii)                           All other procedures and requirements of such
Act shall be followed;

 

(viii)                        After the completion of the sale as contemplated
by such Act, the purchaser shall have all of Mortgagor’s right, title and
interest in and to the Collateral, free and clear of all rights of Mortgagor,
and free and clear of all rights of any person with a priority which is
subordinate to the lien of this Mortgage, except any right which may be reserved
under such Act;

 

(ix)                                Any recitation in any notice, publication
thereof, recordation thereof, or deed, of the existence of an event of default,
giving, publication, service and recordation of notice, occurrence of the sale
at the time and place set forth in such notice or any postponement authorized
and effective under such Act, circumstances of sale and bidding, and compliance
with the terms of such Act, shall be presumed to be statements of fact and no
person shall be required to investigate the truthfulness or accuracy of any such
recitation; and

 

(x)                                   The proceeds of any such sale shall be
applied first to the costs, attorney fees, and expenses of sale, next to the
Obligations; except that if such application of proceeds conflicts with the
requirements of such Act, the proceeds shall be applied as provided under such
Act only to the extent of any such conflict.

 

(g)                                 Application of Proceeds.  The proceeds of
any sale of the Realty Collateral or any part thereof, whether under the power
of sale herein granted and conferred or by virtue of judicial proceedings, shall
either be, at the option of Mortgagee, applied at the time of receipt, or held
by Mortgagee in the Collateral Account as additional Collateral, and in either
case, applied in the order set forth in Section 7.06 of the Credit Agreement.

 

(h)                                 Appraisement and Marshalling.  Mortgagor
agrees, to the full extent that Mortgagor may lawfully so agree, that Mortgagor
will not at any time insist upon or plead or in any manner whatever claim the
benefit of any appraisement, valuation, stay, extension or redemption law, now
or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Mortgage, the absolute sale of the Collateral, including the
Realty Collateral, or the possession thereof by any purchaser at any sale made
pursuant to this Mortgage or pursuant to the decree of any court of competent
jurisdiction.  Mortgagee hereby waives or does not waive appraisement, such
election to be made at or before entry of judgment in any action to foreclose
this Mortgage, and Mortgagor, for Mortgagor and all who may claim through or
under Mortgagor, hereby waives, to the extent that Mortgagor may lawfully do so
under any applicable law, any and all rights to have the Collateral, including
the Realty Collateral, marshaled upon any foreclosure of the Lien hereof or sold
in inverse order of alienation.  Mortgagor agrees that, in the event of a
judicial foreclosure or a sale under the power of sale provisions of this
Mortgage, the Collateral, including the Realty Collateral, may be sold in part,
in parcels or as an entirety as directed by Mortgagee.

 

18

--------------------------------------------------------------------------------


 

6.2                                 Rights to Personalty Collateral Upon
Default.  Upon the occurrence of an Event of Default, or at any time thereafter,
Mortgagee may proceed against the Personalty Collateral in accordance with the
rights and remedies granted herein with respect to the Realty Collateral, or
will have all rights and remedies granted by the Uniform Commercial Code as in
effect in Oklahoma and this Mortgage.  Mortgagee shall have the right to take
possession of the Personalty Collateral, and for this purpose Mortgagee may
enter upon any premises on which any or all of the Personalty Collateral is
situated and, to the extent that Mortgagor could do so, take possession of and
operate the Personalty Collateral or remove it therefrom.  Mortgagee may require
Mortgagor to assemble the Personalty Collateral and make it available to
Mortgagee at a place to be designated by Mortgagee which is reasonably
convenient to both parties.  Unless the Personalty Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Mortgagee will send Mortgagor reasonable notice of the time
and place of any public sale or of the time after which any private sale or
other disposition of the Personalty Collateral is to be made.  This requirement
of sending reasonable notice will be met if such notice is mailed, postage
prepaid, to Mortgagor at the address designated in Section 7.12 hereof (or such
other address as has been designated as provided herein) at least ten days
before the time of the sale or disposition.  In addition to the expenses of
retaking, holding, preparing for sale, selling and the like, Mortgagee will be
entitled to recover attorney’s fees and legal expenses as provided for in this
Mortgage and in the writings evidencing the Obligations before applying the
balance of the proceeds from the sale or other disposition toward satisfaction
of the Obligations.  Mortgagor will remain liable for any deficiency remaining
after the sale or other disposition.

 

6.3                                 Rights to Fixture Collateral Upon Default. 
Upon the occurrence of an Event of Default, or at any time thereafter, Mortgagee
may elect to treat the Fixture Collateral as either Realty Collateral or as
Personalty Collateral (but not both) and proceed to exercise such rights as
apply to the type of Collateral selected.

 

6.4                                 Account Debtors.  Mortgagee may, in its
discretion, after the occurrence and during the continuance of an Event of
Default, notify any account debtor to make payments directly to Mortgagee and
contact account debtors directly to verify information furnished by Mortgagor. 
Mortgagee shall not have any obligation to preserve any rights against prior
parties.

 

6.5                                 Costs and Expenses.  All sums advanced or
costs or expenses incurred by Mortgagee (either by it directly or on its behalf
by any receiver appointed hereunder) in protecting and enforcing its rights
hereunder shall constitute a demand obligation owing by Mortgagor to Mortgagee
as part of the Obligations.  Mortgagor hereby agrees to repay such sums on
demand plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee at the Reimbursement Rate.

 

6.6                                 Set-Off.  Upon the occurrence and during the
continuance of any Event of Default, Mortgagee shall have the right to set-off
any funds of Mortgagor in the possession of Mortgagee against any amounts then
due by Mortgagor to Mortgagee pursuant to this Mortgage.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII

Miscellaneous

 

7.1                                 Advances by Mortgagee.  Each and every
covenant of Mortgagor herein contained shall be performed and kept by Mortgagor
solely at Mortgagor’s expense.  If Mortgagor fails to perform or keep any of the
covenants of whatsoever kind or nature contained in this Mortgage, Mortgagee
(either by it directly or on its behalf by any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor’s behalf, and Mortgagor hereby agrees to repay such sums and any
attorneys’ fees incurred in connection therewith on demand plus interest thereon
from the date of the advance until reimbursement of Mortgagee at the
Reimbursement Rate.  In addition, Mortgagor hereby agrees to repay on demand any
costs, expenses and attorney’s fees incurred by Mortgagee which are to be
obligations of Mortgagor pursuant to, or allowed by, the terms of this Mortgage,
including such costs, expenses and attorney’s fees incurred pursuant to
Section 3.1(h), Section 6.5 or Section 7.2 hereof, plus interest thereon from
the date of the advance by Mortgagee until reimbursement of Mortgagee at the
Reimbursement Rate.  Such amounts will be in addition to any sum of money which
may, pursuant to the terms and conditions of the written instruments comprising
part of the Obligations, be due and owing.  No such advance will be deemed to
relieve Mortgagor from any default hereunder.

 

7.2                                 Defense of Claims.  Mortgagor shall promptly
notify Mortgagee in writing of the commencement of any legal proceedings
affecting Mortgagor’s title to the Collateral or Mortgagee’s Lien or security
interest in the Collateral, or any part thereof, and shall take such action,
employing attorneys agreeable to Mortgagee, as may be necessary to preserve
Mortgagor’s and Mortgagee’s rights affected thereby.  If Mortgagor fails or
refuses to adequately or vigorously, in the sole judgment of Mortgagee, defend
Mortgagor’s or Mortgagee’s rights to the Collateral, the Mortgagee may take such
action on behalf of and in the name of Mortgagor and at Mortgagor’s expense. 
Moreover, Mortgagee may take such independent action in connection therewith as
it may in its discretion deem proper, including the right to employ independent
counsel and to intervene in any suit affecting the Collateral.  All costs,
expenses and attorneys’ fees incurred by Mortgagee pursuant to this Section 7.2
or in connection with the defense by Mortgagee of any claims, demands or
litigation relating to Mortgagor, the Collateral or the transactions
contemplated in this Mortgage shall be paid by Mortgagor on demand plus interest
thereon from the date of such demand by Mortgagee until reimbursement of
Mortgagee at the Reimbursement Rate.

 

7.3                                 Termination.  If all of the Obligations have
been fully and finally paid and discharged in full, all Commitments have been
terminated or expired, and the Credit Agreement has been terminated in writing,
then all of the Collateral (to the extent not sold, assigned or otherwise
transferred as permitted herein or under applicable law) will revert to
Mortgagor and the entire estate, right, title and interest of the Mortgagee will
thereupon cease; and Mortgagee in such case shall, upon the request of Mortgagor
and the payment by Mortgagor of all attorneys’ fees and other expenses, deliver
to Mortgagor proper instruments acknowledging satisfaction of this Mortgage.

 

20

--------------------------------------------------------------------------------


 

7.4                                 Renewals, Amendments and Other Security. 
Without notice or consent of Mortgagor, renewals and extensions of the written
instruments constituting part or all of the Obligations may be given at any time
and amendments may be made to agreements relating to any part of such written
instruments or the Collateral.  Mortgagee may take or hold other security for
the Obligations without notice to or consent of Mortgagor.  The acceptance of
this Mortgage by Mortgagee shall not waive or impair any other security
Mortgagee may have or hereafter acquire to secure the payment of the Obligations
nor shall the taking of any such additional security waive or impair the Lien
and security interests herein granted.  The Mortgagee may resort first to such
other security or any part thereof, or first to the security herein given or any
part thereof, or from time to time to either or both, even to the partial or
complete abandonment of either security, and such action will not be a waiver of
any rights conferred by this Mortgage.  This Mortgage may not be amended, waived
or modified except in a written instrument executed by both Mortgagor and
Mortgagee.

 

7.5                                 Security Agreement, Financing Statement and
Fixture Filing.  This Mortgage will be deemed to be and may be enforced from
time to time as an assignment, chattel mortgage, contract, deed of trust,
financing statement, real estate mortgage, or security agreement, and from time
to time as any one or more thereof if appropriate under applicable state law. 
As a financing statement, this Mortgage is intended to cover all Personalty
Collateral including Mortgagor’s interest in all Hydrocarbons as and after they
are extracted and all accounts arising from the sale thereof at the wellhead. 
THIS MORTGAGE SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE
FILING WITH RESPECT TO FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.   This
Mortgage shall be filed in the real estate records or other appropriate records
of the county or counties in the state in which any part of the Realty
Collateral and Fixture Collateral is located as well as the Uniform Commercial
Code records of the Secretary of State or other appropriate office of the state
in which any Collateral or Mortgagor is located.  At Mortgagee’s request
Mortgagor shall deliver financing statements covering the Personalty Collateral,
including all Hydrocarbons sold at the wellhead, and Fixture Collateral, which
financing statements may be filed in the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any of the
Collateral or Mortgagor is located or in the county where any of the Collateral
is located.  Furthermore, Mortgagor hereby irrevocably authorizes Mortgagee and
any affiliate, employee or agent thereof, at any time and from time to time, to
file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Mortgage.  A photographic or other reproduction of
this Mortgage shall be sufficient as a financing statement.

 

7.6                                 Unenforceable or Inapplicable Provisions. 
If any term, covenant, condition or provision hereof is invalid, illegal or
unenforceable in any respect, the other provisions hereof will remain in full
force and effect and will be liberally construed in favor of the Mortgagee in
order to carry out the provisions hereof.

 

7.7                                 Rights Cumulative.  Each and every right,
power and remedy herein given to the Mortgagee will be cumulative and not
exclusive, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and

 

21

--------------------------------------------------------------------------------


 

as often and in such order as may be deemed expedient by the Mortgagee, as the
case may be, and the exercise, or the beginning of the exercise, of any such
right, power or remedy will not be deemed a waiver of the right to exercise, at
the same time or thereafter, any other right, power or remedy.  No delay or
omission by Mortgagee in the exercise of any right, power or remedy will impair
any such right, power or remedy or operate as a waiver thereof or of any other
right, power or remedy then or thereafter existing.

 

7.8                                 Waiver by Mortgagee.  Any and all covenants
in this Mortgage may from time to time by instrument in writing by Mortgagee, be
waived to such extent and in such manner as the Mortgagee may desire, but no
such waiver will ever affect or impair the Mortgagee’s rights hereunder, except
to the extent specifically stated in such written instrument.

 

7.9                                 Terms.  The term “Mortgagor” as used in this
Mortgage will be construed as singular or plural to correspond with the number
of persons executing this Mortgage as Mortgagor.  If more than one person
executes this Mortgage as Mortgagor, his, her, its, or their duties and
liabilities under this Mortgage will be joint and several.  The terms
“Mortgagee” and “Mortgagor” as used in this Mortgage include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties.  Unless the context otherwise requires, terms used in
this Mortgage which are defined in the Uniform Commercial Code of Oklahoma are
used with the meanings therein defined.

 

7.10                           Counterparts.  This Mortgage may be executed in
any number of counterparts, each of which will for all purposes be deemed to be
an original, and all of which are identical except that, to facilitate
recordation, in any particular counties counterpart portions of Exhibit A hereto
which describe Properties situated in counties other than the counties in which
such counterpart is to be recorded may have been omitted.

 

7.11                           Governing Law.  This Mortgage shall be governed
by and construed in accordance with the laws of the State of Oklahoma.

 

7.12                           Notice.  All notices required or permitted to be
given by Mortgagor or Mortgagee shall be made in the manner set forth in the
Credit Agreement and shall be addressed as follows:

 

Mortgagor:

c/o Cano Petroleum, Inc.

 

309 West 7th Street, Suite 1600

 

Fort Worth, Texas 76102

 

Attention: Morris B. Smith, CFO

 

Facsimile: (817) 334-0222

 

 

Mortgagee:

UnionBanCal Equities, Inc.

 

445 South Figueroa Street, 13th Floor

 

Los Angeles, California 90071

 

Attention:   Maggie Elower

 

Facsimile:   213-236-7619

 

22

--------------------------------------------------------------------------------


 

7.13                           Condemnation.  All awards and payments heretofore
and hereafter made for the taking of or injury to the Collateral or any portion
thereof whether such taking or injury be done under the power of eminent domain
or otherwise, are hereby assigned, and shall be paid to Mortgagee.  Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor.  Mortgagor
hereby agrees to make, execute and deliver, upon request, any and all
assignments and other instruments sufficient for the purpose of confirming this
assignment of the awards and payments to Mortgagee free and clear of any
encumbrances of any kind or nature whatsoever.  Any such award or payment may,
at the option of Mortgagee, be retained and applied by Mortgagee after payment
of attorneys’ fees, costs and expenses incurred in connection with the
collection of such award or payment toward payment of all or a portion of the
Obligations, whether or not the Obligations are then due and payable, or be paid
over wholly or in part to Mortgagor for the purpose of altering, restoring or
rebuilding any part of the Collateral which may have been altered, damaged or
destroyed as a result of any such taking, or other injury to the Collateral.

 

7.14                           Successors and Assigns.

 

(a)                                  This Mortgage is binding upon Mortgagor,
Mortgagor’s successors and assigns, and shall inure to the benefit of each
Credit Party and each of its successors and assigns, and the provisions hereof
shall likewise be covenants running with the land.

 

(b)                                 This Mortgage shall be transferable and
negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the transfer or
assignment by the Credit Parties (or any of them) of any of the Obligations, the
legal transfer or assignment by the Credit Parties (or any of them) of any of
the Obligations, the legal holder of such Obligations shall have all of the
rights granted to the Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that upon any transfer of all or
any portion of the Obligations, this Mortgage shall secure with retroactive rank
the existing Obligations of the Mortgagor to the transferee and any and all
Obligations to such transferee thereafter arising.

 

(c)                                  The Mortgagor hereby recognizes and agrees
that the Credit Parties (or any of them) may, from time to time, one or more
times, transfer all or any portion of the Obligations to one or more third
parties.  Such transfers may include, but are not limited to, sales of
participation interests in such Obligations in favor of one or more third
parties.  Upon any transfer of all or any portion of the Obligations, the
Mortgagee may transfer and deliver any and/or all of the Collateral to the
transferee of such Obligations and such Collateral shall secure any and all of
the Obligations in favor of such a transferee then existing and thereafter
arising, and after any such transfer has taken place, the Mortgagee shall be
fully discharged from any and all future liability and responsibility to the
Mortgagor with respect to such Collateral, and transferee thereafter shall be
vested with all the powers, rights and duties with respect such Collateral.

 

7.15                           Article and Section Headings.  The article and
section headings in this Mortgage are inserted for convenience of reference and
shall not be considered a part of this Mortgage or used in its interpretation.

 

23

--------------------------------------------------------------------------------


 

7.16                           Usury Not Intended.  It is the intent of
Mortgagor and Mortgagee in the execution and performance of this Mortgage, the
Credit Agreement and the other Loan Documents to contract in strict compliance
with applicable usury laws governing the Obligations including such applicable
usury laws of the State of Texas and the United States of America as are from
time-to-time in effect.  In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this
Mortgage, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Mortgage, the Credit
Agreement and the other Loan Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Obligations
(or if the Obligations shall have been paid in full, refund said excess to
Mortgagor).  In the event that the maturity of the Obligations is accelerated by
reason of any election of Mortgagee resulting from any Event of Default, or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum non-usurious rate
permitted by applicable law and excess interest, if any, provided for in this
Mortgage, the Credit Agreement or other Loan Documents shall be canceled
automatically as of the date of such acceleration and prepayment and, if
theretofore paid, shall be credited on the Obligations or, if the Obligations
shall have been paid in full, refunded to Mortgagor.  In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
maximum non-usurious rate permitted by applicable law, Mortgagor and Mortgagee
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal part during the period of the full stated term of
the Obligations, all amounts considered to be interest under applicable law of
any kind contracted for, charged, received or reserved in connection with the
Obligation.

 

7.17                           Credit Agreement.  To the fullest extent
possible, the terms and provisions of the Credit Agreement shall be read
together with the terms and provisions of this Mortgage so that the terms and
provisions of this Mortgage do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Mortgage conflict with any terms or
provisions of the Credit Agreement, the terms or provisions of the Credit
Agreement shall govern and control for all purposes; provided that the inclusion
in this Mortgage of terms and provisions, supplemental rights or remedies in
favor of the Secured Party not addressed in the Credit Agreement shall not be
deemed to be a conflict with the Credit Agreement and all such additional terms,
provisions, supplemental rights or remedies contained herein shall be given full
force and effect.

 

7.18                           Due Authorization.  Mortgagor hereby represents,
warrants and covenants to Mortgagee that the obligations of Mortgagor under this
Mortgage are the valid, binding and legally enforceable obligations of
Mortgagor, that the execution, ensealing and delivery of this Mortgage by
Mortgagor has been duly and validly authorized in all respects by Mortgagor, and

 

24

--------------------------------------------------------------------------------


 

that the persons who are executing and delivering this Mortgage on behalf of
Mortgagor have full power, authority and legal right to so do, and to observe
and perform all of the terms and conditions of this Mortgage on Mortgagor’s part
to be observed or performed.

 

7.19                           No Offsets, Etc.  Mortgagor hereby represents,
warrants and covenants to Mortgagee that there are no offsets, counterclaims or
defenses at law or in equity against this Mortgage or the indebtedness secured
hereby.

 

7.20                           Bankruptcy Limitation.  Notwithstanding anything
contained herein to the contrary, it is the intention of the Mortgagor, the
Mortgagee and the other Credit Parties that the amount of the Obligation secured
by the Mortgagor’s interests in any of its Property shall be in, but not in
excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer and other similar law, rule or regulation of any Governmental Authority
applicable to the Mortgagor.  Accordingly, notwithstanding anything to the
contrary contained in this Mortgage in any other agreement or instrument
executed in connection with the payment of any of the Obligations, the amount of
the Obligations secured by the Mortgagor’s interests in any of its Property
pursuant to this Mortgage shall be limited to an aggregate amount equal to the
largest amount that would not render the Mortgagor’s obligations hereunder or
the Liens and security interest granted to the Mortgagee hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

7.21                        Subordination and Intercreditor Agreement. 
Reference is made to the Subordination and Intercreditor Agreement, dated as of
                        , 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination and Intercreditor Agreement”),
among Union Bank of California, N.A., as Senior Agent, and UnionBanCal
Equities, Inc., as Subordinated Agent, and certain other persons, party or that
may become party thereto from time to time.  Notwithstanding anything herein to
the contrary, this Mortgage, the Liens granted to the Mortgagee pursuant to this
Mortgage and the exercise of any right or remedy by the Mortgagee or any of the
Lenders hereunder are subject to the provisions of the Subordination and
Intercreditor Agreement.  In the event of any conflict between the terms of the
Subordination and Intercreditor Agreement and this Mortgage, the terms of the
Subordination and Intercreditor Agreement shall govern and control.

 

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS DEFINED IN THIS
MORTGAGE, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

25

--------------------------------------------------------------------------------


 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

EXECUTED AND DELIVERED effective as of the date first written above.

 

 

MORTGAGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

 

MORTGAGEE:

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Henry Park

 

 

Senior Vice President

 

 

 

 

 

By:

 

 

 

Tom Thompson

 

 

Senior Vice President

 

26

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this            day of March,
2008, by S. Jeffrey Johnson as President of Cano Petroleum, Inc., on behalf of
said limited liability company.

 

 

 

 

 

Notary Public in and for

 

the State of Texas

 

 

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On March     , 2008, before me, Henry Park, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

  (Seal)

 

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On March     , 2008, before me, Tom Thompson, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

  (Seal)

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

SUBORDINATED MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT

 

The designation “Working Interest” or “WI” or “GWI” when used in this
Exhibit means an interest owned in an oil, gas, and mineral lease that
determines the cost-bearing percentage of the owner of such interest.  The
designation “Net Revenue Interest” or “NRI” or “NRIO” or “NRIG” means that
portion of the production attributable to the owner of a working interest after
deduction for all royalty burdens, overriding royalty burdens or other burdens
on production, except severance, production, and other similar taxes.  The
designation “Overriding Royalty Interest” “ORRI” means an interest in production
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
“Royalty Interest” or “RI” means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as “Working
Interest” or “WI” or “GWI” or “Net Revenue Interest” or “NRI” or “NRIO” or
“NRIG” is the Mortgagor’s interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor’s ownership of the Hydrocarbons.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage.  All right,
title, and interest of Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.

 

The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

THE OBLIGATIONS OF THE BORROWER UNDER THIS NOTE ARE SUBORDINATED TO THE PAYMENT
OF CERTAIN SENIOR DEBT AS SET FORTH IN THE SUBORDINATION AND INTERCREDITOR
AGREEMENT REFERRED TO BELOW.

 

NOTE

 

$                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
, 2008

 

For value received, the undersigned Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of
                                               (“Bank”), the principal amount of
                                                                                      
Dollars ($                            ) or, if less, the aggregate outstanding
principal amount of the Advances (as defined in the Credit Agreement referred to
below) made by the Bank to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Subordinated Credit Agreement dated as
of March     , 2008 (as the same may be amended, restated, or modified from time
to time, the “Credit Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and UnionBanCal Equities, Inc., as administrative agent for the
Lenders (the “Administrative Agent”).  Capitalized terms used in this Note that
are defined in the Credit Agreement and not otherwise defined in this Note have
the meanings assigned to such terms in the Credit Agreement.  The Credit
Agreement, among other things, (a) provides for the making of the Advances by
the Bank to the Borrower in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Advance being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of this Note upon the
happening of certain events stated in the Credit Agreement and for optional and
mandatory prepayments of principal prior to the maturity of this Note upon the
terms and conditions specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the place and in the manner specified in
the Credit Agreement.  The Bank shall record payments of principal made under
this Note, but no failure of the Bank to make such recordings shall affect the
Borrower’s repayment obligations under this Note.

 

1

--------------------------------------------------------------------------------


 

Without being limited thereto or thereby, this Note is secured by the Security
Instruments and guaranteed under the Guaranties.

 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

 

This Note is also subject to the terms and provisions of the Subordination and
Intercreditor Agreement dated as of March         , 2008 (as the same may be
modified from time to time, the “Subordination and Intercreditor Agreement”),
among the Borrower, the Administrative Agent, the Guarantors, the Lenders, the
Senior Agent and the Senior Lenders.  The Subordination and Intercreditor
Agreement, among other things, contains subordination provisions that
subordinate the rights of the Bank to obtain payment of and exercise remedies
with respect to this Note.

 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of Texas (except that Chapter 346 of the Texas Finance
Code Chapter, which regulates certain revolving credit loan accounts shall not
apply to this Note).

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

UnionBanCal Equities, Inc., as Administrative Agent

445 South Figueroa Street, 15th Floor

Los Angeles, California 90071

 

Attention:  [LOAN PROCESSOR]

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Subordinated Credit Agreement dated as of March       , 2008 (as
the same has been and may be amended, restated or modified from time-to-time,
the “Credit Agreement,” the defined terms of which are used in this Notice of
Borrowing unless otherwise defined in this Notice of Borrowing) among the
Borrower, the lenders party thereto (the “Lenders”), and UnionBanCal
Equities, Inc., as administrative agent for the Lenders (the “Administrative
Agent”), and hereby gives you irrevocable notice pursuant to Section 2.03(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03(a) of the
Credit Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is                           ,           .

 

(b)                                 The Proposed Borrowing will be composed of
[Reference Rate Advances] [Eurodollar Rate Advances].

 

(c)                                  The aggregate amount of the Proposed
Borrowing is $                        .

 

(d)                                 [The Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Borrowing is [           month[s]].]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(1)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty expressly

 

1

--------------------------------------------------------------------------------


 

relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date; and

 

(2)                                  no Default has occurred and is continuing
or would result from the Proposed Borrowing or from the application of the
proceeds therefrom.

 

 

Very truly yours,

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

UnionBanCal Equities, Inc., as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071

Attention: [LOAN PROCESSOR]

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Subordinated Credit Agreement dated as of March       , 2008 (as
the same may be amended, restated or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Conversion or
Continuation unless otherwise defined in this Notice of Conversion or
Continuation) among the Borrower, the lenders party thereto (the “Lenders”), and
UnionBanCal Equities, Inc., as administrative agent for the Lenders (the
“Administrative Agent”), and hereby gives you irrevocable notice pursuant to
Section 2.03(b) of the Credit Agreement that the undersigned hereby requests a
Conversion or continuation of an outstanding Borrowing, and in connection with
that request sets forth below the information relating to such Conversion or
continuation (the “Proposed Borrowing”) as required by Section 2.03(b) of the
Credit Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is                               , 20    .

 

(b)                                 The Proposed Borrowing consists of [a
Conversion to [Reference Rate Advances] [Eurodollar Rate Advances]] [a
continuation of Eurodollar Rate Advances].

 

(c)                                  The aggregate amount of the Borrowing to be
[Converted] [continued] is $             and consists of [Reference Rate
Advances] [Eurodollar Rate Advances].

 

(d)                                 [The Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Borrowing is [         month[s]].]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(a)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty expressly

 

1

--------------------------------------------------------------------------------


 

relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date; and

 

(b)                                 no Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom.

 

 

Very truly yours,

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

THIS SUBORDINATED PLEDGE AGREEMENT dated as of March       , 2008 (this “Pledge
Agreement”) is by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of the Borrower signatory hereto (together with
the Borrower, the “Pledgors” and individually, each a “Pledgor”) and UnionBanCal
Equities, Inc. as Administrative Agent (in such capacity the “Administrative
Agent”) under the Credit Agreement (as hereinafter defined), for its benefit and
the benefit of the Lenders (as hereinafter defined).

 

RECITALS

 

A.            The Borrower, the lenders party thereto from time to time (the
“Lenders”; together with the Administrative Agent, the “‘Secured Parties”), and
the Administrative Agent have entered into that certain Subordinated Credit
Agreement dated of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.            It is a condition precedent to the extension of credit to the
Borrower under the Credit Agreement that the Pledgors and the Administrative
Agent, on behalf of the Lenders, execute and deliver this Pledge Agreement.

 

C.            Each Pledgor (other than the Borrower) is a subsidiary of the
Borrower, and therefore shall derive direct and indirect benefits from the
transactions contemplated by the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Administrative Agent for the
benefit of the Secured Parties as follows:

 

ARTICLE I.             DEFINITIONS.  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED
IN THIS PLEDGE AGREEMENT THAT ARE DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS BY THE CREDIT AGREEMENT.  ANY TERMS USED IN THIS
PLEDGE AGREEMENT THAT ARE DEFINED IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN
THE STATE OF TEXAS FROM TIME TO TIME (THE “UCC”) AND NOT OTHERWISE DEFINED
HEREIN OR IN THE CREDIT AGREEMENT, SHALL HAVE THE MEANINGS ASSIGNED TO THOSE
TERMS BY THE UCC.  ALL MEANINGS TO DEFINED TERMS, UNLESS OTHERWISE INDICATED,
ARE TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS

 

1

--------------------------------------------------------------------------------


 

DEFINED.  ARTICLE, SECTION, SCHEDULE, AND EXHIBIT REFERENCES ARE TO ARTICLES AND
SECTIONS OF AND SCHEDULES AND EXHIBITS TO THIS PLEDGE AGREEMENT, UNLESS
OTHERWISE SPECIFIED.  ALL REFERENCES TO INSTRUMENTS, DOCUMENTS, CONTRACTS, AND
AGREEMENTS ARE REFERENCES TO SUCH INSTRUMENTS, DOCUMENTS, CONTRACTS, AND
AGREEMENTS AS THE SAME MAY BE AMENDED, SUPPLEMENTED, AND OTHERWISE MODIFIED FROM
TIME TO TIME, UNLESS OTHERWISE SPECIFIED.  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS PLEDGE AGREEMENT SHALL
REFER TO THIS PLEDGE AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF
THIS PLEDGE AGREEMENT.  AS USED HEREIN, THE TERM “INCLUDING” MEANS “INCLUDING,
WITHOUT LIMITATION,”. PARAGRAPH HEADINGS HAVE BEEN INSERTED IN THIS PLEDGE
AGREEMENT AS A MATTER OF CONVENIENCE FOR REFERENCE ONLY AND IT IS AGREED THAT
SUCH PARAGRAPH HEADINGS ARE NOT A PART OF THIS PLEDGE AGREEMENT AND SHALL NOT BE
USED IN THE INTERPRETATION OF ANY PROVISION OF THIS PLEDGE AGREEMENT.

 

ARTICLE II.            PLEDGE.

 

Section 2.01.    Grant of Pledge.

 

(a)      Each Pledgor hereby pledges to the Administrative Agent, and grants to
the Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, the Pledged Collateral, as defined in Section 2.02 below. 
This Pledge Agreement shall secure (i) all Obligations (as defined in the Credit
Agreement) now or hereafter existing (ii) all other amounts now or hereafter
owed by the Borrower, any Pledgor, or any of their respective Subsidiaries under
this Pledge Agreement or the other Loan Documents to the Administrative Agent or
any other Lender, and (iii) any increases, extensions, modifications,
substitutions, amendments, restatements and renewals of any of the foregoing
obligations, whether for principal, interest, fees, expenses, indemnification or
otherwise.  All such obligations shall be referred to in this Pledge Agreement
as the “Secured Obligations”.

 

(b)      Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Administrative Agent and the Lenders that the
amount of the Secured Obligation secured by each Pledgor’s interests in any of
its property or assets (whether real or personal, or mixed, tangible or
intangible) (“Property”) shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority applicable to such Pledgor. 
Accordingly, notwithstanding anything to the contrary contained in this Pledge
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Pledgor’s interests in any of its Property pursuant
to

 

2

--------------------------------------------------------------------------------


 

this Pledge Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Pledgor’s obligations hereunder or the
liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

Section 2.02.    Pledged Collateral.  “Pledged Collateral” shall mean all of
each Pledgor’s right, title, and interest in the following, whether now owned or
hereafter acquired:

 

(a)      (i) all of the membership interests listed in the attached Schedule
2.02(a) issued to such Pledgor and all such additional membership interests of
any issuer of such interests hereafter acquired by such Pledgor (the “Membership
Interests”), (ii) the certificates representing the Membership Interests, if
any, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Membership Interests,  including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Membership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Membership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Membership Interests or the ownership thereof 
(collectively, the “Membership Interests Distributions”);

 

(b)      (i) all of the general and limited partnership interests listed in the
attached Schedule 2.02(b) issued to such Pledgor and all such additional limited
or general partnership interests of any issuer of such interests hereafter
acquired by such Pledgor (the “Partnership Interests”), and (ii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Partnership Interests,  including, without limitation, (A) any proceeds from
a sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof  (collectively, the “Partnership Interests
Distributions”);

 

(c)      (i) all of the shares of stock listed in the attached Schedule
2.02(c) issued to such Pledgor and all such additional shares of stock of any
issuer of such shares of stock hereafter issued to such Pledgor (the “Pledged
Shares”), (ii) the certificates representing the Pledged Shares, and (iii) all
rights to money or Property which such Pledgor now has or hereafter acquires in
respect of the Pledged Shares, including, without limitation, (A) any proceeds
from a sale by or on behalf of such Pledgor of any of the Pledged Shares, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Pledged

 

3

--------------------------------------------------------------------------------


 

Shares, whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Pledged Shares or
the ownership thereof (collectively, the “Pledged Shares Distributions”;
together with the Membership Interests Distributions and the Partnership
Interest Distributions, the “Distributions”); and

 

(d)      all proceeds from the Pledged Collateral described in paragraphs (a),
(b) and (c) of this Section 2.02.

 

Section 2.03.    Delivery of Pledged Collateral.  All certificates or
instruments, if any, representing the Pledged Collateral shall be delivered to
the Administrative Agent and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent.  After the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right, upon prior
written notice to the applicable Pledgor, to transfer to or to register in the
name of the Administrative Agent or any of its nominees any of the Pledged
Collateral, subject to the rights specified in Section 2.04.  In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.

 

Section 2.04.    Rights Retained by Pledgor.  Notwithstanding the pledge in
Section 2.01,

 

(a)      so long as no Event of Default shall have occurred and remain uncured
or unwaived and except as otherwise provided in the Credit Agreement, (i) each
Pledgor shall be entitled to receive and retain any dividends and other
Distributions paid on or in respect of the Pledged Collateral and the proceeds
of any sale of the Pledged Collateral; and (ii) each Pledgor shall be entitled
to exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that no Pledgor shall
exercise nor shall it refrain from exercising any such right if such action or
inaction, as applicable, would have a materially adverse effect on the value of
the Pledged Collateral; and

 

(b)      if an Event of Default shall have occurred and remain uncured or
unwaived,

 

(i)          until such time thereafter as the Administrative Agent gives
written notice of its election to exercise such voting and other consensual
rights pursuant to Section 5.02 hereof, each Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that no Pledgor shall
exercise nor shall it refrain from

 

4

--------------------------------------------------------------------------------


 

exercising any such right if such action or inaction, as applicable, would have
a materially adverse effect on the value of the Pledged Collateral; and

 

(ii)         at and after such time as the Administrative Agent gives written
notice of its election to exercise such voting and other consensual rights
pursuant to Section 5.02 hereof, each Pledgor shall execute and deliver (or
cause to be executed and delivered) to the Administrative Agent all proxies and
other instruments as the Administrative Agent may reasonably request to enable
the Administrative Agent to (A) exercise the voting and other rights which such
Pledgor is entitled to exercise pursuant to paragraph (a) or paragraph (b)(i) of
this Section 2.04, and (B) receive any Distributions and proceeds of sale of the
Pledged Collateral which such Pledgor is authorized to receive and retain
pursuant to paragraph (a)(i) of this Section 2.04.

 

ARTICLE III.        PLEDGOR’S REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS FOLLOWS:

 

(a)      The Pledged Collateral applicable to such Pledgor listed on the
attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and
validly issued to such Pledgor and are fully paid and nonassessable.

 

(b)      Such Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for (i) the security
interest created by this Pledge Agreement and (ii) other Liens permitted under
the Credit Agreement ( the “Permitted Liens”).

 

(c)      No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (a) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (b) for the exercise by the
Administrative Agent or any Secured Party of the voting or other rights provided
for in this Pledge Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Pledge Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(d)      Such Pledgor has the full right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Administrative Agent.

 

(e)      The Membership Interests listed on the attached Schedule
2.02(a) constitute the percentage of the issued and outstanding membership
interests of the respective issuer thereof set forth on Schedule 2.02(a) and all
of the Equity Interest in such issuer in which the Pledgor has any ownership
interest.

 

5

--------------------------------------------------------------------------------


 

(f)       The Partnership Interests listed on the attached Schedule
2.02(b) constitute the percentage of the issued and outstanding general and
limited partnership interests of the respective issuer thereof set forth on
Schedule 2.02(b) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(g)      The Pledged Shares list on the attached Schedule 2.02(c) constitute the
percentage of the issued and outstanding shares of capital stock of the
respective issuer thereof set forth on Schedule 2.02(c) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.

 

(h)      Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, the organizational number, and
all names used by it during the last five years prior to the date of this Pledge
Agreement.

 

ARTICLE IV.        PLEDGOR’S COVENANTS.  DURING THE TERM OF THIS PLEDGE
AGREEMENT AND UNTIL ALL OF THE SECURED OBLIGATIONS HAVE BEEN FULLY AND FINALLY
PAID AND DISCHARGED IN FULL, THE COMMITMENTS UNDER THE CREDIT AGREEMENT HAVE
BEEN TERMINATED OR EXPIRED, AND THE CREDIT AGREEMENT HAS BEEN TERMINATED IN
WRITING, EACH PLEDGOR COVENANTS AND AGREES WITH THE ADMINISTRATIVE AGENT THAT:

 

Section 4.01.    Protect Collateral; Further Assurances.  Each Pledgor will
warrant and defend the rights and title herein granted unto the Administrative
Agent in and to the Pledged Collateral (and all right, title, and interest
represented by the Pledged Collateral) against the claims and demands of all
Persons whomsoever.  Each Pledgor agrees that, at the expense of such Pledgor,
such Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary and
that the Administrative Agent or any Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent or any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral.  Each Pledgor hereby authorizes the Administrative Agent to
file any financing statements, amendments or continuations without the signature
of such Pledgor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Pledge
Agreement.

 

Section 4.02.    Transfer, Other Liens, and Additional Shares.  Each Pledgor
agrees that it will not (a) except as otherwise permitted by the Credit
Agreement, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (b) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for Permitted Liens.  Each
Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral that
is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any

 

6

--------------------------------------------------------------------------------


 

additional Equity Interests of an issuer acquired by such Pledgor.  No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Administrative Agent’s prior written consent.

 

Section 4.03.    Jurisdiction of Formation; Name Change.  Each Pledgor shall
give the Administrative Agent at least 30 days’ prior written notice before it
(i) in the case of a Pledgor that is not a “registered organization” (as defined
in Section 9-102 of the UCC) changes the location of its principal place of
business and chief executive office, or (ii) uses a trade name other than its
current name used on the date hereof.  Other than as permitted by Section 6.11
of the respective Credit Agreement, no Pledgor shall amend, supplement, modify
or restate its articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents, nor
amend its name or change its jurisdiction of incorporation, organization or
formation.

 

ARTICLE V.            REMEDIES UPON DEFAULT.  IF ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:

 

Section 5.01.    UCC Remedies.  To the extent permitted by law, the
Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a Administrative Agent
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral).

 

Section 5.02.    Dividends and Other Rights.

 

(a)      All rights of the Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Administrative Agent if the
Administrative Agent so elects and gives written notice of such election to the
affected Pledgor and all rights of the Pledgors to receive any Distributions on
or in respect of the Pledged Collateral and the proceeds of sale of the Pledged
Collateral which it would otherwise be authorized to receive and retain pursuant
to Section 2.04(b) shall cease.

 

(b)      All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary indorsement).

 

Section 5.03.    Sale of Pledged Collateral. The Administrative Agent may sell
all or part of the Pledged Collateral at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit, or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable in accordance with applicable laws.  Each Pledgor agrees
that to the extent permitted by law such sales may be made without notice.

 

7

--------------------------------------------------------------------------------


 

If notice is required by law, each Pledgor hereby deems 10 days’ advance notice
of the time and place of any public sale or the time after which any private
sale is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market shorter notice may be reasonable.  The
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Administrative
Agent may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor shall
fully cooperate with Administrative Agent in selling or realizing upon all or
any part of the Pledged Collateral.  In addition, each Pledgor shall fully
comply with the securities laws of the United States, the State of Texas, and
other states and take such actions as may be necessary to permit Administrative
Agent to sell or otherwise dispose of any securities representing the Pledged
Collateral in compliance with such laws.

 

Section 5.04.    Exempt Sale.  If, in the opinion of the Administrative Agent,
there is any question that a public or semipublic sale or distribution of any
Pledged Collateral will violate any state or federal securities law, the
Administrative Agent in its reasonable discretion (a) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to imposition of
restrictive legends on the certificates representing the security, or (b) may
sell such securities in an intrastate offering under Section 3(a)(11) of the
Securities Act of 1933, as amended, and no sale so made in good faith by the
Administrative Agent shall be deemed to be not “commercially reasonable” solely
because so made.  Each Pledgor shall cooperate fully with the Administrative
Agent in selling or realizing upon all or any part of the Pledged Collateral.

 

Section 5.05.    Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Pledged Collateral pledged
by the Pledgors shall be applied by the Administrative Agent as set forth in
Section 7.06 of the Credit Agreement.

 

Section 5.06.    Cumulative Remedies.  Each right, power and remedy herein
specifically granted to the Administrative Agent or otherwise available to it
shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity,
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Administrative Agent in its sole discretion.  No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI.          ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT FOR PLEDGOR.

 

Section 6.01.          Administrative Agent Appointed Attorney-in-Fact.  Each
Pledgor hereby irrevocably appoints the Administrative Agent as such Pledgor’s
attorney-in-fact, with full authority after the occurrence and during the
continuance of an Event of Default to act for such Pledgor and in the name of
such Pledgor, and, in the Administrative Agent’s discretion, to take any action
and to execute any instrument which the Administrative Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, indorse, and collect all instruments
made payable to such Pledgor representing any dividend, or the proceeds of the
sale of the Pledged Collateral, or other distribution in respect of the Pledged
Collateral and to give full discharge for the same.  Each Pledgor hereby
acknowledges, consents and agrees that the power of attorney granted pursuant to
this Section is irrevocable and coupled with an interest.

 

Section 6.02.          Administrative Agent May Perform. The Administrative
Agent may from time-to-time, at its option but at the Pledgors’ expense, perform
any act which any Pledgor agrees hereunder to perform and which such Pledgor
shall fail to perform after being requested in writing so to perform (it being
understood that no such request need be given after the occurrence and during
the continuance of any Event of Default and after notice thereof by the
Administrative Agent to the affected Pledgor) and the Administrative Agent may
from time-to-time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Pledged Collateral or of its security interest therein.  The
Administrative Agent shall provide notice to the affected Pledgor of any action
taken hereunder; provided however, the failure to provide such notice shall not
be construed as a waiver of any rights of the Administrative Agent provided
under this Pledge Agreement or under applicable law.

 

Section 6.03.          Administrative Agent Has No Duty.  The powers conferred
on the Administrative Agent hereunder are solely to protect its interest in the
Pledged Collateral and shall not impose any duty on it to exercise any such
powers.  Except for reasonable care of any Pledged Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Pledged Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

 

Section 6.04.          Reasonable Care.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, it being understood that the Administrative Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or

 

9

--------------------------------------------------------------------------------


 

(b) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

 

ARTICLE VII.         MISCELLANEOUS.

 

Section 7.01.         Expenses.  The Pledgors will upon demand pay to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties the amount of any reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any experts, which the
Administrative Agent and the other Lenders may incur in connection with (a) the
custody, preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Administrative Agent or any Lender or any other
Lenders hereunder, and (c) the failure by any Pledgor to perform or observe any
of the provisions hereof.

 

Section 7.02.         Amendments, Etc.  No amendment or waiver of any provision
of this Pledge Agreement nor consent to any departure by any Pledgor herefrom
shall be effective unless made in writing and executed by the affected Pledgor
and the Administrative Agent, and such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 7.03.         Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Credit Agreement.

 

Section 7.04.         Continuing Security Interest; Transfer of Interest.

 

(a)           This Pledge Agreement shall create a continuing security interest
in the Pledged Collateral and, unless expressly released by the Administrative
Agent, shall (i) remain in full force and effect until the indefeasible payment
in full in cash of, and termination of, the Secured Obligations and the
termination of the Commitments under the Credit Agreement, (ii) be binding upon
the Pledgors, the Administrative Agent, the Lenders and their successors, and
assigns, and (iii) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of and be binding upon, the
Administrative Agent, and the Lenders and their respective successors,
transferees, and assigns.  Without limiting the generality of the foregoing
clause, when any Secured Party assigns or otherwise transfers any interest held
by it under either the Credit Agreement or other Loan Document to any other
Person pursuant to the terms of the Credit Agreement or such other Loan
Document, that other Person shall thereupon become vested with all the benefits
held by such Secured Party under this Pledge Agreement.

 

(b)           Upon the indefeasible payment in full and termination of the
Secured Obligations, the termination of all Commitments under the Credit
Agreement, and the termination of the Credit Agreement in writing, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to the applicable Pledgor to

 

10

--------------------------------------------------------------------------------


 

the extent such Pledged Collateral shall not have been sold or otherwise applied
pursuant to the terms hereof.  Upon any such termination, the Administrative
Agent will, at the Pledgors’ expense, deliver all Pledged Collateral to the
applicable Pledgor, execute and deliver to the applicable Pledgor such documents
as such Pledgor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination.

 

Section 7.05.         Waivers.  Each Pledgor hereby waives:

 

(a)           promptness, diligence, notice of acceptance, and any other notice
with respect to any of the Secured Obligations and this Pledge Agreement;

 

(b)           any requirement that the Administrative Agent or any Secured Party
protect, secure, perfect, or insure any Lien or any Property subject thereto or
exhaust any right or take any action against any Pledgor, any Guarantor, or any
other Person or any collateral; and

 

(c)           any duty on the part of the Administrative Agent to disclose to
any Pledgor any matter, fact, or thing relating to the business, operation, or
condition of any Pledgor, any Guarantor, or any other Person and their
respective assets now known or hereafter known by such Person.

 

Section 7.06.         Severability.  Wherever possible each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

 

Section 7.07.         Choice of Law.  This Pledge Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas,
except to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.

 

Section 7.08.         Counterparts.  The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

Section 7.09.         Headings.  Paragraph headings have been inserted in this
Pledge Agreement as a matter of convenience for reference only and it is agreed
that such paragraph

 

11

--------------------------------------------------------------------------------


 

headings are not a part of this Pledge Agreement and shall not be used in the
interpretation of any provision of this Pledge Agreement.

 

Section 7.10.         Reinstatement.  If, at any time after payment in full of
all Secured Obligations and termination of the Administrative Agent’s security
interest, any payments on the Secured Obligations previously made must be
disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Administrative Agent’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Administrative Agent all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Administrative Agent’s security
interest.  EACH PLEDGOR SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 7.11.         Conflicts.  In the event of any explicit or implicit
conflict between any provisions of this Pledge Agreement and any provision of
the Credit Agreement, the terms of the Credit Agreement shall be controlling.

 

Section 7.12.         Additional Pledgors.  Pursuant to Section 6.15 of the
Credit Agreement, certain Subsidiaries of the Borrower that were not in
existence on the date of the Credit Agreement are required to enter into this
Pledge Agreement as Pledgors.  Upon execution and delivery after the date hereof
by the Administrative Agent and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Pledgor hereunder with the same force
and effect as if originally named as a Pledgor herein.  The execution and
delivery of any instrument adding an additional Pledgor as a party to this
Pledge Agreement shall not require the consent of any other Pledgor hereunder. 
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.

 

Section 7.13.         Subordination and Intercreditor Agreement.  Reference is
made to the Subordination and Intercreditor Agreement, dated as of
                        , 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination and Intercreditor Agreement”),
among Union Bank of California, N.A., as Senior Agent, and UnionBanCal
Equities, Inc., as Subordinated Agent, and certain other

 

12

--------------------------------------------------------------------------------


 

persons, party or that may become party thereto from time to time. 
Notwithstanding anything herein to the contrary, this Pledge Agreement, the
Liens granted to the Administrative Agent pursuant to this Pledge Agreement and
the exercise of any right or remedy by the Administrative Agent or any of the
Lenders hereunder are subject to the provisions of the Subordination and
Intercreditor Agreement.  In the event of any conflict between the terms of the
Subordination and Intercreditor Agreement and this Pledge Agreement, the terms
of the Subordination and Intercreditor Agreement shall govern and control.

 

Section 7.14.         Entire Agreement.  THIS PLEDGE AGREEMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR] as Pledgor, to the Administrative Agent.

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(B)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR], as Pledgor, to the Administrative Agent.

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(C)

 

Attached to and forming a part of that certain Pledge Agreement [DATE] by
[PLEDGOR] as Pledgor, to the Administrative Agent.

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

Pledgor:

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

Type of Organization:

 

 

 

 

Organizational Number:

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

Prior Names:

 

 

 

15

--------------------------------------------------------------------------------


 

Annex 1 to the

Subordinated Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Pledge Agreement dated as of March       , 2008 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each other party signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and UnionBanCal Equities, Inc. as
Administrative Agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as hereinafter defined) for the benefit of the Lenders (as
hereinafter defined).

 

RECITALS

 

A.            Reference is made to that certain Subordinated Credit Agreement
dated as of March       , 2008 (as it may be amended, restated or otherwise
modified from time to time, the “Credit Agreement”, among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and the Administrative
Agent; and

 

B.            The Pledgors have entered into the Pledge Agreement in order to
induce the Lenders to make the Advances under the Credit Agreement.  Pursuant to
Section 6.15 of the respective Credit Agreement, each Subsidiary of the Borrower
that was not in existence on the date of the respective Master Debt Agreement is
required to enter into the Pledge Agreement as a Pledgor upon becoming a
Subsidiary.  Section 7.12 of the Pledge Agreement provides that additional
Subsidiaries of the Borrower may become Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Senior Credit Agreement to
become a Pledgor under the Pledge Agreement.

 

C.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement and the
Credit Agreement.

 

Accordingly, the Administrative Agent and the New Pledgor agree as follows:

 

(a)           In accordance with Section 7.12 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects.  In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a continuing
security interest in and lien on all of the New Pledgor’s right, title and
interest in and

 

1

--------------------------------------------------------------------------------


 

to the Pledged Collateral of the New Pledgor.  Each reference to a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.

 

(b)           The New Pledgor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

(c)           This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

(d)           The New Pledgor hereby represents and warrants that (a) set forth
on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and correct
schedules of all its Membership Interests, Partnership Interests and Pledged
Shares, as each term is defined in the Pledge Agreement, and (b) set forth on
Schedule 3 attached hereto are its sole jurisdiction of formation, type of
organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.

 

(e)           Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

(f)            THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

(g)           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable

 

2

--------------------------------------------------------------------------------


 

provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

(h)           All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement.  All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto.

 

(i)            The New Pledgor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[

]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Schedules

Supplement No.       

to the Pledge Agreement

 

PLEDGED COLLATERAL OF THE NEW PLEDGOR

 

SCHEDULE 2.02(A)

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

SCHEDULE 2.02(B)

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

SCHEDULE 2.02(C)

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

Type of Organization:

 

 

 

 

Organizational Number:

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

Prior Names:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SECURITY AGREEMENT

 

THIS SUBORDINATED SECURITY AGREEMENT dated as of March       , 2008 (this
“Security Agreement”) is by and among CANO PETROLEUM, INC., a Delaware
corporation (“Borrower”), each subsidiary of the Borrower party hereto from time
to time (together with the Borrower, the “Grantors” and individually, each a
“Grantor”) and UnionBanCal Equities, Inc. as administrative agent (in such
capacity the “Administrative Agent”) for the ratable benefit of itself and the
Lenders (as defined below) (together with the Lenders, individually a “Secured
Party”, and collectively, the “Secured Parties”).

 

RECITALS

 

A.            Reference is made to that certain Subordinated Credit Agreement
dated as of March     , 2008 among the Borrower, the lenders party thereto from
time to time (the “Lenders”) and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Subordinated Credit Agreement”).

 

B.            Each Grantor (other than Borrower) is a Subsidiary of the Borrower
and will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement).

 

C.            It is a condition precedent to the extension of credit to the
Borrower under the Credit Agreement that the Grantors and the Administrative
Agent, on behalf of the Lenders, execute and deliver this Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Administrative Agent for its
benefit and the benefit of the Secured Parties as follows:

 

Section 1.          Definitions; Interpretation.  (a) All capitalized terms not
otherwise defined in this Security Agreement that are defined in the Credit
Agreement shall have the meanings assigned to such terms by the Credit
Agreement.  Any terms used in this Security Agreement that are defined in the
UCC (as defined below) and not otherwise defined herein or in the Credit
Agreement, shall have the meanings assigned to those terms by the UCC.  The
following terms shall have the meanings specified below:

 

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including,

 

1

--------------------------------------------------------------------------------


 

without limitation, rights arising under any of the Contracts or evidenced by an
account, note, contract, security agreement, Chattel Paper (including, without
limitation, tangible Chattel Paper and electronic Chattel Paper), or other
evidence of indebtedness or security, together with all of the right, title and
interest of any Grantor in and to (i) all security pledged, assigned,
hypothecated or granted to or held by any Grantor to secure the foregoing,
(ii) all of any Grantor’s right, title and interest in and to any goods or
services, the sale of which gave rise thereto, (iii) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (iv) all
powers of attorney granted to any Grantor for the execution of any evidence of
indebtedness or security or other writing in connection therewith, (v) all
books, correspondence, credit files, records, ledger cards, invoices, and other
papers relating thereto, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any Grantor or any computer
bureau from time to time acting for any Grantor, (vi) all evidences of the
filing of financing statements and other statements granted to any Grantor and
the registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers, (vii) all credit information, reports and
memoranda relating thereto, and (viii) all other writings related in any way to
the foregoing.

 

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral Account, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.

 

“Chattel Paper” has the meaning set forth in the UCC.

 

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

 

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.

 

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

 

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations,

 

2

--------------------------------------------------------------------------------


 

damages or otherwise; (ii) all of any Grantor’s claims, rights, powers, or
privileges and remedies under any Contract or Contract Document; and (iii) all
of any Grantor’s rights under any Contract or Contract Document to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
waiver or approval together with full power and authority with respect to any
Contract or Contract Document to demand, receive, enforce or collect any of the
foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of any
Secured Party, may be necessary or advisable in connection with any of the
foregoing.

 

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

 

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business

 

3

--------------------------------------------------------------------------------


 

identifiers, prints, labels, trade styles and service marks (whether or not
registered), trade dress, including logos and/or designs, copyrights, patents,
patent applications, goodwill of any Grantor’s business symbolized by any of the
foregoing, trade secrets, license rights, license agreements, permits,
franchises, and any rights to tax refunds to which any Grantor is now or
hereafter may be entitled.

 

“Hedge Contract” has the meaning set forth in the Senior Credit Agreement.

 

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

 

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents.

 

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.

 

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

 

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

 

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether

 

4

--------------------------------------------------------------------------------


 

voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims of any
Grantor for damages arising out of, or for breach of or default under, any
Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Secured Obligations” means all Obligations no or hereafter owed by the
Borrower, any Guarantor, or any of their respective Subsidiaries to the Secured
Parties, including any extensions, modifications, substitutions, amendments and
renewals thereof, whether for principal, interest, fees, expenses,
indemnification, or otherwise.

 

“Security Agreement” means this Subordinated Security Agreement, as the same may
be modified, supplemented or amended from time to time in accordance with its
terms.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

(b)           All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Security Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement.  As used herein, the term “including”
means “including, without limitation,”. Paragraph headings have been inserted in
this Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.

 

Section 2.          Assignment, Pledge and Grant of Security Interest.

 

(a)           As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and continuing security interest in all of such Grantor’s
right, title and interest in, to and under, all items described in this

 

5

--------------------------------------------------------------------------------


 

Section 2, whether now owned or hereafter acquired by such Grantor and wherever
located and whether now or hereafter existing or arising (collectively, the
“Collateral”):

 

(i)                             all Contracts, all Contract Rights, Contract
Documents and Accounts associated with such Contracts and each and every
document granting security to such Grantor under any such Contract;

 

(ii)                          all Accounts;

 

(iii)                       all Inventory;

 

(iv)                      all Equipment;

 

(v)                         all General Intangibles;

 

(vi)                      all Investment Property;

 

(vii)                   all Fixtures;

 

(viii)                all Cash Collateral;

 

(ix)                        any Legal Requirements now or hereafter held by such
Grantor (except that any Legal Requirement which would by its terms or under
applicable law become void, voidable, terminable or revocable by being subjected
to the Lien of this Security Agreement or in which a Lien is not permitted to be
granted under applicable law, is hereby excluded from such Lien to the extent
necessary so as to avoid such voidness, voidability, terminability or
revocability);

 

(x)                           any right to receive a payment under any Hedge
Contract in connection with a termination thereof;

 

(xi)                        (A) all policies of insurance and Insurance
Contracts, now or hereafter held by or on behalf of such Grantor, including
casualty and liability, business interruption, and any title insurance, (B) all
Proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person;

 

(xii)                     any and all liens and security interests (together
with the documents evidencing such security interests) granted to such Grantor
by an obligor to secure such obligor’s obligations owing under any Instrument,
Chattel Paper, or Contract which is pledged hereunder or with respect to which a
security interest in such Grantor’s rights in such Instrument, Chattel Paper, or
Contract is granted hereunder;

 

6

--------------------------------------------------------------------------------


 

(xiii)                 any and all guaranties given by any Person for the
benefit of such Grantor which guarantees the obligations of an obligor under any
Instrument, Chattel Paper or Contract, which are pledged hereunder;

 

(xiv)                without limiting the generality of the foregoing, all other
personal property, goods, Instruments, Chattel Paper, Documents, Fixtures,
credits, claims, demands and assets of such Grantor whether now existing or
hereafter acquired from time to time; and

 

(xv)                   any and all additions, accessions and improvements to,
all substitutions and replacements for and all products and Proceeds of or
derived from all of the items described above in this Section 2.

 

(b)           Notwithstanding anything contained herein to the contrary, it is
the intention of each Grantor, the Administrative Agent, and the other Secured
Parties that the amount of the Secured Obligation secured by each Grantor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor. Accordingly, notwithstanding anything to the contrary contained in this
Security Agreement in any other agreement or instrument executed in connection
with the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

Section 3.          Representations and Warranties.  Each Grantor hereby
represents and warrants the following to the Administrative Agent and the other
Secured Parties:

 

(i)            Records.  Such Grantor’s sole jurisdiction of formation and type
of organization are as set forth in Schedule 1 attached hereto.  All records
concerning the Accounts, General Intangibles, or any other Collateral applicable
to such Grantor are located at the address for such Grantor on such Schedule 1. 
None of the Accounts is evidenced by a promissory note or other instrument.

 

(ii)           Other Liens.  Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens.  No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the
Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

(iii)          Lien Priority and Perfection.

 

Subject only to Permitted Liens, this Security Agreement creates valid and
continuing security interests in the Collateral, securing the payment and
performance of all the Secured Obligations.  Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Administrative Agent hereunder will constitute valid
first-priority perfected security interests in all Collateral with respect to
which a security interest can be perfected by the filing of a financing
statement, subject only to Permitted Liens.

 

No consent of any other Person and no authorization, approval, or other action
by, and no notice to or filing with any Governmental Authority is required
(A) for the grant by such Grantor of the pledge, assignment, and security
interest granted hereby or for the execution, delivery, or performance of this
Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Administrative Agent of the rights
provided for in this Security Agreement or the remedies in respect of the
Collateral pursuant to this Security Agreement, except (1) those consents to
assignment of licenses, permits, approvals, and other rights that are as a
matter of law not assignable, (2) those consents, approvals, authorizations,
actions, notices or filings which have been duly obtained or made and, in the
case of the maintenance of perfection, the filing of continuation statements
under the UCC, and (3) those filings and actions described in Section 3(c)(i).

 

(iv)          Tax Identification Number and Organizational Number.  The federal
tax identification number of such Grantor and the organizational number of such
Grantor are as set forth in Schedule 1.

 

(v)           Tradenames; Prior Names.  Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the last five years prior to the date of this Security Agreement.

 

(vi)          Exclusive Control.  Such Grantor has exclusive possession and
control of its respective Equipment and Inventory.

 

Section 4.          Covenants.

 

(i)            Further Assurances.

 

Each Grantor agrees that from time to time, at its expense, such Grantor shall
promptly execute and deliver all instruments and documents, and take all action,
that may be reasonably necessary or desirable, or that the Administrative Agent
may reasonably request, in order to perfect and protect any pledge, assignment,
or security interest granted or intended to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and

 

8

--------------------------------------------------------------------------------


 

remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor (A) at the request of the
Administrative Agent, shall execute such instruments, endorsements or notices,
as may be reasonably necessary or desirable or as the Administrative Agent may
reasonably request, in order to perfect and preserve the assignments and
security interests granted or purported to be granted hereby, (B) shall, at the
reasonable request of the Administrative Agent, mark conspicuously each material
document included in the Collateral, each Chattel Paper included in the
Accounts, and each of its records pertaining to the Collateral with a legend, in
form and substance satisfactory to the Administrative Agent, including that such
document, Chattel Paper, or record is subject to the pledge, assignment, and
security interest granted hereby, (C) shall, if any Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Administrative Agent hereunder such note or instrument or chattel
paper duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Administrative Agent,
and (D) authorizes the Administrative Agent to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description).

 

Each Grantor shall pay all filing, registration and recording fees and all
refiling, re-registration and re-recording fees, and all other reasonable
expenses incident to the execution and acknowledgment of this Security
Agreement, any assurance, and all federal, state, county and municipal stamp
taxes and other taxes, duties, imports, assessments and charges arising out of
or in connection with the execution and delivery of this Security Agreement, any
agreement supplemental hereto, any financing statements, and any instruments of
further assurance.

 

Each Grantor shall promptly provide to the Administrative Agent all information
and evidence the Administrative Agent may reasonably request concerning the
Collateral to enable the Administrative Agent to enforce the provisions of this
Security Agreement.

 

(ii)           Change of Name; State of Formation.  Each Grantor shall give the
Administrative Agent at least 30 days’ prior written notice before it (i) in the
case of any Grantor that is not a “registered organization” (as such term is
defined in Section 9-102 of the UCC), changes the location of its principal
place of business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
Equipment, Inventory, or original copies of any Chattel Paper evidencing
Accounts, or (iv) uses a trade name other than its current name used on the date
hereof.  Other than as permitted by Section 6.11 of the Credit Agreement, no
Grantor shall amend, supplement, modify or restate its articles or certificate
of incorporation, bylaws, limited liability company agreements, or other
equivalent organizational documents, nor amend its name or change its
jurisdiction of incorporation, organization or formation.

 

(iii)          Right of Inspection.  Each Grantor shall hold and preserve, at
its own cost and expense satisfactory and complete records of the Collateral,
including, but not limited to,

 

9

--------------------------------------------------------------------------------


 

Instruments, Chattel Paper, Contracts, and records with respect to the Accounts,
and will permit representatives of the Administrative Agent, upon reasonable
advance notice, at any time during normal business hours to inspect and copy
them.  Upon the occurrence and during the continuation of any Event of Default,
at the Administrative Agent’s request, each Grantor shall promptly deliver
copies of any and all such records to the Administrative Agent.

 

(iv)          Liability Under Contracts and Accounts.  Notwithstanding anything
in this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release any Grantor from its obligations and duties under
any of the Contract Documents, or any other contract or instrument which are
part of the Collateral and Accounts included in the Collateral, (ii) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any Contract
Documents, or any other Contract or Instrument which are part of the Collateral
and Accounts included in the Collateral, and (iii) the Administrative Agent
shall not have any obligation or liability under any Contract Documents, or any
other contract or instrument which are part of the Collateral and Accounts
included in the Collateral by reason of the execution and delivery of this
Security Agreement, nor shall the Administrative Agent be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

 

(v)           Transfer of Certain Collateral; Release of Certain Security
Interest.  Each Grantor agrees that it shall not sell, assign, or otherwise
dispose of any Collateral, except as otherwise permitted under the Credit
Agreement.  The Administrative Agent shall promptly, at the Grantors’ expense,
execute and deliver all further instruments and documents, and take all further
action that a Grantor may reasonably request in order to release its security
interest in any Collateral which is disposed of in accordance with the terms of
the Credit Agreement.

 

(vi)          Accounts.  Each Grantor agrees that it will use commercially
reasonable efforts to ensure that each Account (i) is and will be, in all
material respects, the genuine, legal, valid, and binding obligations of the
account debtor in respect thereof, representing an unsatisfied obligation of
such account debtor, (ii) is and will be, in all material respects, enforceable
in accordance with its terms, (iii) is not and will not be subject to any
setoffs, defenses, taxes, counterclaims, except in the ordinary course of
business, (iv) is and will be, in all material respects, in compliance with all
applicable laws, whether federal, state, local or foreign, and (v) which if
evidenced by Chattel Paper, will not require the consent of the account debtor
in respect thereof in connection with its assignment hereunder.

 

(vii)         Negotiable Instrument.  If any Grantor shall at any time hold or
acquire any Negotiable Instruments, including promissory notes, such Grantor
shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.

 

10

--------------------------------------------------------------------------------


 

(viii)        Other Covenants of Grantor.  Each Grantor agrees that (i) any
action or proceeding to enforce this Security Agreement may be taken by the
Administrative Agent either in such Grantor’s name or in the Administrative
Agent’s name, as the Administrative Agent may deem necessary, and (ii) such
Grantor will, until the indefeasible payment in full in cash of the Secured
Obligations and the termination or expiration of the Commitments, warrant and
defend its title to the Collateral and the interest of the Administrative Agent
in the Collateral against any claim or demand of any Persons (other than
Permitted Liens) which could reasonably be expected to materially adversely
affect such Grantor’s title to, or the Administrative Agent’s right or interest
in, such Collateral.

 

Section 5.          Termination of Security Interest.  Upon the indefeasible
payment in full in cash of the Secured Obligations, the termination or
expiration of all Commitments and the termination of the Credit Agreement in
writing, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the applicable Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof.  Upon any such termination, the Administrative Agent will, at the
Grantors’ expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.

 

Section 6.          Reinstatement. If, at any time after payment in full of all
Secured Obligations and termination of the Administrative Agent’s security
interest, any payments on the Secured Obligations previously made must be
disgorged by the Administrative Agent for any reason whatsoever, including,
without limitation, the insolvency, bankruptcy or reorganization of any Grantor
or any other Person, this Security Agreement and the Administrative Agent’s
security interests herein shall be reinstated as to all disgorged payments as
though such payments had not been made, and each Grantor shall sign and deliver
to the Administrative Agent all documents, and shall do such other acts and
things, as may be necessary to reinstate and perfect the Administrative Agent’s
security interest.  EACH GRANTOR SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE
AGENT AND EACH OTHER ADMINISTRATIVE AGENT FROM AND AGAINST ANY CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED ADMINISTRATIVE AGENT’S OWN NEGLIGENCE BUT EXCLUDING
SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

Section 7.          Remedies upon Event of Default.

 

(a)           If any Event of Default has occurred and is continuing, the
Administrative Agent may (and shall at the written request of the Majority
Lender), (i) proceed to protect and enforce

 

11

--------------------------------------------------------------------------------


 

the rights vested in it by this Security Agreement or otherwise available to it,
including but not limited to, the right to cause all revenues and other moneys
pledged hereby as Collateral to be paid directly to it, and to enforce its
rights hereunder to such payments and all other rights hereunder by such
appropriate judicial proceedings as it shall deem most effective to protect and
enforce any of such rights, either at law or in equity or otherwise, whether for
specific enforcement of any covenant or agreement contained in any of the
Contract Documents, or in aid of the exercise of any power therein or herein
granted, or for any foreclosure hereunder and sale under a judgment or decree in
any judicial proceeding, or to enforce any other legal or equitable right vested
in it by this Security Agreement or by law; (ii) cause any action at law or suit
in equity or other proceeding to be instituted and prosecuted and enforce any
rights hereunder or included in the Collateral, subject to the provisions and
requirements thereof; (iii) sell or otherwise dispose of any or all of the
Collateral or cause the Collateral to be sold or otherwise disposed of in one or
more sales or transactions, at such prices and in such manner as may be
commercially reasonable, and for cash or on credit or for future delivery,
without assumption of any credit risk, at public or private sale, without demand
of performance or notice of intention to sell or of time or place of sale
(except such notice as is required by applicable statute and cannot be waived),
it being agreed that the Administrative Agent may be a purchaser on behalf of
the Secured Parties or on its own behalf at any such sale and that the
Administrative Agent, any other Secured Party, or any other Person who may be a
bona fide purchaser for value and without notice of any claims of any or all of
the Collateral so sold shall thereafter hold the same absolutely free from any
claim or right of whatsoever kind, including any equity of redemption of any
Grantor, any such demand, notice or right and equity being hereby expressly
waived and released to the extent permitted by law; (iv) incur reasonable
expenses, including reasonable attorneys’ fees, reasonable consultants’ fees,
and other costs appropriate to the exercise of any right or power under this
Security Agreement; (v) perform any obligation of any Grantor hereunder and make
payments, purchase, contest or compromise any encumbrance, charge or lien, and
pay taxes and expenses, without, however, any obligation to do so; (vi) in
connection with any acceleration and foreclosure, take possession of the
Collateral and render it usable and repair and renovate the same, without,
however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Secured Parties for any cost or expenses incurred
hereunder or under any of the Loan Documents and to the payment or performance
of any Grantor’s obligations hereunder or under any of the Loan Documents, and
apply the balance to the other Secured Obligations and any remaining excess
balance to whomsoever is legally entitled thereto; (vii) secure the appointment
of a receiver for the Collateral or any part thereof; (viii) require any Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent which is
reasonably convenient to both parties; (ix) exercise any other or additional
rights or remedies granted to a Administrative Agent under the UCC; or
(x) occupy any premises owned or leased by any Grantor where the Collateral or
any part thereof is assembled for a reasonable period in order to effectuate its
rights and remedies hereunder or

 

12

--------------------------------------------------------------------------------


 

under law, without obligation to any Grantor in respect of such occupation.  If,
pursuant to applicable law, prior notice of sale of the Collateral under this
Section is required to be given to any Grantor, each Grantor hereby acknowledges
that the minimum time required by such applicable law, or if no minimum time is
specified, 10 days, shall be deemed a reasonable notice period.   The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)           All reasonable costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the Administrative Agent in connection with any
suit or proceeding in connection with the performance by the Administrative
Agent of any of the agreements contained in any of the Contract Documents, or in
connection with any exercise of its rights or remedies hereunder, pursuant to
the terms of this Security Agreement, shall constitute additional indebtedness
secured by this Security Agreement and shall be paid on demand by the Grantors
to the Administrative Agent on behalf of the Secured Parties.

 

Section 8.          Remedies Cumulative; Delay Not Waiver.

 

(a)           No right, power or remedy herein conferred upon or reserved to the
Administrative Agent is intended to be exclusive of any other right, power or
remedy and every such right, power and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.  Resort to any or all security now or hereafter held by the
Administrative Agent may be taken concurrently or successively and in one or
several consolidated or independent judicial actions or lawfully taken
nonjudicial proceedings, or both.

 

(b)           No delay or omission of the Administrative Agent to exercise any
right or power accruing upon the occurrence and during the continuance of any
Event of Default as aforesaid shall impair any such right or power or shall be
construed to be a waiver of any such Event of Default or an acquiescence
therein; and every power and remedy given by this Security Agreement may be
exercised from time to time, and as often as shall be deemed expedient, by the
Administrative Agent.

 

Section 9.          Contract Rights.  After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may exercise any of
the Contract Rights and remedies of any Grantor under or in connection with the
Instruments, Chattel Paper, or Contracts which represent Accounts, the General
Intangibles, or which otherwise relate to the Collateral, including, without
limitation, any rights of any Grantor to demand or otherwise require payment of
any amount under, or performance of any provisions of, the Instruments, Chattel
Paper, or Contracts which represent Accounts, or the General Intangibles.

 

13

--------------------------------------------------------------------------------


 

Section 10.        Accounts.

 

(a)           After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, or may direct any Grantor to, take any
action the Administrative Agent deems necessary or advisable to enforce
collection of the Accounts, including, without limitation, notifying the account
debtors or obligors under any Accounts of the assignment of such Accounts to the
Administrative Agent and directing such account debtors or obligors to make
payment of all amounts due or to become due directly to the Administrative
Agent.  Upon such notification and direction, and at the expense of the
Grantors, the Administrative Agent may enforce collection of any such Accounts,
and adjust, settle, or compromise the amount or payment thereof in the same
manner and to the same extent as any Grantor might have done.

 

(b)           After receipt by any Grantor of the notice referred to in
Section 10(a) above that an Event of Default has occurred and is continuing, all
amounts and Proceeds (including instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Administrative
Agent hereunder, shall be segregated from other funds of such Grantor, and shall
promptly be paid over to the Administrative Agent in the same form as so
received (with any necessary indorsement) to be held as Collateral.  No Grantor
shall adjust, settle, or compromise the amount or payment of any Account, nor
release wholly or partly any account debtor or obligor thereof, nor allow any
credit or discount thereon other than in the ordinary course of business and
consistent with past practices.

 

Section 11.        Application of Collateral.  The proceeds of any sale, or
other realization (other than that received from a sale or other realization
permitted by the Senior Credit Agreement) upon all or any part of the Collateral
pledged by any Grantor shall be applied by the Administrative Agent as set forth
in Section 7.06 of the Credit Agreement.

 

Section 12.        Administrative Agent as Attorney-in-Fact for Grantor.  Each
Grantor hereby constitutes and irrevocably appoints the Administrative Agent,
acting for and on behalf of itself and the Secured Parties and each successor or
assign of the Administrative Agent and the Secured Parties, the true and lawful
attorney-in-fact of such Grantor, with full power and authority in the place and
stead of such Grantor and in the name of such Grantor, the Administrative Agent
or otherwise to, following the occurrence and during the continuation of an
Event of Default, take any action and execute any instrument at the written
direction of the Secured Parties and enforce all rights, interests and remedies
of such Grantor with respect to the Collateral, including the right:

 

(i)            to ask, require, demand, receive and give acquittance for any and
all moneys and claims for moneys due and to become due under or arising out of
the any of the other Collateral, including without limitation, any Insurance
Contracts;

 

(ii)           to elect remedies thereunder and to endorse any checks or other
instruments or orders in connection therewith;

 

14

--------------------------------------------------------------------------------


 

(iii)          to file any claims or take any action or institute any
proceedings in connection therewith which the Administrative Agent may deem to
be necessary or advisable;

 

(iv)          to pay, settle or compromise all bills and claims which may be or
become liens or security interests against any or all of the Collateral, or any
part thereof, unless a bond or other security satisfactory to the Administrative
Agent has been provided; and

 

(v)           upon foreclosure, to do any and every act which any Grantor may do
on its behalf with respect to the Collateral or any part thereof and to exercise
any or all of such Grantor’s rights and remedies under any or all of the
Collateral; provided, however, that the Administrative Agent shall not exercise
any such rights except upon the occurrence and continuation of an Event of
Default.  This power of attorney is a power coupled with an interest and shall
be irrevocable.

 

Section 13.        Administrative Agent May Perform.  The Administrative Agent
may from time-to-time perform any act which any Grantor has agreed hereunder to
perform and which such Grantor shall fail to perform after being requested in
writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of any Event of Default and
after notice thereof by the Administrative Agent to any Grantor) and the
Administrative Agent may from time-to-time take any other action which the
Administrative Agent deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein, and the
reasonable expenses of the Administrative Agent incurred in connection therewith
shall be part of the Secured Obligations and shall be secured hereby.

 

Section 14.        Administrative Agent Has No Duty.  The powers conferred on
the Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty on it to exercise any such powers. 
Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or responsibility for taking any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

Section 15.        Reasonable Care.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own Property.

 

Section 16.        Payments Held in Trust.  During the continuance of an Event
of Default, all payments received by any Grantor under or in connection with any
Collateral shall be received in trust for the benefit of the Administrative
Agent, and shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent in the same form as received
(with any necessary endorsement).

 

15

--------------------------------------------------------------------------------


 

Section 17.        Miscellaneous.

 

(a)           Expenses.  Each Grantor will upon demand pay to the Administrative
Agent for its benefit and the benefit of the Secured Parties the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Administrative Agent
may incur in connection with (i) the custody, preservation, use, or operation
of, or the sale, collection, or other realization of, any of the Collateral,
(ii) the exercise or enforcement of any of the rights of the Administrative
Agent hereunder, and (iii) the failure by any Grantor to perform or observe any
of the provisions hereof.

 

(b)           Amendments; Etc.  No amendment or waiver of any provision of this
Security Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and executed by the affected
Grantor and the Administrative Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(c)           Addresses for Notices.  All notices and other communications
provided for hereunder shall be made in the manner and to the addresses set
forth in the Credit Agreement.

 

(d)           Continuing Security Interest; Transfer of Interest.  This Security
Agreement shall create a continuing security interest in the Collateral and,
unless expressly released by the Administrative Agent, shall (a)  remain in full
force and effect until the indefeasible payment in full in cash of the Secured
Obligations, the termination or expiration of all Commitments, and the
termination of the Credit Agreement in writing, (b) be binding upon each Grantor
and its successors, tranferees and assigns, and (c) inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of and
be binding upon, the Administrative Agent, the Lenders and their respective
successors, transferees, and assigns.  Without limiting the generality of the
foregoing clause, when any Lender assigns or otherwise transfers any interest
held by it under the Credit Agreement or other Loan Document to any other Person
pursuant to the terms of the Credit Agreement or such other Loan Document, that
other Person shall thereupon become vested with all the benefits held by such
Lender under this Security Agreement.

 

(e)           Severability.  Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.

 

(f)            Choice of Law.  This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the state of Texas.

 

16

--------------------------------------------------------------------------------


 

(g)           Counterparts.  The parties may execute this Security Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Security Agreement in the presence of the other parties to this
Security Agreement.  In proving this Security Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

(h)           Headings.  Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.

 

(i)            Conflicts.  In the event of any explicit or implicit conflict
between any provision of this Security Agreement and any provision of the Credit
Agreement, the terms of the Senior Credit Agreement shall be controlling.

 

(j)            Additional Grantors.  Pursuant to Section 6.15 of the Credit
Agreement, each Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into this Security Agreement as a
Grantor upon becoming a Subsidiary of the Borrower.  Upon execution and delivery
after the date hereof by the Administrative Agent and such Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any instrument adding an additional
Grantor as a party to this Security Agreement shall not require the consent of
any other Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

 

(k)           Subordination and Intercreditor Agreement.  Reference is made to
the Subordination and Intercreditor Agreement, dated as of
                        , 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination and Intercreditor Agreement”),
among Union Bank of California, N.A., as Senior Agent, and UnionBanCal
Equities, Inc., as Subordinated Agent, and certain other persons, party or that
may become party thereto from time to time.  Notwithstanding anything herein to
the contrary, this Security Agreement, the Liens granted to the Administrative
Agent pursuant to this Security Agreement and the exercise of any right or
remedy by the Administrative Agent or any of the Lenders hereunder are subject
to the provisions of the Subordination and Intercreditor Agreement.  In the
event of any conflict between the terms of the Subordination and Intercreditor
Agreement and this Security Agreement, the terms of the Subordination and
Intercreditor Agreement shall govern and control.

 

(l)            Entire Agreement.  THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

 

17

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

18

--------------------------------------------------------------------------------


 

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

 

 

GRANTORS:

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[GUARANTORS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Security Agreement

 

Grantor:

 

Cano Petroleum, Inc.

 

 

 

Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

corporation

 

 

 

Address where records for

 

 

Collateral are kept:

 

[ADDRESS]

 

 

[CITY, STATE ZIP]

 

 

 

Organizational Number:

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

 

 

 

Grantor:

 

Ladder Companies, Inc.

 

 

 

Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

corporation

 

 

 

Address where records for

 

 

Collateral are kept:

 

[ADDRESS]

 

 

[CITY, STATE ZIP]

 

 

 

 

 

 

Organizational Number:

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

Grantor:

 

Square One Energy, Inc.

 

 

 

Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

corporation

 

1

--------------------------------------------------------------------------------


 

Address where records for

 

 

Collateral are kept:

 

[ADDRESS]

 

 

[CITY, STATE ZIP]

 

 

 

Organizational Number:

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

Prior Names:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Annex 1 to the

Security Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Security Agreement dated as of March     , 2008 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of Borrower signatory thereto (together with the
Borrower, the “Grantors” and individually, a “Grantor”) and UnionBanCal
Equities, Inc., as administrative agent (the “Administrative Agent”) for the
ratable benefit of itself, the Lenders (as defined below) (together with the
Lenders, individually a “Secured Party”, and collectively, the “Secured
Parties”).

 

A.            Reference is made to that certain Subordinated Credit Agreement
dated as of March       , 2008 by and among the Borrower, the lenders party
thereto from time to time (individually, a “Lender”, and collectively, the
“Lenders”), and the Administrative Agent (as it may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement and the
Credit Agreement.

 

C.            The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Advances.  Pursuant to Section 6.15 of the Credit
Agreement, each Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into the Security Agreement as a
Grantor upon becoming a Subsidiary.  Section 17(j) of the Security Agreement
provides that additional Subsidiaries of the Borrower may become Grantors under
the Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

(a)           In accordance with Section 17(j) of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby agrees (a) to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof in all
material respects.  In furtherance of the foregoing, the New Grantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a continuing security interest in and
lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement)

 

1

--------------------------------------------------------------------------------


 

of the New Grantor.  Each reference to a “Grantor” in the Security Agreement
shall be deemed to include the New Grantor.  The Security Agreement is hereby
incorporated herein by reference.

 

(b)           The New Grantor represents and warrants to the Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

(c)           This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Grantor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

(d)           The New Grantor hereby represents and warrants that set forth on
Schedule 1 attached hereto are (a) its sole jurisdiction of formation and type
of organization, (b) the location of all records concerning its Accounts,
General Intangibles, or any other Collateral, (c) its federal tax identification
number and the organizational number, and (d) all names used by it during the
last five years prior to the date of this Supplement.

 

(e)           Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

(f)            THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

(g)           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

2

--------------------------------------------------------------------------------


 

(h)           All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement.  All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.

 

(i)            The New Grantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS, REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[Name of New Grantor],

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

[ADMINISTRATIVE AGENT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1

Supplement No.      

to the Security Agreement

 

 

 

 

New Grantor:

 

[GRANTOR]

 

 

 

Jurisdiction of Formation / Filing:

 

[STATE]

 

 

 

Type of Organization:

 

[ENTITY TYPE]

 

 

 

Address where records for

 

 

Collateral are kept:

 

[ADDRESS]

 

 

[CITY, STATE   ZIP]

 

 

 

Organizational Number:

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

Prior Names:

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF TRANSFER LETTERS

 

                                  , 20     

 

                                       

                                       

                                       

Re:                               Agreement dated
                              , by and
between                                    , as Seller, and
                                                      , as Buyer (the
“Contract”).

 

Ladies and Gentlemen:

 

Cano Petroleum, Inc., a Delaware corporation (“Mortgagor”), has executed a
mortgage or deed of trust dated effective as of                    , 2008
(“Mortgage”) for the benefit of UnionBanCal Equities, Inc., as Administrative
Agent for the ratable benefit of itself and the Lenders (as defined in the
Mortgage), which Mortgage has been recorded in the Real Property Records of the
Counties listed on the attached Exhibit A.  A copy of the Mortgage is enclosed. 
The properties covered by the Mortgage include all of the oil, gas and other
hydrocarbons and/or other minerals attributable to the above-referenced Contract
to which we understand you are currently a party and includes the well or wells
listed on the attached Exhibit A with respect to which you are remitting
proceeds of production to the Mortgagor.  Your division order or lease numbers
for such well or wells are set forth on the attached Exhibit A.

 

Pursuant to Article III of the Mortgage, the Administrative Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto.  The assignment of the Hydrocarbons, products and proceeds was
effective as of 7:00 A.M., (Dallas, Texas Time), on
                            , 2008 (“Effective Date”).  The Lenders and the
Administrative Agent, however, as provided in Article III, have permitted
Mortgagor to collect the Hydrocarbons and the revenues and proceeds attributable
thereto until the Administrative Agent or the Mortgagor shall have instructed
the seller or purchaser of production to deliver such Hydrocarbons and all
proceeds therefrom directly to the Administrative Agent.  The purpose of this
letter is to notify you that, commencing immediately upon the receipt hereof,
and in accordance with the terms and conditions of the Mortgage, you are to
deliver all proceeds attributable to the sale of such Hydrocarbons pursuant to
the above-referenced Contract directly to the Administrative Agent at its office
at 445 South Figueroa Street, 13th Floor, Los Angeles, California 90071,
Telephone (      )                , Facsimile: (        )                  ,
Attention:                      , or to such other address of which we may
subsequently notify you in writing.  If you require the execution of transfer or
division orders, please forward the transfer or division orders to the
Administrative Agent at its address at indicated above, Attention: 
                          .

 

1

--------------------------------------------------------------------------------


 

Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.

 

 

Very truly yours,

 

 

 

 

 

UNIONBANCAL EQUITIES, INC., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware

 

corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF BORROWER’S COUNSEL OPINION

 

March 17, 2008

 

UnionBanCal Equities, Inc.

  Administrative Agent and a Lender, and all the

  other Lenders party to the Subordinated Credit Agreement

  described below

445 South Figueroa Street

13th Floor

Los Angeles, California 90071

 

Ladies and Gentlemen:

 

We have acted as Texas counsel to Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), Ladder Companies, Inc., a Delaware corporation (“Ladder”), Square
One Energy, Inc., a Texas corporation (“Square One”), W.O. Energy of
Nevada, Inc., a Nevada corporation (“WOEN”), WO Energy, Inc., a Texas
corporation (“WOE”), W.O. Operating Company, Ltd., a Texas limited partnership
(“Operating”), W.O. Production Company, Ltd., a Texas limited partnership
(“Production”), Cano Petro of New Mexico, Inc., a Texas corporation (“CPNM”) and
Pantwist, LLC, a Texas limited liability company (“Pantwist”, and together with
Ladder, Square One, WOEN, WOE, Operating, Production and CPNM, the “Guarantors”;
Borrower and the Guarantors are each a “Loan Party” and collectively, the “Loan
Parties”; Borrower and Ladder are collectively, the “Delaware Loan Parties”; and
Square One, WOE, Operating, Production, CPNM and Pantwist are collectively, the
“Texas Loan Parties”) in connection with that certain Subordinated Credit
Agreement (herein so called) dated as of even date herewith, executed by
Borrower, UnionBanCal Equities, Inc., as Administrative Agent (in such capacity,
the “Administrative Agent”), and each financial institution party thereto as a
Lender (collectively, the “Lenders”).  Capitalized terms used herein shall,
unless otherwise provided herein, have the respective meanings set forth in the
Subordinated Credit Agreement.

 

For the purpose of rendering the opinions set forth herein, we have been
furnished with and have reviewed the following documents each dated of even date
with the Subordinated Credit Agreement unless otherwise indicated (collectively,
the “Transaction Documents”):

 

(a)           the Subordinated Credit Agreement;

 

(b)           the Note, executed by Borrower and payable to the order of the
Administrative Agent in the original principal amount of $25,000,000;

 

1

--------------------------------------------------------------------------------


 

(c)           the Security Agreement, executed by the Loan Parties, in favor of
the Administrative Agent;

 

(d)           the Guaranty, executed by the Guarantors, in favor of the
Administrative Agent, for the benefit of the Beneficiaries (as defined therein);

 

(e)           the Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Production dated March 17, 2008, executed by
Square One, WOEN, WOE, Operating and Production as Mortgagors made to Henry Park
as the Trustee for the benefit of the Administrative Agent as the Mortgagee (the
“SOWWOP Texas Mortgage”);

 

(f)            the Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Production dated March 17, 2008, executed by
Pantwist as Mortgagor made to Henry Park, as the Trustee for the benefit of the
Administrative Agent as the Mortgagee (the “Pantwist Texas Mortgage”, and
together with the SOWWOP Texas Mortgage, the “Texas Mortgages”)

 

(g)           the Mortgage, Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated March 17, 2008, executed
by Borrower and Ladder as Mortgagors in favor of the Administrative Agent as the
Mortgagee (the “Oklahoma Mortgage”);

 

(h)           the Mortgage, Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated March 17, 2008, executed
by CPNM as Mortgagor in favor of the Administrative Agent as the Mortgagee (the
“New Mexico Mortgage”);

 

(i)            the Pledge Agreement, executed by Borrower, WOEN, and WOE in
favor of the Administrative Agent (the “Pledge Agreement”);

 

(j)            the Subordination and Intercreditor Agreement;

 

(k)           the UCC-1 Financing Statement reflecting Borrower as debtor and
the Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Delaware (the “Borrower Financing Statement”);

 

(l)            the UCC-1 Financing Statement reflecting Ladder as debtor and the
Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Delaware (the “Ladder Financing Statement”, and together
with the Borrower Financing Statement, the “Delaware Financing Statements”);

 

(m)          the UCC-1 Financing Statement reflecting Square One as debtor and
the Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “Square One Financing Statement”);

 

2

--------------------------------------------------------------------------------


 

(n)           the UCC-1 Financing Statement reflecting WOE as debtor and the
Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “WOE Financing Statement”);

 

(o)           the UCC-1 Financing Statement reflecting Operating as debtor and
the Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “Operating Financing Statement”);

 

(p)           the UCC-1 Financing Statement reflecting Production as debtor and
the Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “Production Financing Statement”);

 

(q)           the UCC-1 Financing Statement reflecting CPNM as debtor and the
Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “CPNM Financing Statement”); and

 

(r)            the UCC-1 Financing Statement reflecting Pantwist as debtor and
the Administrative Agent as secured party, to be filed in the Office of the
Secretary of State of Texas (the “Pantwist Financing Statement”, and together
with the Square One Financing Statement, the WOE Financing Statement, the
Operating Financing Statement, the Production Financing Statement and the CPNM
Financing Statement,  the “Texas Financing Statements”; the Delaware Financing
Statements and the Texas Financing Statements are collectively, the “Financing
Statements”).

 

(s)           the UCC-1 Financing Statement reflecting Borrower as debtor and
the Administrative Agent as secured party, to be filed in County Filing Offices,
as defined below (the “Borrower County Financing Statement”);

 

(t)            the UCC-1 Financing Statement reflecting Ladder as debtor and the
Administrative Agent as secured party, to be filed in the County Filing Offices
(the “Ladder County Financing Statement”);

 

(u)           the UCC-1 Financing Statement reflecting Square One as debtor and
the Administrative Agent as secured party, to be filed in the County Filing
Offices (the “Square One County Financing Statement”);

 

(v)           the UCC-1 Financing Statement reflecting WOE as debtor and the
Administrative Agent as secured party, to be filed in the County Filing Offices
(the “WOE County Financing Statement”);

 

3

--------------------------------------------------------------------------------


 

(w)          the UCC-1 Financing Statement reflecting Operating as debtor and
the Administrative Agent as secured party, to be filed in the County Filing
Offices (the “Operating County Financing Statement”);

 

(x)           the UCC-1 Financing Statement reflecting Production as debtor and
the Administrative Agent as secured party, to be filed in the County Filing
Offices (the “Production County Financing Statement”); and

 

(y)           the UCC-1 Financing Statement reflecting Pantwist as debtor and
the Administrative Agent as secured party, to be filed in the County Filing
Offices (the “Pantwist County Financing Statement”, and together with the Square
One County Financing Statement, the WOE County Financing Statement, the
Operating County Financing Statement, the Production County Financing Statement,
the Borrower County Financing Statement, and the Ladder County Financing
Statement, collectively, the “County Financing Statements”).

 

As used herein, the term “Collateral” shall mean the non-fixture equipment,
accounts, inventory, and general intangibles and other personal property that is
“Collateral” (as defined in the Security Agreement); provided that the
Collateral shall exclude all real property, real estate, leases, and fixtures
that are not personal property.  As used herein, the term “Real Property
Collateral” shall mean the real property, real estate, leases, and fixtures
described in the Texas Mortgages.  As used herein, the term “Pledged Collateral”
shall mean the “Pledged Collateral” as defined in the Pledge Agreement.

 

In addition to the Transaction Documents, other documents we have reviewed in
rendering this opinion, and upon which we have relied, include the following:

 

(a)           the Certificate of Incorporation of Borrower, certified by the
Secretary of State of the State of Delaware on March 6, 2008;

 

(b)           an Officer’s Certificate of Borrower (the “Borrower’s Officer’s
Certificate”) dated as of March 17, 2008, certifying (i) the Certificate of
Incorporation of Borrower, (ii) the Bylaws of Borrower, (iii) Resolutions
adopted by the Board of Directors of Borrower authorizing the execution,
delivery, and performance of the Transaction Documents executed by Borrower, and
(iv) the incumbency of officers of Borrower;

 

(c)           a certificate from the Secretary of State of the State of Delaware
indicating that Borrower is in existence and good standing as of March 3, 2008
(the “Borrower’s Existence and Good Standing Certificate”);

 

(d)           the Certificate of Incorporation of Ladder, certified by the
Secretary of State of the State of Delaware on March 6, 2008;

 

4

--------------------------------------------------------------------------------


 

(e)           an Officer’s Certificate of Ladder (“Ladder’s Officer’s
Certificate”) dated as of March 17, 2008 certifying (i) the Certificate of
Incorporation of Ladder, (ii) the Bylaws of Ladder, (iii) Resolutions adopted by
the Board of Directors of Ladder authorizing the execution, delivery, and
performance of the Transaction Documents executed by Ladder, and (iv) the
incumbency of officers of Ladder;

 

(f)            a certificate from the Secretary of State of the State of
Delaware indicating that Ladder is in existence and good standing as of March 5,
2008 (“Ladder’s Existence and Good Standing Certificate”);

 

(g)           the Articles of Incorporation of Square One, certified by the
Secretary of State of the State of Texas on March 6, 2008;

 

(h)           an Officer’s Certificate of Square One (“Square One’s Officer’s
Certificate”) dated as of March 17, 2008 certifying (i) the Articles of
Incorporation of Square One, (ii) the Bylaws of Square One, (iii) Resolutions
adopted by the Board of Directors of Square One authorizing the execution,
delivery, and performance of the Transaction Documents executed by Square One,
and (iv) the incumbency of officers of Square One;

 

(i)            a certificate from the Secretary of State of the State of Texas
indicating that Square One is in existence as of March 3, 2008 (“Square One’s
Existence Certificate”);

 

(j)            a certificate, dated March 12, 2008, from the Comptroller of
Public Accounts of the State of Texas, attesting to the current payment by
Square One of all franchise and similar taxes (“Square One’s Good Standing
Certificate”);

 

(k)           the Articles of Incorporation of WOEN, certified by the Secretary
of State of the State of Nevada on March 6, 2008;

 

(l)            an Officer’s Certificate of WOEN (“WOEN’s Officer’s Certificate”)
dated as of March 17, 2008 certifying (i) the Articles of Incorporation of WOEN,
(ii) the Bylaws of WOEN, (iii) Resolutions adopted by the Board of Directors of
WOEN authorizing the execution, delivery, and performance of the Transaction
Documents executed by WOEN, and (iv) the incumbency of officers of WOEN;

 

(m)          a certificate from the Secretary of State of the State of Nevada
indicating that WOEN is in existence and good standing as of March 3, 2008
(“WOEN’s Existence and Good Standing Certificate”);

 

(n)           the Articles of Incorporation of WOE, certified by the Secretary
of State of the State of Texas on March 6, 2008;

 

5

--------------------------------------------------------------------------------


 

(o)           an Officer’s Certificate of WOE (“WOE’s Officer’s Certificate”)
dated as of March 17, 2008 certifying (i) the Articles of Incorporation of WOE,
(ii) the Bylaws of WOE, (iii) Resolutions adopted by the Board of Directors of
WOE authorizing the execution, delivery, and performance of the Transaction
Documents executed by WOE, and (iv) the incumbency of officers of WOE;

 

(p)           a certificate from the Secretary of State of the State of Texas
indicating that WOE is in existence as of March 3, 2008 (“WOE’s Existence
Certificate”);

 

(q)           a certificate, dated March 12, 2008, from the Comptroller of
Public Accounts of the State of Texas, attesting to the current payment by WOE
of all franchise and similar taxes (“WOE’s Good Standing Certificate”);

 

(r)            the Certificate of Limited Partnership of Operating, certified by
the Secretary of State of the State of Texas on March 6, 2008 and amended on
March 14, 2008 as certified by the Secretary of State of the State of Texas on
March 17, 2008;

 

(s)           an Officer’s Certificate of WOE, acting in its capacity as the
sole General Partner of Operating (“Operating’s Officer’s Certificate”) dated as
of March 17, 2008 certifying (i) the Certificate of Limited Partnership of
Operating, (ii) the Agreement of Limited Partnership of Operating,
(iii) Resolutions adopted by Board of Directors of WOE, acting in its capacity
as the sole General Partner of Operating, authorizing the execution, delivery,
and performance of the Transaction Documents executed by the officers of WOE
acting in its capacity as the sole General Partner of Operating, and (iv) the
incumbency of officers of WOE;

 

(t)            a certificate from the Secretary of State of the State of Texas
indicating that Operating is in existence as of March 3, 2008 (“Operating’s
Existence Certificate”);

 

(u)           the Certificate of Limited Partnership of Production, certified by
the Secretary of State of the State of Texas on March 6, 2008 and amended on
March 14, 2008 as certified by the Secretary of State of the State of Texas on
March 17, 2008;

 

(v)           an Officer’s Certificate of WOE, acting in its capacity as the
sole General Partner of Production (“Production’s Officer’s Certificate”) dated
as of March 17, 2008 certifying (i) the Certificate of Limited Partnership of
Production, (ii) the Agreement of Limited Partnership of Production,
(iii) Resolutions adopted by Board of Directors of WOE, acting in its capacity
as the sole General Partner of Production, authorizing the execution, delivery,
and performance of the Transaction Documents executed by the officers of WOE,
acting in its capacity as the sole General Partner of Production, and (iv) the
incumbency of officers of WOE;

 

(w)          a certificate from the Secretary of State of the State of Texas
indicating that Production is in existence as of March 3, 2008 (“Production’s
Existence Certificate”);

 

6

--------------------------------------------------------------------------------


 

(x)            the Articles of Incorporation of CPNM, certified by the Secretary
of State of the State of Texas on March 6, 2008;

 

(y)           an Officer’s Certificate of CPNM (“CPNM’s Officer’s Certificate”)
dated as of March 17, 2008 certifying (i) the Articles of Incorporation of CPNM,
(ii) the Bylaws of CPNM, (iii) Resolutions adopted by the Board of Directors of
CPNM authorizing the execution, delivery, and performance of the Transaction
Documents executed by CPNM, and (iv) the incumbency of officers of CPNM;

 

(z)            a certificate from the Secretary of State of the State of Texas
indicating that CPNM is in existence as of March 3, 2008 (“CPNM’s Existence
Certificate”);

 

(aa)         a certificate, dated March 12, 2008, from the Comptroller of Public
Accounts of the State of Texas, attesting to the current payment by CPNM of all
franchise and similar taxes (“CPNM’s Good Standing Certificate”);

 

(bb)         the Certificate of Formation of Pantwist, certified by the
Secretary of State of the State of Texas on March 6, 2008;

 

(cc)         an Officer’s Certificate of Pantwist (“Pantwist’s Officer’s
Certificate”) dated as of March 17, 2008 certifying (i) the Certificate of
Formation of Pantwist, (ii) the Company Agreement of Pantwist, (iii) Resolutions
adopted by the Sole Manager of Pantwist authorizing the execution, delivery, and
performance of the Transaction Documents executed by Pantwist, and (iv) the
incumbency of officers of Pantwist;

 

(dd)         a certificate from the Secretary of State of the State of Texas
indicating that Pantwist is in existence as of March 3, 2008 (“Pantwist’s
Existence Certificate”);

 

(ee)         a certificate, dated March 12, 2008, from the Comptroller of Public
Accounts of the State of Texas, attesting to the current payment by Pantwist of
all franchise and similar taxes (“Pantwist’s Good Standing Certificate”); and

 

(ff)           a certificate from the officer of the Borrower, Ladder, Square
One, WOEN, WOE, CPNM and Pantwist and WOE as general partner of Operating and
Production dated as of March 17, 2008, certifying as to certain factual matters,
including the Material Agreements.

 

7

--------------------------------------------------------------------------------


 

Scope of Examination and General

Assumptions and Qualifications

 

We have been furnished with and examined originals or copies, certified or
otherwise identified to our satisfaction, of all such records of the Loan
Parties, agreements and other instruments, certificates of officers and
representatives of the Loan Parties, certificates of public officials, and other
documents as we have deemed necessary or desirable as a basis for the opinions
hereinafter expressed.  As to questions of fact material to such opinions, we
have, without independent verification of their accuracy, relied to the extent
we deem reasonably appropriate upon the representations and warranties of the
Loan Parties made in the Transaction Documents and upon their respective
Officer’s Certificates.

 

In making such examinations, we have assumed, with your consent (a) the
genuineness of all signatures (other than the signatures of officers of the Loan
Parties), (b) the authenticity of all documents submitted to us as originals,
(c) the conformity to original documents of all documents submitted to us as
certified or photostatic copies, (d) the authenticity of the originals of the
documents referred to in the immediately preceding clause (c), (e) the prompt
and proper recordation of any Transaction Documents in which recordation is
anticipated, (f) that each party to the Transaction Documents (other than the
Delaware Loan Parties and the Texas Loan Parties) has full power, authority, and
legal right to enter into and perform all agreements to which it is a party and
has duly authorized, executed, and delivered each such Transaction Document,
(g) that the Transaction Documents (other than the Oklahoma and New Mexico
Mortgages) constitute the valid, binding, and enforceable agreement of all the
parties thereto (other than the Loan Parties), and (h) the correctness and
accuracy of all the facts set forth in all certificates and reports identified
in this opinion.

 

We have been advised by officers of the Loan Parties (and with your consent have
relied on that advice) that the agreements described on Exhibit A attached
hereto (the “Material Agreements”) are the only agreements and there are no
orders, writs, judgments, or decrees that are material to Borrower or applicable
Loan Party and which, if violated by the execution, delivery, or performance of
the Transaction Documents, could reasonably be expected to have a material
adverse effect on the validity, performance, or enforceability of any
Transaction Document or the ability of any Loan Party to fulfill its material
obligations under the Transaction Documents.  We advise you that we have not
reviewed, and have not devoted substantive attention to, any other agreements
(other than those described on Exhibit A) for the purposes of rendering the
opinion set forth in Paragraph 15 below.  We have made no examination of, and
express no opinion with respect to, any financial, accounting, or similar
covenant or provision contained in the Material Agreements to the extent that
any such covenant or provision would require a determination as to any financial
or accounting matters.  In addition, we express no opinion as to any breach of
any confidentiality provision contained in any Material Agreement caused by any
Transaction Document or Borrower’s or applicable Loan Party’s actions pursuant
thereto or in contemplation thereof.  We note that some of the Material
Agreements are not governed by Texas law.  Therefore, we have assumed that a
court would enforce the Material Agreements as

 

8

--------------------------------------------------------------------------------


 

written, and we have limited our opinion to matters readily ascertainable from
the face of the Material Agreements.  We also note that some of the Material
Agreements are not assignable by Borrower or applicable Loan Party (the
“Non-Assignable Material Agreements”).  As a result, to the extent that the
Collateral includes Borrower’s or applicable Loan Party’s rights under the
Material Agreements, we have relied upon Section 9.408(a) of the UCC (defined
below).  We note that any assignment of Non-Assignable Material Agreements is
subject to the limitations set forth in Section 9.408(d) of the UCC.

 

Our opinions set forth below are limited solely to matters governed by the laws
of the State of Texas, the federal laws of the United States of America, and the
General Corporation Law of the State of Delaware (collectively, “Applicable
Law”) and we express no opinion as to questions concerning the laws of any other
jurisdiction.  The opinions expressed herein are limited to the Uniform
Commercial Code as adopted in the State of Texas (the “Texas UCC”) and the State
of Delaware (the “Delaware UCC”) in effect on the date hereof (the Texas UCC and
the Delaware UCC are collectively, the “UCC”).

 

Specific Limitations and Qualifications on

Opinions Regarding Enforceability

 

With respect to our opinion set forth in Paragraph 14 under the heading
“Opinions” below, we advise you that:

 

1.             The enforceability of the Transaction Documents is subject to
(a) the effects of (i) applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, rearrangement, liquidation, conservatorship, or
similar laws of general application now or hereafter in effect relating to or
affecting the rights of creditors generally, (ii) general equity principles, and
(iii) statutory provisions of the Federal Bankruptcy Code and the Uniform
Fraudulent Transfer Act as adopted by the State of Texas (and related court
decisions) pertaining to the voidability of preferential or fraudulent
transfers, conveyances, and obligations, (b) the application of a standard of
“good faith” such as that imposed by Section 1.304 of the Texas UCC, and (c) the
rights of the United States under the Federal Tax Lien Act of 1966, as amended;
provided, however, that any limitations referred to under clauses (a)(ii) and
(a)(iii) of this paragraph imposed by such laws on the enforceability of any
Transaction Document will not render any Transaction Document invalid as a whole
or prevent you from the ultimate realization of the practical benefits of such
Transaction Document, except for the economic consequences of any judicial,
administrative, or other procedural delay which may result from such laws.

 

2.             The opinion that the Transaction Documents are enforceable is
also subject to the qualification that certain of the remedial, waiver, and
other provisions of the Transaction Documents may not be enforceable; but such
unenforceability will not, in our judgment, render the Transaction Documents
invalid as a whole or substantially interfere with the realization of the
principal legal benefits and/or security intended to be provided by the
Transaction Documents, except to the extent of any procedural delay which may
result therefrom.

 

9

--------------------------------------------------------------------------------


 

3.             We express no opinion as to: (a) the enforceability of provisions
of the Transaction Documents to the extent that such provisions: (i) purport to
waive or affect any rights to notices required by law and that are not subject
to waiver under Section 9.602 of the Texas UCC; (ii) purport to waive trial by
jury; (iii) state that any Lender’s failure or delay in exercising rights,
powers, privileges or remedies under the Transaction Documents shall not operate
as a waiver thereof; (iv) purport to indemnify any Lender for such Lender’s
violations of federal or state securities laws or environmental laws, or any
obligation to the extent such obligation arises from or is a result of such
Lender’s own fraud, negligence, or willful misconduct or to the extent that such
indemnification is inconsistent with public policy; (v) purport to establish or
satisfy certain factual standards or conditions (e.g., standards of “commercial
reasonableness” or “reasonable care” under Article 9 of the Texas UCC) in a
manner not permitted by Sections 9.602 and 9.603 of the Texas UCC; (vi) purport
to sever unenforceable provisions from the Transaction Documents, to the extent
that the enforcement of remaining provisions would frustrate the fundamental
intent of the parties to such documents; (vii) restrict access to legal or
equitable remedies; (viii) purport to waive any claim of any Loan Party against
any Lender arising out of, or in any way related to, the Transaction Documents;
(ix) purport to provide remedies inconsistent with applicable law; or
(x) providing that decisions by a party are conclusive or may be made in its
sole discretion; (b) whether a court would grant specific performance or any
other equitable remedy with respect to enforcement of any provision contained in
the Transaction Documents; (c) the enforceability of any provision in the
Transaction Documents that purports to appoint an agent for service of process
or establish or otherwise affect jurisdiction, venue, evidentiary standards, or
limitation periods, or procedural rights in any suit or other proceeding;
(d) the enforceability of any provision in the Transaction Documents that
purports to waive, subordinate, or otherwise restrict or deny access to rights,
benefits, claims, causes of action, or remedies that cannot be waived,
subordinated, or otherwise restricted or denied; (e) the enforceability of any
provision in the Transaction Documents that allows any Lender to accelerate the
maturity date of the obligations evidenced by the Transaction Documents, to
institute foreclosure proceedings, or to exercise any similar right, without
notice to the person or entity signatory thereto or bound thereby; or (f) the
enforceability of any provision contained in the Transaction Documents relating
to the appointment of a receiver, to the extent that appointment of a receiver
is governed by applicable statutory requirements, and to the extent that such
provision may not be in compliance with such requirements.

 

4.             We express no opinion on any Lender’s ability to foreclose on,
become the owner of, or validly transfer or assume, all of the rights and duties
of any Loan Party (other than the right to receive payments thereunder and the
right to receive an assignment of accounts receivable arising thereunder) as a
party to the Non-Assignable Material Agreements, under which such Loan Party’s
rights, obligations, or duties are not freely assignable or transferable.

 

5.             We express no opinion regarding the enforceability of any
documents or agreements referenced in the Transaction Documents (other than the
Transaction Documents).

 

10

--------------------------------------------------------------------------------


 

6.             We express no opinion regarding any Lender’s ability to exercise
any rights or remedies against any collateral that is personal property pursuant
to the Transaction Documents other than in accordance with the Texas UCC or the
Delaware UCC.

 

7.             We express no opinion regarding (a) the enforceability of
provisions of the Texas Mortgages that grant the right to become a mortgagee in
possession of the Real Property Collateral prior to a foreclosure of the lien of
the Transaction Documents or provide for the collection of (or the perfection or
effectiveness of your lien in) rents and profits prior to actual or constructive
possession of the Real Property Collateral, (b) the enforceability of any waiver
of any right to an appraisal of the Real Property Collateral, to the extent one
is provided pursuant to Texas Property Code Annotated Sections 51.003-51.005,
which rights are not waivable under Texas law, or (c) compliance with, or the
effect of land use, zoning, building, sanitation, environmental, or ecological
laws or regulations affecting the Real Property Collateral.

 

Specific Limitations and Qualifications on

Opinions Regarding Texas Usury Laws

 

The opinions expressed in Paragraphs 14 and 16 under the heading “Opinions”
below are also subject to the following:

 

1.             We have assumed that (a) no fees, charges, or other compensation
will be paid to Lenders, or for their benefit, except as specified in the
Transaction Documents, and (b) no interest will accrue on the unfunded portion
of the indebtedness evidenced by the Transaction Documents.

 

2.             We have assumed that Lenders will comply with and give effect to
all of the provisions of the Transaction Documents with respect to the
computation of the interest rate and the charging and collection of interest
thereunder, including without limitation, the “Savings Clause” (herein so
called) (i.e., a clause to the effect that Borrower shall never be required to
pay, and Lenders shall never be entitled to collect or receive, interest on the
loans evidenced by the Subordinated Credit Agreement at a rate in excess of the
maximum rate permitted by applicable law).  We advise Lenders that, if Borrower
repays, or Lenders accelerate or otherwise demand payment of, the loans made
under the Subordinated Credit Agreement prior to the scheduled maturity date
thereof, then Lenders will have to return any excessive interest received as the
result of such prepayment in order to give effect to the Savings Clause.

 

3.             We express no opinion as to whether the fees denominated in the
Subordinated Credit Agreement as “commitment fees” or other fees and expenses
(other than those explicitly designated as interest) payable to Lenders under
the Transaction Documents are interest or in certain cases, whether any fees
should be deducted from the principal of the loan evidenced by the Transaction
Documents in determining interest chargeable under such loan.  We assume that
Lenders will comply with applicable law in the treatment of such items under
such loan.

 

11

--------------------------------------------------------------------------------


 

4.             Section 2.09(d) of the Subordinated Credit Agreement limits the
reduction in the contract rate of interest in certain circumstances in order to
recoup the contracted rate of interest for the prior period where the contracted
rate was capped at a lower rate by the maximum lawful rate.  While there is a
Texas statute and established precedent for the spreading of interest forward
over the anticipated life of a loan, we are aware of no cases permitting
“backward” spreading.  Notwithstanding the lack of case law, however, backward
spreading, we believe, is consistent with the principles underlying forward
spreading and should be permissible under Texas law.

 

Specific Limitations and Qualifications on

Opinions Regarding Laws and Consents

 

With respect to our opinions in Paragraphs 16 and 17 under the heading
“Opinions” below with respect to no violation of any applicable law and as to
the lack of any required consents, approvals, or authorizations of governmental
authorities, our opinions are expressed only with respect to statutes or
regulations that a lawyer in Texas or Delaware, as applicable, exercising
customary professional diligence would reasonably recognize as being applicable
to the Loan Parties or the transactions contemplated by the Transaction
Documents.  In addition, we express no opinion as to the following: (a) federal
securities laws and regulations administered by the Securities and Exchange
Commission, State of Texas “Blue Sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments; or (b) the statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities, and
special political subdivisions (whether created or enabled through legislative
action at the federal, state, or regional level), and any judicial decisions to
the extent they deal with any of the foregoing.

 

Specific Limitations and Qualifications on

Opinions Regarding Perfection of Liens

and Security Interests in the Collateral

 

With respect to the opinions expressed below regarding the perfection of the
Administrative Agent’s liens and security interests in the Collateral, we advise
you that:

 

1.             We express no opinion regarding (a) the accuracy or completeness
of any property descriptions contained in the Transaction Documents; however
such descriptions are in sufficient form, assuming accuracy and completeness,
(b) title to the Collateral, (c) the creation or perfection of the
Administrative Agent’s liens and security interests in the Collateral insofar as
the laws of a jurisdiction other than the State of Texas (with respect to
creation) or the States of Texas and Delaware (with respect to perfection)
govern the creation or perfection of such liens and security interests, or
(d) the creation or perfection of the Administrative Agent’s liens and security
interests in Collateral that is not described in the Transaction Documents.

 

12

--------------------------------------------------------------------------------


 

2.             We have assumed, with your permission, the following facts:
(a) the Loan Parties, as applicable, have good and sufficient title to the
Collateral; (b) the Loan Parties, as applicable, have “rights in the collateral”
as that term is used in Section 9.203 of the Texas UCC; (c) value has been given
within the meaning of Section 9.203 of the Texas UCC; (d) the Delaware Loan
Parties are each solely incorporated, formed, or organized, as the case may be,
under the laws of the State of Delaware, the Texas Loan Parties are each solely
incorporated, formed, or organized, as the case may be, under the laws of the
State of Texas and WOEN is solely incorporated under the laws of the State of
Nevada; and (e) the Administrative Agent’s address is correctly set forth on the
Financing Statements and the County Financing Statements.

 

3.             The opinions given in Paragraphs 18, 19, and 20 under the heading
“Opinions” below as to the creation and perfection of security interests do not
cover real property and other property transactions excluded from the coverage
of the Texas UCC pursuant to Section 9.109 of the Texas UCC.

 

4.             We advise you that (a) in the case of Collateral consisting of
motor vehicles for which certificates of title have been issued and for which
the exclusive manner of perfecting a security interest is by noting the
Administrative Agent’s security interests on the certificate of title in
accordance with the Texas Certificate of Title Act or other comparable law of
other states, the Administrative Agent’s security interest therein cannot be
perfected by the filing of the Financing Statements, but will be perfected only
if the Administrative Agent’s security interests are so noted, (b) the
continuation of any security interests and perfection of any security interests
in Collateral consisting of proceeds is limited to the extent set forth in the
UCC, (c) continuation statements complying with the UCC must be filed not more
than six (6) months prior to the expiration of a five (5) year period dating
from the date of filing of the Financing Statements (or otherwise within the
time permitted by the UCC) and subsequent continuation statements must be filed
within six (6) months prior to the end of each subsequent five (5) year period
and amendments or supplements to the Financing Statements and/or additional
financing statements may be required to be filed in the event of a change of
name, identity, or corporate structure of any of the Delaware Loan Parties or
any of the Texas Loan Parties, or if any of the Delaware Loan Parties or any of
the Texas Loan Parties changes the jurisdiction of its incorporation,
organization, or formation, as the case may be, (d) in the case of property
which becomes Collateral after the date hereof, Section 552 of the Federal
Bankruptcy Code limits the extent to which property acquired by a debtor after
the commencement of a case under the Federal Bankruptcy Code may be subject to a
security interest arising from a security agreement entered into by the debtor
before the commencement of the case, (e) although the filing of a financing
statement will perfect a security interest in chattel paper, negotiable
documents, instruments, and investment property, (i) such a perfected security
interest in chattel paper, negotiable documents, and instruments is subject to
rights of prior or subsequent holders who obtain possession of such Collateral,
and (ii) such a perfected security interest in investment property is subject to
rights of prior or subsequent holders who obtain “control” (as such term is
defined in the UCC) of such Collateral, unless the secured party obtains
“control” of such Collateral in accordance with the UCC, and (f) as against
third parties having or acquiring an interest in or a lien on the real

 

13

--------------------------------------------------------------------------------


 

property to which any fixtures are attached, the rights and duties of the law of
the state relating to real property and fixtures may apply.

 

5.             We express no opinion as to the perfection of liens and security
interests in the Collateral constituting general intangibles consisting of
copyrights, patents, trademarks, and tradenames to the extent security interests
in such property may be perfected only by the filing of the appropriate
documents in the United States Copyright Office and the United States Patent and
Trademark Office.

 

6.             We have assumed that none of the Collateral consists or will
consist of consumer goods, farm products, crops, or timber, or accounts
resulting from the sale of timber.

 

7.             We also note that a security interest in after-acquired property
may attach and become enforceable and may become perfected only when the debtor
has obtained rights in such Collateral.

 

8.             We express no opinion regarding the priority of any liens and
security interests created by the Transaction Documents, except as explicitly
set forth in Paragraph 20 under the heading “Opinions” below.  We express no
opinion as to the priority of any security interest in the Pledged Collateral or
portions thereof that are or become subject to liens for taxes, assessments,
levies, fees and other governmental and similar charges, and other claims of any
type of any governmental authority, in each case that may be afforded priority
over the security interests of Lender by Applicable Law.

 

9.             We have made no review of the Collateral, the books and records
relating to the Collateral, or any compliance by any of the Loan Parties with
applicable rules and regulations governing the ownership, use, leasing,
maintenance, or charter of the Collateral, and therefore we give no opinion
concerning same.

 

10.           We have assumed, with your permission, that (a) that no party
executing the Security Agreement is a broker or securities intermediary, as such
terms are defined in the UCC, and (b) any original certificates evidencing the
Pledged Collateral have been delivered to, and possession thereof will be held
by, the Administrative Agent in the State of Texas.

 

11.           We note that in order to enforce Lenders’ remedies and rights of
foreclosure by sale, after default, of the Pledged Collateral, Lenders will be
required to comply with applicable federal and state securities laws.

 

14

--------------------------------------------------------------------------------


 

Opinions

 

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

 

1.             Borrower is, based solely upon, and as of the date of, the
Borrower’s Existence and Good Standing Certificate, validly existing and in good
standing under the laws of the State of Delaware.

 

2.             Ladder is, based solely upon, and as of the date of, Ladder’s
Existence and Good Standing Certificate, validly existing and in good standing
under the laws of the State of Delaware.

 

3.             Square One is, based solely upon, and as of the date of, Square
One’s Existence Certificate and Square One’s Good Standing Certificate, validly
existing and in good standing under the laws of the State of Texas.

 

4.             WOEN is, based solely upon, and as of the date of, WOEN’s
Existence and Good Standing Certificate, validly existing and in good standing
under the laws of the State of Nevada.

 

5.             WOE is, based solely upon, and as of the date of, WOE’s Existence
Certificate and WOE’s Good Standing Certificate, validly existing and in good
standing under the laws of the State of Texas.

 

6.             Operating is, based solely upon, and as of the date of,
Operating’s Existence Certificate, validly existing under the laws of the State
of Texas.

 

7.             Production is, based solely upon, and as of the date of,
Production’s Existence Certificate, validly existing under the laws of the State
of Texas.

 

8.             CPNM is, based solely upon, and as of the date of, CPNM’s
Existence Certificate and CPNM’s Good Standing Certificate, validly existing and
in good standing under the laws of the State of Texas.

 

9.             Pantwist is, based solely upon, and as of the date of, Pantwist’s
Existence Certificate and Pantwist’s Good Standing Certificate, validly existing
and in good standing under the laws of the State of Texas.

 

10.           Borrower and Ladder each have the corporate power and authority
under the General Corporation Law of the State of Delaware and their respective
Certificates of Incorporation and Bylaws to execute, deliver, and perform their
obligations under the Transaction Documents.  The Transaction Documents to which
Borrower and/or Ladder is a party have been duly authorized by all necessary
corporate action on the part of Borrower and/or

 

15

--------------------------------------------------------------------------------


 

Ladder, as appropriate, and have been duly executed and delivered by Borrower
and/or Ladder, as appropriate.

 

11.           Square One, WOE and CPNM each have the corporate power and
authority under the Texas Business Corporation Act or the Texas Business
Organizations Code and their respective Articles of Incorporation and Bylaws to
execute, deliver, and perform their obligations under the Transaction
Documents.  The Transaction Documents to which Square One, WOE and/or CPNM is a
party have been duly authorized by all necessary corporate action on the part of
Square One, WOE and/or CPNM, as appropriate, and have been duly executed and
delivered by Square One, WOE and/or CPNM, as appropriate.

 

12.           Pantwist has the limited liability company power and authority
under the Texas Limited Liability Company Law, Title 3 of the Texas Business
Organization Code, as the same may be amended from time to time, and its
Certificate of Formation and Company Agreement to execute, deliver, and perform
its obligations under the Transaction Documents.  The Transaction Documents to
which Pantwist is a party have been duly authorized by all necessary limited
liability company action on the part of Pantwist and have been duly executed and
delivered by Pantwist.

 

13.           Operating and Production each have the partnership power and
authority under the Texas Revised Limited Partnership Act and their respective
Certificates of Limited Partnership and Limited Partnership Agreements to
execute, deliver, and perform their obligations under the Transaction
Documents.  The Transaction Documents to which Operating and/or Production is a
party have been duly authorized by all necessary partnership action on the part
of Operating and/or Production and their general partners, as appropriate, and
have been duly executed and delivered by Operating and/or Production (or their
general partners on their behalf), as appropriate.

 

14.           The Transaction Documents (other than the Oklahoma and New Mexico
Mortgages) to which any Loan Party is a party are enforceable against such Loan
Party in accordance with their respective terms.

 

15.           The execution and delivery by each Loan Party of, and performance
of its agreements in, the Transaction Documents do not (a) violate the
Certificate of Incorporation, Articles of Incorporation, Bylaws, Certificate of
Limited Partnership or Limited Partnership Agreement, each as applicable, of any
Loan Party, or (b) breach or result in a default under any obligation of any
Loan Party under, or require a consent under, or result in the creation of any
Lien (except for the Liens created pursuant to the Transaction Documents) upon
any of the properties, revenues, or other assets of any Loan Party pursuant to,
any Material Agreement.

 

16.           The execution and delivery of the Transaction Documents, the
consummation of the transactions contemplated thereby, and compliance by the
Loan Parties with the provisions thereof will not violate any Applicable Law.

 

16

--------------------------------------------------------------------------------


 

17.           No consent, approval, waiver, license, or authorization or any
other action by or filing with any governmental authority is required under
Applicable Law in connection with the execution and delivery by the Loan Parties
of the Transaction Documents, except for those already obtained or completed.

 

18.           The Security Agreement creates in favor of the Administrative
Agent, for the benefit of the Secured Parties (as defined therein), a valid
security interest in all of the Loan Parties’ right, title, and interest in and
to that portion of the Collateral in which a security interest may be created
under the Texas UCC.  Under the Texas UCC and the Delaware UCC, upon the
acceptance of filing of the Financing Statements in the Office of the Secretary
of State of Texas or the Office of the Secretary of State of Delaware, as
appropriate, the Administrative Agent shall have a perfected security interest,
for the benefit of the Secured Parties (as defined in the Security Agreement) in
the Collateral in which a security interest may be perfected by filing of
financing statements under the Texas UCC or Delaware UCC, as appropriate.

 

19.           The Pledge Agreement creates in favor of the Administrative Agent
for the benefit of the Secured Parties (as defined therein) a valid security
interest in all right, title, and interest of each Loan Party a party thereto in
the Pledged Collateral enforceable against each such Loan Party, securing the
Secured Obligations (as defined in the Pledge Agreement).

 

20.           Upon the filing of the Delaware Financing Statements in the Office
of the Secretary of State of Delaware and the Texas Financing Statements in the
Office of the Secretary of State of Texas, the Administrative Agent shall have a
perfected security interest in the Pledged Collateral.

 

21.           The form of the Texas Mortgages and the form of the description of
the Mortgaged Property (as such term is defined therein and so used herein)
situated in the State of Texas are in satisfactory form for filing and recording
in the offices described in Paragraph 22 below.

 

22.           Upon filing and recording of the Texas Mortgages with the real
property records of the Texas counties, as applicable, the Texas Mortgages will
create a valid and binding perfected mortgage lien in favor of the
Administrative Agent on the Real Property Collateral.  The proper recordings of
the Texas Mortgages in the real property records of the respective Texas
counties identified therein (the “County Filing Offices”) are the only filings,
recordings, and registrations necessary to publish notice and preserve the liens
of the Texas Mortgages in the Real Property Collateral.  Each Texas Mortgage
creates a valid security interest in favor of the Administrative Agent to the
extent provided therein in all right, title and interest of each Loan Party
party thereto in that portion of the “Collateral” (as defined therein) (other
than the Real Property Collateral) which constitutes personal property.  Upon
the proper filing in the real property records of the County Filing Offices of
the County Financing Statements, the Administrative Agent will have a perfected
security interest within the meaning of Chapter 9 of

 

17

--------------------------------------------------------------------------------


 

the Texas UCC in that portion of the Collateral (as defined in the Texas
Mortgages) that is personal property and constitutes fixtures located on the
Real Property Collateral or as-extracted collateral from such Real Property
Collateral in which a security interest may be perfected by filing a financing
statement subject, however, with respect to proceeds, to Section 9.315 of the
Texas UCC.

 

23.           No state or local mortgage registration tax, stamp tax, or other
similar fee, tax, or governmental charge (other than filing and recording fees
to be paid upon filing) is required to be paid to the State of Texas or any
subdivision thereof in connection with the execution, delivery, filing, or
recording of any of the Texas Mortgages or the consummation of the transactions
contemplated therein.  Except for the payment of recording or filing fees and
taxes associated with filings made with respect to the Financing Statements and
the Texas Mortgages, no other taxes or governmental fees or charges are required
under Applicable Law in connection with (a) the creation, perfection, or the
recording of the Liens purported to be created by the Transaction Documents,
(b) the execution and delivery of any of the Transaction Documents, or (c) the
obtaining of credit under the Subordinated Credit Agreement.

 

24.           The Advances to be made on the date hereof and the application of
the proceeds thereof as provided for in the Subordinated Credit Agreement do not
violate Regulation U or X of the Board of Governors of the Federal Reserve
System.

 

25.           No Loan Party is an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

This opinion (a) has been furnished to you at your request, and we consider it
to be a confidential communication that may not be furnished, reproduced,
distributed or disclosed to anyone (other than your permitted successors and
assigns under the Subordinated Credit Agreement) without our prior written
consent, (b) is rendered solely for your information and assistance in
connection with the above transaction, and may not be relied upon by any other
person (other than your permitted successors and assigns under the Subordinated
Credit Agreement) or for any other purpose without our prior written consent,
(c) is rendered as of the date hereof, and we undertake no, and hereby disclaim
any kind of obligation to advise you of any changes for any new developments
that might affect any matters or opinions set forth herein, and (d) is limited
to the matters stated herein and no opinions may be inferred or implied beyond
the matters expressly stated herein.

 

Sincerely,

 

HAYNES AND BOONE, LLP

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MATERIAL AGREEMENTS

 

Securities Purchase Agreement dated August 25, 2006 by and among Cano
Petroleum, Inc. and the Buyers listed therein.

 

Registration Rights Agreement dated August 25, 2006 by and among Cano
Petroleum, Inc. and the Buyers listed therein.

 

Certificate of Designations, Preferences and Rights of Series D Convertible
Preferred Stock of Cano Petroleum, Inc. filed August 31, 2006 with the Delaware
Secretary of State.

 

Cano Petroleum, Inc. 2005 Long-Term Incentive Plan dated December 7, 2005,
incorporated by reference from Exhibit 10.1 to the Current Report on Form 8-K
filed on December 9, 2005.

 

Amendment No. 1 to the Cano Petroleum, Inc. 2005 Long-Term Incentive Plan
effective December 28, 2006.

 

Employment Agreement between Cano Petroleum, Inc. and S. Jeffrey Johnson dated
effective January 1, 2006.

 

Employment Agreement of Morris B. Smith effective June 1, 2006.

 

First Amendment to Employment Agreement of Morris B. Smith dated June 29, 2007.

 

Employment Agreement of Michael J. Ricketts effective July 1, 2006.

 

First Amendment to Employment Agreement of Michael J. Ricketts effective
June 29,  2007.

 

Employment Agreement of Patrick McKinney effective June 1, 2006.

 

First Amendment to Employment Agreement of Patrick McKinney dated November 9,
2006.

 

Second Amendment to Employment Agreement of Patrick McKinney dated June 29,
2007.

 

Securities Purchase Agreement dated November 2, 2007 between Cano
Petroleum, Inc. and the investors listed therein.

 

Registration Rights Agreement dated November 2, 2007 between Cano
Petroleum, Inc. and the investors listed therein.

 

Credit Agreement among Cano Petroleum, Inc. as Borrower, The Lenders Party
hereto from time to time, as Lenders, and Union Bank of California, N.A., as
Administrative Agent and as issuing Lender, dated November 29, 2005, including
its Amendments (1-9) and all associated agreements.

 

19

--------------------------------------------------------------------------------